Exhibit 10.1
CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

      Confidential   Execution Copy      

Private Label PCS Services Agreement
between
Sprint Spectrum L.P.
and
Cricket Communications, Inc.
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

PRIVATE LABEL PCS SERVICES AGREEMENT
TABLE OF CONTENTS

         
1. DEFINITIONS
    1  
 
       
2. PURCHASER RELATIONSHIP
    8  
 
       
2.1. General
    8  
2.2. Limited Purpose
    8  
2.3. Brand Restrictions
    8  
2.4. Sales through Independent Representatives and Agents
    9  
2.5. Control of Sprint Network
    9  
2.6. No Sale to Other Resellers
    9  
2.7. Compliance of Affiliates, Related Entities and IRs
    9  
2.8. Minimum Commitments
    9  
 
       
3. TERM AND PHASE OUT PERIODS
    12  
 
       
3.1. General
    12  
3.2. Phase-Out Period
    12  
 
       
4. REPRESENTATIONS AND WARRANTIES
    12  
 
       
4.1. Due Incorporation or Formation; Authorization of Agreements
    12  
4.2. No Conflict
    12  
4.3. Litigation
    12  
 
       
5. SCOPE OF PCS SERVICE
    12  
 
       
5.1. Limitation on Scope of PCS Service
    12  
5.2. Included Services and Future Technologies
    14  
5.3. Sprint Device Handling Services
    15  
5.4. Coverage Maps
    15  
5.5. MDN Pooling
    15  
5.6. Billing Records
    16  
5.7. Private Label Operations Manual
    16  
5.8. Customized Services
    16  
5.9. Viruses
    17  
5.10. Location Based Services
    17  
5.11. Throughput
    17  
5.12. [***]
    17  
 
       
6. BILLING AND TERMS OF PAYMENT
    18  
 
       
6.1. General
    18  
6.2. Invoices
    18  
6.3. Late Payments
    18  
6.4. Disputed Charges
    18  
6.5. Taxes and Other Levies by Governmental Authorities
    19  
 
       
7. PURCHASER RIGHTS AND OBLIGATIONS
    19  
 
       
7.1. Devices
    19  
7.2. Purchaser’s Responsibility and Liability
    21  

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

i



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

         
7.3. Purchaser’s Responsibility for Fraud
    21  
7.4. Interference
    21  
7.5. Subpoena Compliance
    21  
7.6. Electronic Surveillance
    22  
7.7. Purchaser Responsibility for Purchaser’s Vendors/Contractors
    22  
 
       
8. SPRINT’S RIGHTS AND OBLIGATIONS
    22  
 
       
8.1. Modifications
    22  
8.2. Roaming Services
    23  
8.3. Sprint Network Fraud Detection and Responsibility
    23  
8.4. Sprint’s Reports to Purchaser
    24  
8.5. [***]
    24  
8.6. Project Managers; Meetings
    24  
 
       
9. LIMITATIONS OF WARRANTIES AND LIABILITIES
    24  
 
       
9.1. No Warranties
    24  
9.2. Limitations on Liability
    24  
 
       
10. TRADE NAME, TRADE MARKS AND SERVICE MARKS
    25  
 
       
10.1. Sprint’s Rights
    25  
10.2. Purchaser’s Rights
    25  
10.3. Remedies for Violations
    26  
 
       
11. INSURANCE
    26  
 
       
12. INDEMNIFICATION
    26  
 
       
12.1. Purchaser’s General Third Party Indemnity
    26  
12.2. Sprint’s General Third Party Indemnity
    26  
12.3. Indemnification Procedures
    27  
 
       
13. BREACH, REMEDIES AND EARLY TERMINATION OF THE AGREEMENT
    27  
 
       
13.1. Breach
    27  
13.2. Early Termination Due to Loss of Licenses
    28  
13.3. Early Termination by Purchaser for Extended Force Majeure
    29  
13.4. Length of and Duties During the Phase-out Period
    29  
13.5. Effect of Termination
    30  
 
       
14. CHANGE OF CONTROL; LIQUIDATION AND OTHER EVENTS
    30  
 
       
14.1. Termination Option Upon the Occurrence of Change of Control
    30  
14.2. Rights to Market to End User Accounts in Connection with Liquidation or
Dissolution
    34  
14.3. Non-Solicitation/Non-Disclosure Obligations
    34  
14.4. Remedies
    35  
 
       
15. RESTRICTIONS ON DISCLOSURE, USE, STORAGE, AND HANDLING OF CONFIDENTIAL AND
END USER ACCOUNT INFORMATION
    35  
 
       
15.1. Restrictions on Use and Disclosure
    35  
15.2. Care
    35  
15.3. Return
    35  
15.4. Limitation
    36  
15.5. Relief
    36  
15.6. Information Security
    36  
15.7. SEC Filing
    36  

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

ii



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

         
16. ASSIGNMENT
    37  
 
       
17. GENERAL PROVISIONS
    37  
 
       
17.1. Notices and Inquiries
    37  
17.2. Construction
    38  
17.3. Independent Contractors
    38  
17.4. Survival
    38  
17.5. Headings
    38  
17.6. Severability
    38  
17.7. Governing Law; Venue
    38  
17.8. Waiver of Jury Trial
    39  
17.9. Counterpart Execution
    39  
17.10. Entire Agreement; Amendments
    39  
17.11. Parties in Interest; Limitation on Rights of Others
    39  
17.12. Waivers; Remedies
    39  
17.13. Force Majeure
    39  
17.14. Disclosure
    40  
17.15. Compliance with Laws
    40  
17.16. Audits
    40  

Schedule 1.0 — Pricing

    Attachment No. 1 — International Toll Charges

    Attachment No. 2 — Billing Rounding and Pro-Ration Policies

    Attachment No. 3 — Benchmark [***] Plans on or about the Effective Date

    Attachment No. 4 — Example of Calculation of Overage Charges

Schedule 2.0 — Markets
Schedule 3.0 — Intentionally Omitted
Schedule 4.0 — [***]
Schedule 5.0 — Technical Services and Integration Statement of Work
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

iii



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

Private Label PCS Services Agreement
This Private Label PCS Services Agreement (together with its related schedules,
exhibits, and attachments, the “Agreement”) is dated as of August 2, 2010
(“Effective Date”) by and between Sprint Spectrum L.P., a Delaware limited
partnership (“Sprint”) and Cricket Communications, Inc., a Delaware corporation
(“Purchaser”) (each of Sprint and Purchaser are sometimes referred to herein as
a “Party” and collectively as the “Parties”).
BACKGROUND
A. Sprint and its Sprint Service Provider Affiliates own and operate the Sprint
Network and provide PCS Services in the United States.
B. Purchaser is a customer focused facilities-based wireless provider.
C. Purchaser desires to engage in a business relationship with Sprint as
provided herein that will help Purchaser further develop its nationwide coverage
and distribution capability and Sprint has agreed to enter into such an
engagement.
This background is intended to be a general introduction to this Agreement and
shall not be used to expand the scope of either Party’s obligations under this
Agreement or to alter the terms and conditions of this Agreement.
NOW, THEREFORE, and in consideration of the mutual promises set forth in this
Agreement, Sprint and Purchaser agree that the following are the terms and
conditions under with Purchaser will procure and Sprint will provide the PCS
Services:
OPERATIVE TERMS

1.   Definitions

“Affiliate” means a Person that, directly or indirectly, (i) Controls a Party;
(ii) is Controlled by a Party; or (iii) is under common Control with a Party.
“Change of Control Event” has the meaning given in Section 14.1.3.
“Clearwire Networks” means those wireless service networks owned and operated by
Clearwire Communications LLC and its Affiliates, but not including the Sprint
Network.
“Competitive Acquisition” has the meaning given in Section 14.1.3.
“Confidential Information” means (i) the terms and conditions of this Agreement,
and the discussions, negotiations and proposals related to this Agreement to the
extent a reasonably prudent business person would understand the content of such
discussions, negotiations and proposals to be confidential or proprietary;
(ii) any information that is marked as being confidential or proprietary; and
(iii) any information exchanged in connection with this Agreement concerning the
other Party’s business, whether received directly or indirectly from such other
Party, that a reasonably prudent business person would understand to be
confidential or proprietary, including, tangible, intangible, visual,
electronic, written, or oral information, such as: (a) trade secrets,
(b) financial information and pricing, (c) technical information, such as
research, development, procedures, algorithms, data, designs, and know-how,
(d) business information, such as information regarding operations, planning,
marketing interests, and products, (e) all information collected or developed by
Purchaser, a Purchaser Affiliate, or a Related Entity of Purchaser regarding End
Users including, location-based information, all phone or other identification
numbers issued to End Users, all electronic serial numbers, all End Users’
personalization information and all automatic number identification information
and all information described in the Federal Communications Commission’s
definition of “Customer Proprietary Network Information” as set forth in 47
U.S.C. Section 222(h)(1) (as amended and interpreted from time to time) (“End
User Account Information”); and (f) Sprint’s base station almanac.
Purchaser/Sprint Confidential Information — RESTRICTED

1



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

“Contract Year” means the calendar years of 2011, 2012, 2013, 2014 and 2015;
provided however, that for purposes of Sections 2.8.1 and 14.1, the first
Contract Year shall begin on the Effective Date and end on December 31, 2011.
“Control” and its derivatives (such as Controlling and Controlled) means, with
regard to any Person, the right or power to dictate the management of and
otherwise control such Person by any of: (i) holding directly or indirectly
fifty percent (50%) or more of the issued shares of capital or stock (or other
ownership interest if not a corporation) of such Person ordinarily having voting
rights; (ii) controlling the majority of the voting rights in such Person; or
(iii) having the right to appoint or remove directors holding a majority of the
voting rights at meetings of the board of directors of such Person.
“Customer” means any Person purchasing from Sprint any services offered for sale
by Sprint or its Affiliates, including a Retail Subscriber, or its resellers
other than Purchaser, its Affiliates, or Related Entities or any End Users
purchasing such services through Purchaser, its Affiliates, or Related Entities.
“Customized Services” are implementation, customization, interface development
or other specialized services that are not specifically included under this
Agreement that Purchaser requests from Sprint, as agreed to and documented under
the Work Order process set forth in the Private Label Operations Manual and
Section 5.8.
“Device” means a Handset or a Wireless Data Device.
“Device Proprietary Information” has the meaning assigned to the term in
Section 7.1.3.
“Effective Date” has the meaning given in the Preamble.
“End User” means any Person purchasing Private Label Service from Purchaser, one
of its Affiliates, or one of its Related Entity under the terms of this
Agreement, including any Person purchasing Private Label Service from Purchaser,
one of its Affiliates or one of its Related Entities through an IR under
Section 2.4.
“ESN” means the electronic equipment number assigned to a Device by the
manufacturer. Newly manufactured wireless devices are now assigned an MEID in
place of an ESN. For purposes of this Agreement, the use of “ESN” shall also
include “MEID”.
“Facilities” means the telecommunications switching equipment, cell site
transceiver equipment, connecting circuits, software and other equipment
installed, maintained, expanded, modified or replaced by Sprint to render PCS
Services within a Market.
“Facilities-Based Wireless Services Provider” means a wireless carrier that on a
consolidated basis with its Affiliates has revenue from providing wireless or
wireline telecommunications services in the United States in excess of
$500,000,000 in its most recent fiscal year ended prior to the date of the CoC
Event Notice.
“FCC” means the Federal Communication Commission and any successor agency.
“Governmental Authority” means any nation or government, or any state or other
political subdivision thereof, or any entity exercising executive, legislative
judicial, regulatory or administrative functions of or pertaining to government,
including the FCC.
“Handset” means a wireless phone, PDA, “smart phone” or other similar device
that is designed primarily for wireless voice services, and that is capable of
making voice calls and that may be capable of transmitting data.
“including” and its derivatives (such as “include” and “includes”) whether or
not capitalized in the Agreement, means including, but not limited to.
“Initial Term” has the meaning given in Section 3.1.
“In Service Date” means the date that Purchaser first has End Users activated in
any Market under this Agreement.
Purchaser/Sprint Confidential Information — RESTRICTED

2



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

“Internet Protocol Detail Record” or “IPDR” means an unrated 3G packet data
transport usage billing record, or other similar record that may be agreed by
the Parties, to be used in connection with new technology that is made available
to Purchaser under Section 5.2.
“IRs” means Persons authorized to sell Purchaser’s products and services under
the Brand(s) on behalf of Purchaser, its Affiliates, or Related Entities from
time to time. IRs do not purchase Private Label Service from Purchaser, its
Affiliates, or Related Entities and do not establish, market or sell their own
price plans in connection the Private Label Service provided under this
Agreement; rather, IRs market and sell price plans established by Purchaser, its
Affiliates, or Related Entities and receive a commission from Purchaser, its
Affiliates, or Related Entities for the sale of such services and price plans.
For purposes of clarity, a Person who acts as an intermediary (e.g., a
distributor) between any of Purchaser, its Affiliates, or its Related Entities,
on the one hand, and a retailer, on the other hand, shall be deemed to be an IR
and not a reseller.
“License” means the license issued by the FCC to Sprint or a Sprint Service
Provider Affiliate that is required for Sprint to perform its obligations
hereunder.
“MDN” means a mobile directory number assigned to a Device by Sprint under
Section 5.5, which is not owned by Sprint and may be moved from one carrier to
another carrier.
“MEID” means a 40 character mobile equipment identifier assigned to a Device by
the manufacturer in place of an ESN.
“MSID” means a mobile station identifier assigned to a Device by Sprint that is
owned by Sprint and may not be moved to another carrier, but which allows for
porting of an End User’s MDN to another carrier.
“MTSMS” means a mobile terminated SMS message.
“MetroPCS” means MetroPCS Communications, Inc., a Delaware corporation with its
principal executive offices located at 2250 Lakeside Boulevard, Richardson, TX,
together with its subsidiaries, Affiliates, successors and assigns. For purposes
of clarity, if there is a Change of Control Event between MetroPCS and Purchaser
or any of their respective Affiliates, the successor Person(s) shall be deemed
to be “Purchaser” but not “MetroPCS”.
“Net End Users” means, with respect to a calendar month during the Term after
the In Service Date, the number of End Users that have activated Private Label
Service in the Markets as of the last day of such month minus the total number
of End Users that have deactivated Private Label Service in the Markets as of
such date. For purposes of this definition, (i) an End User assigned to the
Suspend Plan shall not be considered “deactivated” and (ii) each MDN activated
by an End User shall count as a separate End User.
“PCS” means all radio communications that encompass mobile and ancillary fixed
communication as set forth in 47 C.F.R. Part 24.5, which as of the Effective
Date utilizes the frequency bands used in the Sprint Network.
“PCS Service” means the 3G PCS services provided under this Agreement by Sprint
including Sprint voice service, Sprint Data Transport Service, and Short
Messaging Service as more particularly described in Schedule 1.0. For the
purposes of clarification, PCS Services do not include Roaming. “PCS Service”
also includes wireless services as modified, enhanced or replaced in accordance
with (and subject to the conditions of) Section 5.2.
“PDA” means a handheld device that combines computing, wireless phone, Internet
and networking features and that serves as a personal organizer.
“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, trust, joint stock company,
unincorporated organization or other entity.
Purchaser/Sprint Confidential Information — RESTRICTED

3



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

“[***] Service Offering” means any wireless mobile voice or data service that:
[***].
“Primary Markets” means the Markets listed in Schedule 2.0 that are indicated
with an asterisk.
“Private Label Operations Manual” means Sprint’s standard operations manual
applicable to all of Sprint’s wireless resellers concerning the sale of PCS
Services to private label customers. As of the Effective Date, the Private Label
Operations Manual is version 3.8, as it may be revised by Sprint in accordance
with Section 5.7 subject to Section 8.1.
“Private Label Service” means the wireless service provided by Purchaser to End
Users under the Brands utilizing the PCS Services provided to Purchaser by
Sprint under this Agreement.
“Related Entities” means LCW Wireless Operations, LLC, Denali Spectrum
Operations, LLC, and any Persons with regard to which Purchaser owns a majority,
non-controlling ownership interest and who are formed to secure (via FCC auction
or in the aftermarket) wireless spectrum for the purpose of thereafter
providing, among other things, [***] Service Offerings under the Brands in the
geographic areas in which spectrum is so secured.
“Roaming” means any wireless telecommunication service that does not use the
Sprint Network. As used in this Agreement, Roaming includes only those services
on a non-Sprint network that are made available under this Agreement to End
Users with MSIDs homed to the Sprint Network. As used in this Agreement, Roaming
does not include services on the Sprint Network that are made available to
wireless subscribers of Purchaser, one of its Affiliates, or a Related Entity
homed to non-Sprint wireless network under the Roaming Agreement.
[***] has the meaning set forth in Section 2.8.10.
“SMS” or “Short Messaging Service” means an alphanumeric message of at least 160
characters that uses Sprint’s short message gateway and service center, as
further described in this Agreement (including Schedule 1.0), and the Private
Label Operations Manual.
“Secondary Markets” means the Markets listed in Schedule 2.0 that are not
indicated with an asterisk.
“Sprint Data Transport Service” means the transmission of data packets using
Sprint’s CDMA 1xRTT and EVDO (Rev 0 and Rev A) packet data switching network
(PDSN). “Sprint Data Transport Service” also includes such services as they may
be modified, enhanced or replaced in accordance with (and subject to the
conditions of) Section 5.2.
“Sprint Device” is a Sprint or Sprint Affiliate offered Device that was designed
for use of the Sprint or Sprint Affiliate retail service.
“Sprint Market” or “Market” means (i) the Primary Markets and Secondary Markets
listed on Schedule 2.0, (ii) any other area or areas listed as such in the
Private Label Operations Manual, and (iii) any other area or areas in which
Sprint commences provision of PCS Services to Customers after the Effective
Date, in each case as such markets or areas may be amended by Sprint at any
time, subject to the terms and provisions of this Agreement.
“Sprint Network” means the CDMA network owned and operated by Sprint and the
Sprint Service Provider Affiliates, as such network may be enhanced or replaced
under Section 5.2.
“Sprint Service Provider Affiliate” means an entity that provides mobile
wireless telecommunications products and services under the “Sprint” or “Sprint
Spectrum” service marks or any other service marks owned by Sprint or its
Affiliates or subsequently used by Sprint pursuant to an arrangement with Sprint
under which the Sprint Service Provider Affiliate constructs wireless network
coverage and performs operational functions in defined geographic areas. Such
geographic areas will be labeled “Sprint Service Provider Affiliate Markets” in
the Private Label Operations Manual.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

4



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

“[***] Network” means a wireless, mobile voice and data network owned and
controlled by Sprint or any of its Affiliates, but does not include the iDEN
network or any network providing services over 2.5 GHz spectrum (including the
Clearwire network) or any unlicensed spectrum. For purposes of clarification, a
[***] Network does not include any third party network over which Sprint or any
of its Affiliates has access solely by virtue of contractual relationship with a
third party other than a Sprint Affiliate, through roaming relationships or
otherwise, unless otherwise agreed in writing by such third party.
“Taxes” means all taxes, including federal, state or local sales, use, excise,
gross receipts or other taxes or tax-like fees, imposed on or with respect to
PCS Services by a Governmental Authority.
“Term” means the Initial Term under Section 3 and any renewal periods
thereunder.
“Tracfone” means TracFone Wireless, Inc., a subsidiary of América Móvil,
together with its subsidiaries, Affiliates, successors and assigns.
“Wireless Data Device” means a wireless data communications network device that
provides wireless connectivity to the Sprint Network for wireless transmission
of 3G data packets or data packets of a [***] to the extent Purchaser has [***]
under Section 5.2.2. A Wireless Data Device includes (i) a device that installs
on or is embedded in a personal computer and (ii) a standalone device with
multiple connectivity capability.
“Work Order” means a work order in the form and containing the applicable
requirements set forth in the Private Label Operations Manual under which
Purchaser requests Customized Services.
In addition, the defined terms set forth in the table below have the meaning
given in the referenced section of this Agreement:

      Term   Section
A2P
  5.1.3 
A2P
  Schedule 1.0, § 2.13 
ACH
  6.2 
Agreed Project Plan
  Schedule 5.0, § 1.2 
AMS
  Schedule 1.0, § 2.12 
Annual Revenue Amount
  2.8.1(b) 
[***]
  [***] 
API
  Schedule 1.0, § 2.11 
Auditors
  17.16(b) 
Base MRC Bundles
  Schedule 1.0, § 2.1.1(a) 
Benchmark Date
  Schedule 1.0, § 2.1.5(a) 
Benchmark Retail Price
  Schedule 1.0, § 2.1.5(h) 
Benchmark [***] Plan
  Schedule 1.0, § 2.1.5(h) 
Billing Records Interface
  Schedule 1.0, § 2.12 
Brands
  2.3 
[***]
  [***] 

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

5



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

      Term   Section
Business Request Document or BRD
  5.8 
[***]
  [***] 
CDRs
  Schedule 1.0, § 2.12.1 
Change of Control Event
  14.1.3(a) 
[***]
  [***] 
Claim
  12.3(i) 
Cloning Fraud
  8.3 
CoC Event Notice
  14.1.1(a) 
CoC Termination Notice
  14.1.1(a) 
Comparable Reseller
  2.8.2(a)(A) 
Competitive Acquisition
  14.1.3(b) 
Competitive MVNO Agreement
  2.8.2(a)(A) 
Confidential Information
  15.4 
Core Network Services
  5.2.1(a) 
[***]
  [***] 
Customized Integration Services
  Schedule 5.0, § 4 
Customized Integration Work
  5.8 
Damages
  12.1 
Deadband Percentage
  Schedule 1.0, § 2.1.3 
Deferral cap
  2.8.1(j) 
Demarcation Point
  Schedule 4.0, § 5.A.2 
Device Proprietary Information
  7.1.3 
Due Date
  6.2 
force majeure
  17.13 
Handset Offering Monthly Recurring Charge
  Schedule 1.0, § 2.1.5(d) 
include
  17.2 
Indemnified Party
  12.3(i) 
Indemnifying Party
  12.3(i) 
Independent Auditors
  17.16(f) 
Initial Implementation Fee
  Schedule 1.0, § 2.9 
Initial Term
  3.1 
Integration
  Schedule 5.0 (Preamble) 
Integration SOW
  Schedule 5.0 (Preamble) 

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

6



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

      Term   Section
Interest Rate
  6.3 
IPDRs
  Schedule 1.0, § 2.12.2 
KB
  Schedule 1.0, § 2.1.1(a) 
Licensees
  7.1.3 
MAE
  Schedule 1.0, § 2.12 
Material Breach
  13.1 
MB
  Schedule 1.0, § 2.1.1(a) 
MDN Pooling
  5.5 
Metro Event Notice
  14.1.2(a) 
Minimum Annual Revenue Commitment
  2.8.1(a) 
Modification
  8.1(a) 
Modified Element
  Schedule 5.0, § 3.2 
Monthly Average Handset End Users
  Schedule 1.0, § 2.1.1(a) 
MOU
  Schedule 1.0, § 2.1.1(a) 
MRC Satisfaction Date
  Schedule 4.0, § 2.C 
National Prepaid Service Provider
  Schedule 1.0, § 2.1.5(h) 
[***]
  [***] 
[***]
  [***] 
Network Elements
  Schedule 5.0 (Preamble) 
[***]
  [***] 
[***]
  [***] 
New Core Network Services
  5.2.1(a) 
Parent
  14.1.3(a)(v) 
PDR
  5.1.3 
POIs
  Schedule 5.0, § 4.1 
Pre-Launch Support Period
  Schedule 5.0, § 2.1 
Pricing Bundle MRC
  Schedule 1.0, § 2.1.1(a) 
Pricing Bundles
  Schedule 1.0, § 2.1.1(a) 
PRL
  Schedule 5.0, § 4.3.3 
Proposed Project Plan
  Schedule 5.0, § 1.2 
Purchaser Indemnitee
  12.2 
Purchaser Marks
  10.2 
Reporting Package
  Schedule 4.0, § 1.C 

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

7



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

      Term   Section
Retail Subscribers
  5.2.2 
[***]
  [***] 
Security Standards
  15.6 
[***]
  [***] 
[***]
  [***] 
[***]
  [***] 
SMPP
  Schedule 1.0, § 2.13 
SMPP Protocol Requirements and NCRF Template
  Schedule 1.0, § 2.13 
SMS
  Schedule 1.0, § 2.1.1(a) 
Sprint Indemnitee
  12.1 
Sprint Marks
  10.1 
Sprint PM
  8.6 
TDRs
  Schedule 1.0, § 2.12.2 
Technical Manager
  Schedule 5.0, § 2.1 
Termination Event
  Schedule 4.0, § 2.A 
Throughput
  5.11 
Total Minimum Revenue Commitment
  2.8.1(a) 
USF
  6.5.2 
Voting Securities
  14.1.3(a)(v) 

2.   Purchaser Relationship

2.1.   General

Sprint will provide and sell PCS Services and Roaming to Purchaser in accordance
with this Agreement, and Purchaser will pay Sprint for the PCS Services and
Roaming Purchaser purchases from Sprint at the charges set forth in Schedule 1.0
in accordance with Section 6 of this Agreement. Sprint authorizes Purchaser to
market and sell the PCS Services as Private Label Service in each Market to End
Users, as more fully described in this Agreement.

2.2.   Limited Purpose

The Parties acknowledge and agree that Purchaser, its Affiliates and its Related
Entities may offer Private Label Service only as a [***] Service Offering.

2.3.   Brand Restrictions

Purchaser may market and sell the PCS Services as Private Label Service only
under service marks, trademarks, and trade names that are owned by Purchaser,
one of its Affiliates, any Person that survives a Change of Control Event
concerning Purchaser or one of its Affiliates, or any of its Related Entities
(“Brands”). Nothing in this Agreement shall prohibit Purchaser from, and Sprint
agrees that Purchaser
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

8



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

may engage in, co-branding, offering, marketing or selling the Private Label
Service under service marks, trademarks, or trade names that are owned or
controlled by IRs, provided that the Brands have the same or greater prominence
than the marks, trademarks, or trade names of any such IR with whom Purchaser
agrees to co-brand and offer, market, or sell the Private Label Service.

2.4.   Sales through Independent Representatives and Agents

Purchaser, its Affiliates, and Related Entities may market and sell Private
Label Service through IRs. Purchaser is solely responsible for all aspects of
the calculation and payment of any commissions or other payments of any kind to
its IRs. Each IR must clearly and conspicuously disclose that it is an agent of
Purchaser on all IR marketing materials and website pages used to promote the
Private Label Service, and must never state that the IR is an agent of Sprint.
Purchaser, its Affiliates, and Related Entities shall maintain ownership of, and
be the contracting party with, all End Users including those acquired by its
IRs, by directly providing all billing, collection, customer service, and all
support necessary to provide Private Label Service (provided, however, that
nothing herein shall restrict or prevent Purchaser from outsourcing or
subcontracting any such functions or services to any other Person). Purchaser
remains responsible for any such Person with whom Purchaser enters an
outsourcing or subcontracting relationship.

2.5.   Control of Sprint Network

Without limiting the obligation of Sprint to provide the PCS Services in
accordance with this Agreement (including Schedule 4.0), no provision of this
Agreement will be construed as vesting in Purchaser any control whatsoever in
any facilities or operations of Sprint, including the Facilities, or the
operations of any Sprint Service Provider Affiliate or contractual third party
of Sprint. No provision of this Agreement will be construed as vesting in Sprint
any control whatsoever in any facilities or operations of Purchaser, its
Affiliates, its Related Entities, its IRs, or its resellers, or any of their
respective contractual third parties.

2.6.   No Sale to Other Resellers

Purchaser will not directly or knowingly through any third party (and will not
permit its Affiliates or Related Entities to) enter into any agreement with any
Person or other arrangement with any Person granting such Person any rights to
purchase Private Label Service for resale to other Persons. For purposes of
clarity, an IR shall not be considered a “reseller” if it only acts as sales
agent of Purchaser (i.e. selling Purchaser’s [***] Service Offering under the
Brands), an Affiliate or a Related Entity selling the Private Label Services
under a Brand.

2.7.   Compliance of Affiliates, Related Entities and IRs

Where this Agreement refers to Purchaser, it shall be read to include
Purchaser’s Affiliates and Related Entities with respect to the exercise of
Purchaser rights under this Agreement but not with respect to liabilities or
responsibilities. Purchaser will be solely responsible for how (if at all) it
communicates with its Affiliates, Related Entities and IRs regarding their acts
and omissions in connection with this Agreement and the extent to which (if at
all) Purchaser contractually requires its Affiliates, Related Entities and IRs
to be contractually bound to Purchaser in connection with this Agreement.
Further, Purchaser shall be liable to Sprint for the acts and omissions of
Purchaser Affiliates, the Related Entities and the IRs as if such acts and
omissions were committed by Purchaser as it relates to their compliance with the
applicable terms of this Agreement. Without limiting the generality of the
foregoing, nothing in this Section 2.7 will be interpreted to expand or limit
the substantive scope of such liability as it exists under the terms of this
Agreement with respect to Purchaser.

2.8.   Minimum Commitments

  2.8.1.   Minimum Commitments

     (a) For each Contract Year during the Term, Purchaser shall pay Sprint the
minimum revenue commitments set forth in Table 1 below (as such minimum revenue
commitments may be adjusted or waived as specifically set forth in this
Agreement, including Schedules 1.0 and 4.0). As used herein, each amount set
forth in Table 1, other than the Total Minimum Revenue Commitment, is referred
 

  ***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

9



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

to individually as a “Minimum Annual Revenue Commitment” and the total of all
such Minimum Annual Revenue Commitments is the “Total Minimum Revenue
Commitment.”

                  Table 1             Maximum[***]             Revenue Allocable
    Minimum Annual   Against Minimum     Revenue   Annual Revenue Commitment
Period   Commitments   Commitment
Effective Date through December 31, 2011 (Contract Year 1)
  $25,000,000 (subject to Sections 2.8.1(j) and (k))   $ [***]  
 
               
January 1 through December 31, 2012 (Contract Year 2)
  $75,000,000 (subject to Section 2.8.1(j) and (k))   $ [***]  
 
               
January 1 through December 31, 2013 (Contract Year 3)
  $75,000,000       $ [***]  
 
               
January 1 through December 31, 2014 (Contract Year 4)
  $75,000,000       $ [***]  
 
               
January 1 through December 31, 2015 (Contract Year 5)
  $50,000,000       $ [***]  
 
               
Total Minimum Revenue Commitment
  $300,000,000       $ 100,000,000  

     (b) Except as otherwise provided in Section 2.8.1(g), the following amounts
paid under this Agreement during a Contract Year shall be used to determine
whether Purchaser has met its Minimum Annual Revenue Commitment for such
Contract Year: (i) all amounts paid during such Contract Year under Schedule 1.0
of this Agreement (including Wireless Data Device usage by End Users); and (ii)
those amounts paid for [***] under that certain [***]; provided, however, that
Purchaser may not count amounts under clause (ii) with respect to: (x) a
Contract Year to the extent such amounts exceed the applicable maximum amount
for such Contract Year set forth in Table 1; or (y) such amounts exceed the
aggregate maximum set forth in Table 1. The amounts described in (i) and (ii)
shall constitute the “Annual Revenue Amount.”
     (c) If, at the end of any Contract Year, the applicable Annual Revenue
Amount during such Contract Year is less than the applicable Minimum Annual
Revenue Commitment for such Contract Year, Purchaser shall pay Sprint an amount
equal to such shortfall amount. Sprint shall include such shortfall amount in
the invoice for the next complete billing cycle. If, at the end of any Contract
Year(s), the applicable Annual Revenue Amount exceeds the applicable Minimum
Annual Revenue Commitment, the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

10



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

amount of any such excess will be included in the Annual Revenue Amount for
succeeding Contract Year(s) to the extent there is a shortfall in any such
Contract Year(s).
     (d) Subject to any upward adjustment pursuant to Section 14.1.2, once the
aggregate Annual Revenue Amounts exceed the Total Minimum Revenue Commitment of
$300,000,000, Purchaser shall have no further Minimum Annual Revenue Commitments
under this Section 2.8 and all future Minimum Annual Revenue Commitment will be
deemed waived. Sprint expressly acknowledges and agrees that the Total Minimum
Revenue Commitment shall not exceed $350,000,000.
     (e) Subject to Section 16, the provisions of this Section 2.8 shall survive
any change of control, business combination, transfer of assets or any other
form of transaction such that it will be binding and enforceable on any
successor to, or assignee of, Purchaser unless the Agreement is terminated by a
Party.
     (f) If Purchaser terminates the Agreement in its entirety under
Section 13.1, Purchaser shall have no further Minimum Annual Revenue Commitments
under this Section 2.8 and all future Minimum Annual Revenue Commitment will be
deemed relieved. The Minimum Annual Revenue Commitment for a Contract Year with
fewer than 365 days shall be prorated.
     (g) If there is a Change of Control Event involving Purchaser, at
Purchaser’s election, Purchaser may [***].
     (h) If Leap fails to make a payment of money that is not subject to dispute
under Section 6.4 and such failure continues for more than 30 days after notice
from Sprint, at Sprint’s election, any existing or future Minimum Annual Revenue
Commitments that have not been fully exhausted under this Section 2.8.1 (but as
they may have been adjusted in accordance with this Agreement) will be due and
payable as of the effective date of such termination.
     (i) If Sprint terminates the Agreement in its entirety under
Section 13.1(iii), Purchaser will pay to Sprint (due as of the effective date of
such termination) an amount equal to [***].
     (j) Subject to Section 2.8.1(k), to the extent a delay past July 31, 2011
is caused by [***].
     (k) If the In Service Date is delayed beyond December 31, 2011, and the
delay beyond December 31, 2011 is caused by [***].

  2.8.2.   [***] and Non-Exclusivity

     (a) [***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

11



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

     (b) Non-Exclusivity. At its discretion, Purchaser may enter into an
agreement with any other Person for the purchase and sale of services similar to
the PCS Services at any time. Sprint acknowledges and agrees that the only
commitment being made by Purchaser with respect to the volume of Private Label
Services that it is selling is its obligation to pay the Minimum Annual Revenue
Commitment (as it may be adjusted in accordance with this Agreement). At its
discretion, Sprint may enter into an agreement with any other Person for the
sale of services similar to the PCS Services.

3.   Term and Phase Out Periods

3.1.   General

Subject to the breach and early termination provisions set forth in Section 13,
the initial term of this Agreement commences on the Effective Date and ends on
December 31, 2015 (the “Initial Term”). The term of this Agreement will renew
for successive one year terms unless a Party gives the other Party at least
180 days advance notice of its intent not to renew the Agreement; provided,
however, that the Term of this Agreement shall not exceed 10 years.

3.2.   Phase-Out Period

Upon the effective date of expiration of the Term or earlier termination of this
Agreement, the applicable phase-out period set forth in Section 13.4 applies.

4.   Representations and Warranties

Each Party makes the following representations and warranties as of the
Effective Date:

4.1.   Due Incorporation or Formation; Authorization of Agreements

The Party is a company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization. The Party has the full
power and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement.

4.2.   No Conflict

Neither the execution, delivery and performance of this Agreement, nor the
consummation by the Party of the transactions contemplated in this Agreement,
will conflict with, violate or result in a breach of: (a) any applicable law,
regulation, order, or determination of any Governmental Authority, (b) any of
the terms, conditions or provisions of the certificate of organization, bylaws
or other governing documents of the Party, or (c) any material agreement or
instrument to which the Party is or may be bound or to which any of its material
properties, assets or businesses is subject. Neither Party has received any
currently effective notice of material default under any agreement that is
required for it to perform under this Agreement and that would have a material
adverse impact on the ability of any Party to perform its obligations set forth
in this Agreement.

4.3.   Litigation

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Party, threatened against or affecting the Party or any of its
properties, assets or businesses in, before or by any Governmental Authority
which could, if adversely determined, reasonably be expected to have a material
adverse effect on the Party’s ability to perform its obligations under this
Agreement.

5.   Scope of PCS Service

Sprint shall provide the PCS Service in accordance with this Agreement,
including this Section 5 and Schedule 1.0.

5.1.   Limitation on Scope of PCS Service

  5.1.1.   General

Purchaser/Sprint Confidential Information — RESTRICTED

12



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

     (a) PCS Service is available to compatible Sprint-certified Devices (see
Section 7.1.1) only within the operating range of the Sprint Network.
     (b) Sprint shall provide the PCS Service with the same level of quality,
performance, reliability and clarity as the services comprising the PCS Service
that Sprint provides to its Customers utilizing the services in the same
geographic location and the same operating environment. For this purpose,
whether Purchaser and the Customers are using the “same operating environment”
will be determined by all relevant factors, including the brand and model of
Devices being used by the End Users and other Customers, and the services to be
provided by Purchaser, Sprint and/or Sprint’s other wireless resellers to their
respective subscribers.
     (c) Subject to and without limiting those specific remedies set forth in
Schedule 4.0 (which include termination of this Agreement), Sprint is not liable
to Purchaser with respect to any PCS Service interruption, curtailment or other
limitation, provided that Sprint is in compliance with subsection (b) above.
Sprint is not liable to End Users with respect to any PCS Service interruption,
curtailment or other limitation.
     (d) In addition to its obligations related to PCS Service, Sprint will
provide the services described in this Agreement in a commercially reasonable
manner and subject to the terms and provisions of this Agreement. With respect
to other services and support Sprint is obligated to provide under this
Agreement (but not including Customized Services, which are addressed in Section
5.8, or handset certification), Sprint will not discriminate against Purchaser
in establishing priorities or timelines, other than as necessary for Sprint to
address urgent or exigent matters that may not be resolved without such
discrimination.

  5.1.2.   Availability of Facilities and Licenses

Sprint shall obtain, retain and maintain suitable Facilities and licenses,
including the License for each Market as required to provide the PCS Service
hereunder in accordance with this Agreement.

  5.1.3.   Purchaser/A2P Short Messaging Service

All Purchaser SMS must be sent through a dedicated connection to the
Pre-Delivery Router (“PDR”) pre-approved in writing by Sprint. Purchaser SMS
must be sent using short message peer-to-peer (SMPP) protocol. Sprint’s
application to person (“A2P”) SMS will allow Purchaser to send bulk messages to
its End Users in accordance with this Agreement and the Private Label Operations
Manual. If Purchaser desires to send large batch SMS messages or SMS messages in
rapid succession, Purchaser must comply with Sprint’s then current requirements.
If Purchaser is in breach of any of the terms of this Section 5.1.3, Sprint may
in its sole discretion, and in addition to any other rights and remedies it may
have under this Agreement, immediately discontinue the provision of Purchaser
and/or A2P SMS until such time as the noncompliance is remedied in Sprint’s
reasonable opinion.

  5.1.4.   End User SMS

     (a) Sprint’s End User SMS system is run through a dedicated IP address on
its PDR. Due to this transmission method, an End User’s MDN or other information
may be transmitted over the Internet when using End User SMS. In addition, when
an End User uses a Device to browse the Internet, the End User’s MDN or other
information may be transmitted over the Internet. Purchaser is responsible for
informing its End Users of the risks associated with such End User SMS use and
browsing the Internet with a Device.
     (b) If an individual Device is unable to receive an SMS message because
such Device is: (i) turned off or (ii) traveling or Roaming in a location that
does not have text messaging capabilities, SMS messages will remain in a queue
for the time period as established by Sprint and consistently applied with
respect to other resellers.
     (c) Sprint will provide the ability to deliver mobile-originated SMS from
End Users to email recipients and to deliver mobile-terminated SMS from email.
Sprint will convert the email subject and body to an SMS message and deliver the
SMS to the applicable End User using a conversion process that is consistent
with the practices used for Sprint’s other Customers.
Purchaser/Sprint Confidential Information — RESTRICTED

13



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

5.2.   Included Services and Future Technologies

  5.2.1.   PCS Service — Transmission Functionality

     (a) Subject to Section 5.2.1(b), the PCS Services included under this
Agreement include all voice and data (including SMS) transmission functionality
over the Sprint Network as of the Effective Date (as the same may be modified,
enhanced or updated by Sprint from time to time in the normal course of
operation of the Sprint Network) (the “Core Network Services”). Sprint will
provide commercially reasonable notice of the modifications, enhancements, and
updates to the Sprint Network and will make such modified, enhanced or updated
Core Network Services that replace existing voice and data (including SMS)
transmission functionality over the Sprint Network available to Purchaser at no
additional cost as they are made available to any of Customers outside of a test
or trial environment.
     (b) If Sprint plans to introduce any new wireless telecommunications
services that provide voice and data (including SMS) transmission functionality
over the Sprint Network (the “New Core Network Services”), Sprint will provide
Purchaser with commercially reasonable advance notice prior to Sprint’s planned
commercial launch thereof outside of a test or trial environment. Subject to any
applicable technical or resource constraints (that the responsible Party will
work to expeditiously resolve), Sprint will make such New Core Network Services
available to Purchaser in each Market where they have been commercially launched
upon the earlier of: (1) 180 days following Sprint’s commercial launch of such
New Core Network Services (outside of a test or trial environment) in such
Market, provided that Sprint can demonstrate its efforts to launch such New Core
Network Services as a differentiated service offering; or (2) when Sprint makes
such New Core Network Services generally available to other resellers as part of
its wireless resale program. Upon the election of Purchaser, the Parties shall
engage in good faith negotiations to agree the price for such New Core Network
Services that will apply to provision of New Core Network Services as part of
the PCS Services under this Agreement (and reasonable amendments to any terms
that would be, from a technical perspective, unreasonable to apply to the New
Core Network Services); provided that such price shall not exceed a commercially
reasonable price.
     (c) Sprint shall design and implement changes to the Core Network Services
and use commercially reasonable efforts to design and implement New Core Network
Services and any changes thereto so that Purchaser’s systems and the End User’s
Devices will continue to operate after such changes and implementations without
material degradation and without requiring a material change to Purchaser’s
systems or the Devices unless otherwise agreed by Purchaser; provided, however,
Purchaser acknowledges and agrees that Purchaser and its End Users may not have
access to transmission functionality of the replacement or modified Core Network
Services or New Core Network Service unless Purchaser makes changes to its
systems and the End User’s Devices (e.g. a new Device may be required to
utilizes an enhanced functionality that becomes available with the change, but
the pre-existing services will remain functional). To the extent Purchaser’s
fails to maintain its operations in a commercially reasonable manner and such
failure materially impacts Sprint’s ability to comply with its obligations
arising under this Section 5.2.1, Sprint shall not be responsible for a failure
to comply with this Section 5.2.1.

  5.2.2.   [***] Networks

Upon the earliest to occur of the date on which (i) Sprint has [***] at least
[***]% of its retail subscribers who purchase wireless services directly from
Sprint or one of its Affiliates (“Retail Subscribers”) [***] the Sprint Network
[***] Network (measured from the total number of Retail Subscribers on the
Sprint Network at the time such [***] begins), (ii) the number of new Retail
Subscribers [***] Network that [***] such [***] Network as their primary
transmission functionality in any calendar quarter is in excess of [***]% of the
aggregate number of new Retail Subscribers [***] Network and the Sprint Network
in such calendar quarter or, Sprint will provide Purchaser with notice of the
occurrence of any such event, and Purchaser shall have the option from and after
the occurrence of any such event to elect, by delivering written notice
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

14



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

thereof to Sprint, to [***] from time to time during the Term [***] Network.
During the 90 day period following the exercise of such option, Sprint and
Purchaser will use commercially reasonable efforts to negotiate a mutually
acceptable arrangement under which Sprint would provide Purchaser with [***]
Network. While Sprint and Purchaser will look to the terms of this Agreement in
determining what terms should apply to the [***] of such [***] Network, unless
and until a binding definitive written agreement is entered into, there will be
no binding agreement between such Parties with respect to [***] of the [***]
Network except as otherwise set forth in this Section 5.2.2 nor will any
discussion or course of conduct impose any obligation or liability on any Party
with respect to such arrangement. If, after expiration of such 90-day period,
Sprint and Purchaser have not entered into a definitive written agreement and
such Parties do not otherwise agree, the terms of this Agreement (including the
pricing for the services set forth on Schedule 1.0 hereto, as reasonably
adjusted to reflect units of measure set forth in Schedule 1.0 (e.g., MB, SMS)
that are not used to measure utilization of [***] to the [***] Network, but not
including Schedule 4.0 with respect to [***] or other terms dealing specifically
with the functionality of the Sprint Network, it being understood that it is
[***] network) will continue to apply with respect to Purchaser’s [***] of
services on the [***] Network. Sprint will provide commercially reasonable
assistance in [***] Purchaser’s [***] to the [***] Network, it being understood
and agreed that all costs associated with such [***] (including any handset or
other Device costs) will be the sole responsibility of Purchaser. Subject to
this Section 5.2.2, from and after the date of Purchaser’s [***] to any [***]
Network, references to the [***], as used in the Agreement, shall include the
[***] Network.

  5.2.3.   Other Networks and iDEN

Notwithstanding Sections 5.2.1 or 5.2.2 above or any other provision of this
Agreement to the contrary, this Agreement does not obligate Sprint or any of its
Affiliates to provide Purchaser with access to any services operating on any
unlicensed spectrum or through the Clearwire Networks. This Agreement does not
obligate Sprint or any of its Affiliates to provide iDEN products or services.

5.3.   Sprint Device Handling Services

Subject to Section 5.12, Purchaser will be responsible for making its own
arrangements to purchase compatible, Sprint-certified and approved Devices and
accessories from authorized manufacturers or Device fulfillment vendors as
specified in the Private Label Operations Manual.

5.4.   Coverage Maps

Sprint will make coverage maps available to Purchaser for its use as more
particularly described in the Private Label Operations Manual. The maps will not
be materially different from the maps produced by Sprint in connection with
Sprint’s branded services. Although Purchaser acknowledges the maps are designed
to generally show where PCS Service works, but Sprint does not guaranty the
accuracy of the maps. The maps provided will be generated using predictive
modeling and mapping techniques commonly used in the wireless service industry
to depict approximate outdoor coverage under normal operating conditions on the
Sprint Network. If a coverage map contains a Sprint logo or identification, it
must be removed from the map prior to publication or distribution by Purchaser.
Additionally, the maps published or distributed by Purchaser must not imply that
the Sprint Network or the Facilities are owned or operated by Purchaser or its
IRs.
Sprint is not liable to Purchaser or End Users for any claim or damage related
to or arising out of or in connection with any map information, including the
accuracy thereof, provided it meets its obligations under this Section 5.4.

5.5.   MDN Pooling

Purchaser will utilize the “MDN Pooling” process as described in the Private
Label Operations Manual to assign MDNs under this Agreement. “MDN Pooling” means
that all Sprint MDNs will be held in a single
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

15



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

repository without systematic sequential numbering restrictions and activated
one at a time from the Sprint MDN pool on a next available basis. Sprint may
change its policy of MDN administration with 60 days’ prior written notice to
Purchaser; provided that Sprint’s policies, changes thereto, and application
thereof with respect to any Market shall be consistently applied across its
retail and wholesale operations such that Sprint will not allocate MDNs to
Sprint, its Affiliates, or any other Person in a manner that is more favorable
than the allocation of MDNs to Purchaser, its Affiliates or its Related Entities
authorized to provide services under this Agreement.

5.6.   Billing Records

Sprint will regularly (at least monthly) provide billing data or other billing
records to Purchaser in accordance with the Private Label Operations Manual.
Payment for (i) defective billing records or (ii) stale billing records, which
are records that Sprint did not forward to Purchaser within the period described
in the Private Label Operations Manual, may be disputed under the procedures set
forth in Section 6.4. As set forth below, Purchaser shall not be obligated to
pay for any usage for which Sprint failed to submit a billing record within
180 days after the date of the usage.

5.7.   Private Label Operations Manual

  5.7.1.   Generally

Purchaser, on its behalf and on behalf of Purchaser Affiliates, acknowledges
receipt of a copy of the Private Label Operations Manual. The Private Label
Operations Manual includes the policies, practices, procedures, and processes
under which (and relevant information and directions pertaining to the manner in
which) PCS Services are provided to Purchaser by Sprint. The Private Label
Operations Manual is in substantially the same terms as those for all resellers
receiving services similar to the PCS Services.

  5.7.2.   Conflict

The provisions of this Agreement supersede any inconsistent provisions of the
Private Label Operations Manual and any modifications thereto.

  5.7.3.   Modifications and Amendments

Subject to Section 5.7.2, the Private Label Operations Manual may be
periodically modified or supplemented by Sprint in the same manner and to the
same extent as Sprint modifies the operations manuals of all resellers, provided
that Sprint provides Purchaser with 60 days’ prior written notice before any
material modification or supplement.

5.8.   Customized Services

The Parties will formalize the requirements for any Customized Services through
the Work Order process contained in the Private Label Operations Manual. Nothing
in this Section 5.8 will be construed as an obligation to purchase Customized
Services. Purchaser may, in its sole discretion, from time to time request that
Sprint provide a Customized Service. If Purchaser makes such a request,
Purchaser will provide Sprint with a “Business Request Document” or “BRD” under
the Work Order process for any requested Customized Services and the parties
will thereafter work together to negotiate in good faith the terms of a
definitive Work Order in accordance with the Work Order process. If the
requested Customized Service is within the existing technical capabilities of
the applicable Facilities and is otherwise within or related to the scope of
this Agreement, then Sprint will work in good faith with Purchaser within the
Work Order process; provided, however, Sprint will not arbitrarily discriminate
against Purchaser in establishing priorities or timelines and any disparate
treatment will be based on Sprint’s reasonable analysis of relevant factors
applied consistently across both its retail and wholesale operations. If the
requested Customized Service is not within the existing technical capabilities
of the applicable Facilities or is not otherwise within or related to the scope
of this Agreement, then Sprint may elect to work in good faith with Purchaser
within the Work Order process, but will not be compelled to do so. All
Customized Services will be provided by Sprint at cost, without markup or
margin. In the case of labor, “cost” means
Purchaser/Sprint Confidential Information — RESTRICTED

16



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

the rate Sprint uses for internal accounting purposes for similar work that it
performs for Sprint and its Affiliates. This rate as of the Effective Date is
$[***] per hour.
Sprint shall perform the work required under Schedule 5.0 (the Technical
Services and Integration Statement of Work) in accordance with this Agreement.
Section 5 of Schedule 5.0 identifies the integration work to be performed by
Sprint that shall be treated as a Customized Service (the “Customized
Integration Work”). Any amounts payable by Purchaser for the Customized
Integration Work in excess of the applicable not-to-exceed amount set forth in
Section 4 of Schedule 5.0 shall be solely for Sprint’s account. Except as
otherwise set forth in Schedule 5.0 or to the extent Purchaser materially
changes the scope of work to be performed under Schedule 5.0, there shall be no
additional charge to Purchaser for any work that is required under Schedule 5.0.

5.9.   Viruses

Sprint will use commercially reasonable efforts to ensure that no Viruses or
similar items are coded or introduced into the Facilities that would have an
adverse material impact on the PCS Services, and that it shall use commercially
reasonable efforts not to introduce or code any such Viruses or similar items
into any of Purchaser’s systems. Purchaser agrees that it shall use commercially
reasonable efforts not to introduce or code any such Viruses or similar items
into any of Sprint’s systems. In the event a Virus or similar item is found,
Sprint or Purchaser (as applicable) shall reduce the effects of the Virus or
similar item and, if the Virus or similar item causes a loss of operational
efficiency or loss of data, Sprint or Purchaser (as applicable) shall mitigate
and restore such losses as mutually agreed by Purchaser and Sprint.

5.10.   Location Based Services

As of the Effective Date, Purchaser has elected not to purchase or receive
location based services from Sprint, except (i) as set forth in Section 4.7 of
Schedule 5.0, and (ii) with respect to Sprint’s provision of 911 and E911
services to Purchaser. At any point during the Term Purchaser may elect to
purchase location based services from Sprint and Sprint agrees that it will
provide such services under commercially reasonable terms and prices that are
mutually agreed to by the Parties at the time of such election

5.11.   Throughput

During the Term, Sprint shall provide its standard reports on the physical burst
rate for subscribers (“Throughput”), and deliver such measurements to Purchaser
on at least a monthly basis as part of the Reporting Package, as set forth in
Schedule 4.0.

5.12.   [***]

For the primary purpose of selling to End Users in Markets, to the extent each
party is permitted to under their agreements with [***], the parties will work
in good faith to [***] Devices or accessories by investigating the option of
[***].

5.13.   Support

From and after the In Service Date, Sprint will provide support on a 24x7 basis
to Purchaser with respect to incidents affecting and questions regarding the
Sprint Network and mission-critical processes, in a manner consistent with the
support provisions and processes set forth in the Private Label Operations
Manual. During the provision of such support, the Parties shall (a) cooperate as
necessary to construct a complete file of all non-privileged information
relating to the unresolved issue, and (b) work in good faith to resolve the
issue, and meet as required in consideration of the nature of the unresolved
issue, either in person, by video conference, phone, or email, as appropriate.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

17



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

6.   Billing and Terms of Payment

6.1.   General

Subject to Section 6.4 below with respect to disputes, Purchaser will pay Sprint
for all charges associated with the use of the PCS Services by Purchaser as
described in Schedule 1.0 and will pay all charges and costs under a Work Order.
There are no charges under this Agreement other than those expressly set forth
in Schedule 1.0, any charges approved in advance and in writing by Purchaser for
Customized Services, and any other charges described in the terms and provisions
of this Agreement. Disputed charges are governed by the procedures set forth in
Section 6.4. All charges under this Agreement are stated in US dollars.

6.2.   Invoices

Sprint will provide to Purchaser regular monthly invoices of the charges
incurred by Purchaser. Each invoice shall include records and data to document
all billings, including complete records of call detail/traffic detail that
supports its billing, which may be provided in electronic format separate of any
paper invoice. Sprint shall maintain all such records in accordance with
generally applicable accounting practices.
Purchaser expressly acknowledges that some charges incurred in a billing cycle
may not appear on the invoice or the billing data (or other billing record) for
that billing cycle and that those charges may appear on subsequent invoices or
billing media; provided, however, that Purchaser shall not owe any charges that
are not sent to Purchaser in an invoice within [***] days after such billing
cycle and any usage that is not included in the billing data (or other billing
media) within [***] days after the end of the applicable billing cycle shall not
be counted as usage for purposes of determining any overage charges that would
otherwise apply.
Subject to Section 6.4 below with respect to disputes, Purchaser will pay the
invoice in accordance with this Section 6.2. Payment for each invoice is due by
wire transfer or automated clearing house (“ACH”) transfer within [***] days of
the date of Purchaser’s receipt of the invoice and billing records meeting the
requirements of this Section 6.2 (“Due Date”). An invoice will be deemed paid
when Sprint receives the wire transfer at the location designated by Sprint.
Sprint may, from time to time and with commercially reasonable prior written
notice to Purchaser, modify the date on which Purchaser’s monthly billing cycles
commence as part of its overall billing cycle management process, provided that
Sprint shall provide Leap with at least 60 days’ notice of any such change and
provide Purchaser such support as is required in connection with any operational
impacts on Purchaser associated with any such change.

6.3.   Late Payments

For amounts not disputed in good faith and not paid by the Due Date, Sprint may
charge Purchaser a late payment charge of [***]% per month (or the maximum
amount allowable under applicable law, whichever is less) (the “Interest Rate”)
on the undisputed amount for the period commencing on the Due Date and ending on
the date payment is made.

6.4.   Disputed Charges

  6.4.1.   General

Purchaser may not dispute amounts aggregating less than $1,000 on any invoice(s)
during a single billing cycle. Purchaser may withhold payment of the disputed
portion of any invoice until the dispute is resolved under this Section 6.4.
Purchaser must timely pay the undisputed amount of any invoice as provided in
Section 6.2. Upon resolution of any dispute, payment of any disputed and
withheld amount that is determined to be due and owing is due and payable within
[***] days following resolution of the dispute. Nothing in this Section 6.4
prohibits Purchaser from informing Sprint of any suspected billing errors on any
invoice.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

18



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

  6.4.2.   Standard Dispute Periods

Purchaser will provide to Sprint written notice of any disputed charges for an
invoice on or before the Due Date along with a detailed explanation of the
nature of the dispute in accordance with the Private Label Operations Manual,
and may withhold amounts for such disputed charges only if Purchaser complies
with the terms of this sentence. If Purchaser determines after paying an invoice
that there is a dispute with respect to all or part of the amount paid, then
Purchaser may provide to Sprint written notice of the disputed charges together
with a detailed explanation of the nature of the dispute within 180 days after
the original Due Date of the invoice for the disputed amount. Sprint will
provide Purchaser with its determination regarding disputed charges within
30 days after receipt of Purchaser’s dispute notice and explanation, and will
credit Purchaser’s account, if appropriate, within the 30 day period. Subject to
the other requirements in this Section 6.4.2, Purchaser may withhold any amounts
for disputes related to prior invoices from amounts currently due to Sprint for
the most recent invoice.

6.5.   Taxes and Other Levies by Governmental Authorities

  6.5.1.   Taxes

Purchaser will provide to Sprint valid and complete state resale exemption
certificates for PCS Services purchased from Sprint and resold to End Users for
each state in which Purchaser resells PCS Services to End Users. Purchaser is
solely responsible for the computation, billing, and collection of all
applicable Taxes to End Users on PCS Services purchased from Sprint and resold
as Private Label Service to End Users. Purchaser is solely responsible for the
timely and accurate remittance of those Taxes to the appropriate tax
jurisdictions. If Sprint is required to remit Taxes directly to a tax
jurisdiction, Sprint will invoice Purchaser for those Taxes and Purchaser will
pay them to Sprint under Section 6.2.

  6.5.2.   Other Levies by Governmental Authorities

Purchaser is solely responsible for the timely and accurate remittance of other
levies by Governmental Authorities or under such Governmental Authorities’
orders (i) on PCS Services, (ii) mandated to be paid in proportion to receipts
from Private Label Service, or (iii) mandated to be paid in connection with the
provision of Private Label Service, including Universal Service Fund (“USF”)
fees. Furthermore, no later than three (3) months following the In Service Date
and no later than March 1 of each subsequent calendar year, Purchaser must
provide to Sprint a signed statement that they are contributing into the USF
based on the PCS Services provided to Purchaser by Sprint. If Purchaser claims
an exemption, Purchaser will provide to Sprint a valid and complete exemption
certificate. If Sprint is required to remit those levies directly to such
Governmental Authority, Sprint will invoice Purchaser for them and Purchaser
will pay them to Sprint under Section 6.2.

7.   Purchaser Rights and Obligations

7.1.   Devices

  7.1.1.   Compatibility

Purchaser will use, and will require its End Users to use, only Devices that:

  (i)   are compatible with the PCS Service, the Sprint Network, and the
Facilities;     (ii)   comply with Sprint’s requirements for compatibility of
Devices with the PCS Services which have been disclosed to Purchaser, and the
Facilities, including the successful completion of Sprint’s Device certification
process and the use of the Device Proprietary Information licensed by Sprint
under Section 7.1.3, and     (iii)   comply with all applicable FCC or other
legal requirements for compatibility of Devices with the PCS Services, and the
Facilities.

Sprint shall apply its certification process for Devices under this Agreement on
a non-discriminatory basis no less favorable to Purchaser than the certification
process Sprint applies to its own Devices of a similar nature and any Devices
used by its other resellers. In all cases, Sprint will limit the scope of its
certification criteria to Radio Compliance (as such term is defined in the
Private Label Operating Manual)
Purchaser/Sprint Confidential Information — RESTRICTED

19



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

and interoperability testing over the Sprint Network. If any Device used by an
End User does not comply with the standards set forth in this Section 7.1.1,
Purchaser will ensure that the Device is not used and, if necessary, terminate
the use, or terminate the Private Label Service to the offending End User.
Purchaser acknowledges and understands that successful completion of Sprint’s
certification process does not indicate that a Device will operate properly on
Sprint’s Network, or even operate at all, but that such Device will not cause
unacceptable levels of interference on Sprint’s Network. Upon the request of
Purchaser, Sprint and Purchaser shall reasonably agree on a mutually acceptable
roadmap for the certification of each Device requested to be certified by
Purchaser, which shall set forth the agreed upon start and end date for the
completion of such certification. Sprint hereby agrees that it will use
commercially reasonable efforts to complete the certification of each Device no
later than 60 days following such agreed upon end date, absent any material
delay to the extent such material delay is caused by a third party, including an
OEM. An example of such a delay includes a third party not providing device
software and hardware consistent with the Lab Entrance Criteria outlined in the
Private Label Operations Manual by the agreed upon start date.

  7.1.2.   No Activation of Sprint Devices

Purchaser will not direct its IRs to target activation of Sprint Devices or
otherwise offer promotions targeted at the activation of Sprint Devices by its
IR’s. Purchaser will not directly or indirectly (through IR’s or otherwise)
establish or otherwise knowingly permit or support any program or arrangement by
which Sprint Devices are purchased in bulk or otherwise acquired in bulk (e.g.,
transshipment) for purposes other than activation and customary use by the
individual purchaser of such Sprint Devices. In the event Sprint notifies
Purchaser of any activities described in this Section 7.1.2, Purchaser agrees
that it will promptly take commercially reasonable steps to cease or cause to
have ceased the offending activities. Without limiting the generality of the
application of foregoing, nothing in this Section 7.1 shall restrict or prohibit
Purchaser’s ability to purchase refurbished phones, including in bulk.

  7.1.3.   Sprint License to Use Certain Device Proprietary Information in
Devices Using the Private Label Service

For the Term (and during any phase-out period under Section 13.4) and subject to
this Agreement, Sprint grants to Purchaser a non-transferable, royalty-free,
fully paid-up, non-exclusive license for Purchaser and its Affiliates
(collectively, the “Licensees”) to use and sell at retail the Device Proprietary
Information, in object code form, solely to permit the Licensees and End Users
to use the Private Label Service. Except as provided in this Section 7.1.3,
Purchaser may not assign or sublicense any of its license rights or copy,
change, alter or modify the Device Proprietary Information. “Device Proprietary
Information” means (i) Sprint’s preferred roaming list, as changed by Sprint, in
its sole discretion, from time to time, (ii) software implementing Sprint’s
Device user interface design features and structure, developed and installed in
Devices with or for Sprint by manufacturers under agreements preserving Sprint’s
proprietary rights therein, including changes, updates, modifications and
enhancements to the software which may be effected from time to time during the
term of this Agreement by Sprint, its agents or vendors; and (iii) software
effecting compatibility between Devices and the Facilities and any ancillary
systems, developed and installed in Devices with or for Sprint by manufacturers
under agreements preserving Sprint’s proprietary rights therein, including
changes, updates, modifications and enhancements to the software which may be
effected from time to time during the Term by Sprint, its agents or vendors,
which software is embodied in firmware or read-only memory (programmable or
otherwise) or both associated with Devices which may be delivered to Purchaser
by or on behalf of a manufacturer authorized under the Private Label Operations
Manual.

  7.1.4.   No Sprint Responsibility

Sprint will not be responsible to Purchaser or any End User for the operation,
testing or maintenance of any Devices. Sprint will not be required to make any
changes, modifications or additions to its equipment, operations or Facilities
to accommodate Purchaser or the Devices provided by Purchaser.

  7.1.5.   Provision of ESN

Purchaser/Sprint Confidential Information — RESTRICTED

20



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

Before Purchaser makes Devices available for sale to End Users or retailers in
connection with providing Private Label Service, Purchaser will provide to
Sprint the ESN for each End User Device in accordance with the Private Label
Operations Manual.

  7.1.6.   Activation of Other Reseller Phones

Purchaser will not directly or indirectly (through IR’s or otherwise) establish
or otherwise knowingly permit or support any program or arrangement by which
other Customer (including other resellers) Devices are purchased in bulk (e.g.,
transshipment) or otherwise acquired in bulk for purposes other than activation
and customary use by the individual purchaser of such Devices. In the event
Sprint notifies Purchaser of any activities described in this Section 7.1.6,
Purchaser agrees that it will promptly take commercially reasonable steps to
cease or cause to have ceased the offending activities.

7.2.   Purchaser’s Responsibility and Liability

Without limiting Sprint’s obligation to provide PCS Services, under the terms
and provisions of this Agreement and except as otherwise set forth in this
Agreement, Purchaser will be responsible for all services Purchaser provides to
its End Users, including any credit verification, billing, collection, customer
service, and all support necessary to provide Private Label Service. Purchaser
is responsible for the costs and expenses associated with providing Private
Label Services to its End Users. Purchaser will report any trouble with respect
to the Private Label Service to Sprint only upon reasonable verification that
the trouble is due to reasons other than misuse or malfunctioning of End User
Devices, the failure of those Devices to meet standards for compatibility with
PCS Service, or other elements or conditions within the reasonable control of
Purchaser.

7.3.   Purchaser’s Responsibility for Fraud

Purchaser is responsible for all costs and procedures associated with End User
fraud (other than Cloning Fraud), such as subscription fraud, fraud associated
with the use of the Private Label Service, or usage on lost or stolen Devices
that Purchaser fails to deactivate, as well as fraud occurring in connection
with Purchaser’s agents, employees or representatives, such as employee-related
theft; provided, however that if Purchaser is unable to deactivate services and
notifies Sprint in writing of such fraud and requests that Sprint deactivate an
End User and Sprint fails to do so within six hours of such notice, any usage
(including MOUs) attributable to the period after such six hour period will be
excluded from the usage attributable to Purchaser under Schedule 1.0 (including
for purposes of determining whether overage charges may apply). The provisions
governing “Cloning Fraud” are set forth in Section 8.3 and the provisions
governing fraud on a Roaming provider’s network are set forth in Section 8.2.3.

7.4.   Interference

Purchaser shall use commercially reasonable efforts to prevent Purchaser’s
agents, employees, IRs, representatives and End Users from interfering with the
Facilities, the Sprint Network or the PCS Service in a way as to impair the
quality of service provided by Sprint to its Customers. Sprint acknowledges and
agrees that absent unique and unanticipated operating scenarios (malfunctioning
Devices, intentional misconduct by third parties, etc.), usage of the Sprint
Network in accordance with this Agreement shall not constitute interference.
Notwithstanding the obligation under the first sentence of this Section 7.4,
upon discovery of any such interference by either Sprint or Purchaser, the Party
discovering the interference will promptly notify the other Party and Purchaser
will promptly order the agent, employee, IR, representative or End User to cease
the act(s) constituting the interference. Sprint, concurrent with notice to
Purchaser, may terminate the PCS Service to the End User causing the
interference and require Purchaser to use commercially reasonable efforts to
eliminate the interference by the agent, employee, IR, representative or End
User.

7.5.   Subpoena Compliance

If a law enforcement agency contacts Purchaser with a subpoena relating to End
User MDN billing records or any End User information, Purchaser must comply with
the subpoena. If the subpoena requests information not in the possession of
Purchaser, Purchaser must promptly contact the Sprint representative designated
in the Private Label Operations Manual for assistance in compliance with the
Purchaser/Sprint Confidential Information — RESTRICTED

21



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

subpoena and if Sprint possesses such information, then Sprint shall provide
Purchaser such information as promptly as is reasonably possible. If Purchaser
either: (y) fails to comply with the subpoena for reasons other than Sprint’s
violations of the previous sentence; or (z) when applicable, fails to promptly
contact the designated Sprint representative for assistance, and if Sprint is
fined by a court of law as a direct result of Purchaser’s failure described in
(y) or (z) above, Purchaser will reimburse Sprint for the amount of such fine.
If Sprint fails to comply with its obligations contained in this paragraph for
reasons other than Purchaser’s acts or omissions and if Purchaser is fined by a
court of law as a direct result of such failure, Sprint will reimburse Purchaser
for the amount of such fine.

7.6.   Electronic Surveillance

If a law enforcement agency issues a court order to Purchaser relating to
electronic surveillance of an End User MDN, Purchaser shall confirm all End User
information contained in the court order to such law enforcement agency and will
promptly contact the Sprint representative designated in the Private Label
Operations Manual for technical assistance in performing the electronic
surveillance. Thereafter, Sprint shall take such actions as are required for
Purchaser to comply with the court order to the extent such actions are within
Sprint’s control. If Purchaser either: (a) fails to confirm the End User
information as requested in the court order; or (b) fails to promptly contact
the designated Sprint representative for technical assistance in performing the
electronic surveillance, and if Sprint is fined by a court of law as a direct
result of Purchaser’s failure described in (a) or (b) above, Purchaser will
reimburse Sprint for the amount of such fine. If Purchaser is fined by a court
of law as a direct result of Sprint’s failure to comply with its obligations in
this paragraph for reasons other than Purchaser’s acts or omissions, Sprint
shall reimburse Purchaser for the amount of such fine.

7.7.   Purchaser Responsibility for Purchaser’s Vendors/Contractors

Purchaser may request that Sprint work with one or more of Purchaser’s vendors
or contractors in order for Sprint to help facilitate Purchaser’s provisioning
and support of the Private Label Service, and if Sprint works with such vendor
or contractor, in all such cases Purchaser is responsible for the actions of
such vendors or contractors. Sprint shall perform such work at no additional
charge, provided, however if such support rises to the level of requiring
development, implementation, customization or other work that is of a nature
that is beyond general support (and that are typically subject to a Work Order)
the Parties will use the Work Order process.

8.   Sprint’s Rights and Obligations

8.1.   Modifications

     (a) Sprint may, in its commercially reasonable discretion, change or update
the Facilities or Sprint’s operations, equipment, software, procedures or Core
Network Services, and the Private Label Operations Manual (such change or
update, a “Modification”); provided, however, that Sprint shall, prior to
implementing such Modification, provide Purchaser with commercially reasonable
advance notice if it is reasonable to assume that such Modification will have a
material adverse impact on any of Purchaser, its Affiliates, Related Entities,
IRs, or End Users. Modifications that affect End Users will be designed such
that they would affect Customers in substantially the same manner, provided that
Purchaser has established and maintained its operations in a commercially
reasonable manner. Sprint shall use commercially reasonable efforts to make all
Modifications to its systems that interface with or otherwise provide data to
Purchaser’s systems so that there is no material adverse impact on the
functionality, performance and reliability of such systems. Without limiting the
generality of Section 5.2.1, Purchaser acknowledges that in order for its End
Users to take advantage of some Modifications, Purchaser may be required to make
changes to, updates of or modifications of its Devices, accessories, systems or
procedures; provided, however, that this acknowledgement shall in no way limit
Sprint’s obligation to use commercially reasonable efforts to make all
Modifications backwards compatible under Section 5.2.1(c) and this
Section 8.1(a).
     (b) If a Modification has a material adverse impact on Purchaser or the End
Users and Purchaser could not have avoided such adverse effect through
reasonable measures at the time of the Modification, or a Modification requires
Purchaser to incur a material and costs (not including any Device
Purchaser/Sprint Confidential Information — RESTRICTED

22



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

related costs associated with the ability to take advantage of an New Core
Network Service) Purchaser could not have avoided such adverse effect through
reasonable measures at the time of the Modification, any remaining Minimum
Annual Revenue Commitments set forth in Sections 2.8 shall be reduced (i) to the
extent of such material adverse impact on Purchaser’s ability to meet such
commitments, and (ii) to reflect any such costs (including internal costs) that
are incremental to normal operating costs and that are directly attributable to
such Modification.
     (c) Except as provided in Section 8.1(b) or otherwise in this Agreement,
Sprint will not be liable to Purchaser or to End Users if a Modification
requires changes to, updates of, or modifications of Purchaser’s or End Users’
Devices or other products, accessories, systems or procedures. Sprint may, in
its sole discretion, offer service products that are not part of the PCS Service
provided that it meets its obligations under this Agreement.

8.2.   Roaming Services

  8.2.1.   General

Sprint will make Roaming available to Purchaser in any portion of any area in
which Sprint has a Roaming agreement on the terms and conditions contained in
that agreement and the prices set forth in Schedule 1.0. Purchaser hereby
acknowledges and agrees that Sprint is not responsible for the billing
practices, service charges or availability of Roaming provided by Roaming
providers, and that Sprint is not obligated to provide Roaming in areas in which
Sprint has not entered into Roaming agreements or loses its Roaming agreements.

  8.2.2.   Blocking Roaming

Purchaser may request that Sprint block Roaming for its End Users. If Purchaser
requests this, Sprint will configure End User profiles to block Roaming.
However, due to circumstances outside of Sprint’s control, a Roaming switch may
at times complete a Roaming call for an End User(s). In such case, Purchaser
will be liable for Roaming charges at the rate set forth in Schedule 1.0.

  8.2.3.   Disputes Concerning Roaming

If a material dispute concerning charges for Roaming minutes occurs, Sprint will
process the dispute with the Roaming provider in accordance with Sprint’s
Roaming agreement. A dispute is considered material if the amount in dispute
exceeds $1,000 in the aggregate during any single billing cycle. If the Roaming
provider provides an adjustment to Sprint for the disputed charges, Sprint will
credit that adjustment to Purchaser. In no event will the credit exceed the
lesser of (i) the Roaming charges that Sprint billed to Purchaser or (ii) the
credit that Purchaser provided to its End Users. Roaming fraud is Purchaser’s
responsibility and Sprint does not accept any responsibility for End Users being
billed for fraudulent calls placed on a Roaming provider’s network.

8.3.   Sprint Network Fraud Detection and Responsibility

Sprint will monitor the use of the PCS Service using its customary fraud
detection procedures, which are equivalent to the fraud detection procedures
used by Sprint with the services similar to the PCS Services that Sprint
provides to its Customers and which are designed to attempt to detect fraudulent
calls on the Sprint Network made using Purchaser’s MDNs, it being understood
that Sprint does not ensure that all fraud will be detected. The phrase
“fraudulent calls on the Sprint Network made using Purchaser’s MDNs” means calls
associated with the loading by an unrelated and independent third party of a
MDN/ESN/MSID combination onto a wireless device to use the PCS Services, as more
specifically defined in the Private Label Operations Manual (“Cloning Fraud”).
Sprint will notify the Person(s) identified by Purchaser to address issues
related to fraudulent use of the Private Label Service (electronically or in
writing, as Sprint deems appropriate) of the detection by Sprint of “suspected”
and “confirmed” Cloning Fraud, as those terms are defined in the Private Label
Operations Manual, within two hours after such detection. Sprint will determine,
in its commercially reasonable discretion, whether an incident of Cloning Fraud
is suspected or confirmed. Sprint will track and process any credits requested
by Purchaser and associated with suspected and confirmed Cloning Fraud, only if
the Cloning Fraud exceeds a minimum threshold of $1,000 in the aggregate during
any single billing cycle.
Purchaser/Sprint Confidential Information — RESTRICTED

23



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

  8.3.1.   Suspected Cloning Fraud on the Sprint Network

In case of suspected Cloning Fraud, Sprint will not terminate PCS Services to
the affected MDN, unless Purchaser directs Sprint, in writing, to terminate PCS
Services with respect to the affected MDN. If Purchaser directs Sprint to
terminate service to the affected MDN, Sprint will absorb the costs of the PCS
Services associated with that Cloning Fraud on the Sprint Network for up to four
hours from the time Sprint provided notice of detection to Purchaser, and
Purchaser will be responsible for all charges after expiration of the four-hour
period. If Purchaser does not request termination of PCS Services to the
affected MDN, Purchaser will be responsible for all charges.

  8.3.2.   Confirmed Cloning Fraud on the Sprint Network

In case of confirmed Cloning Fraud, Sprint will terminate service to the
affected MDN concurrently with notice of detection to Purchaser. Sprint will
absorb the costs of the PCS Services associated with that Cloning Fraud on the
Sprint Network. If Purchaser reactivates the End User or overrides Sprint’s
deactivation of PCS Services, then Purchaser is responsible for all Cloning
Fraud and any other fraud or similar activity on the End User account, in each
case that occurs on or after the reactivation of override.

8.4.   Sprint’s Reports to Purchaser

Sprint will provide to Purchaser the reports specified in the Private Label
Operations Manual.

8.5.   [***]

8.6.   Project Managers; Meetings

Each of the Parties will identify a qualified and experienced employee
responsible for the overall management of the relationship between Sprint and
Purchaser regarding the PCS Services. The “Sprint PM” shall be the Sprint
employee who will serve as the primary point of contact for Purchaser with
respect to this Agreement. Purchaser may elect to require Sprint to remove (and
Sprint shall promptly remove) the employee serving as the Sprint PM if Purchaser
has a reasonable belief that he or she has committed or knowingly permitted any
fraud, gross negligence or willful misconduct, or a material breach of the
Agreement.
The Parties shall hold such meetings (in person or by telephone, as mutually
agreed) as Purchaser or Sprint may reasonably request. As of the Effective Date,
such meetings shall include the following:
     (a) A monthly meeting and review process pursuant to which the Parties will
meet to discuss the operations and activities described in this Agreement and to
plan future operations and activities; and
     (b) A quarterly meeting among Sprint’s Director of Wholesale Account
Management and Purchaser’s Vice President — Retail Channel Management (or their
respective designee of appropriate seniority) and other appropriate individuals
who may be invited by either of them to review the monthly performance reports
for each month during the most recent quarter, review overall performance under
the Agreement, review progress on the resolution of issues, provide a strategic
outlook for Purchaser’s requirements, and discuss such other matters as
appropriate.

9.   Limitations of Warranties and Liabilities

9.1.   No Warranties

Except as specifically set forth in Section 4, neither Party makes any
warranties, express or implied. Specifically, all implied warranties are
disclaimed, including any warranties of merchantability, fitness for a
particular purpose, use, or non-infringement. Neither Party is authorized to
make any warranty on the other Party’s behalf. Sprint is not the manufacturer of
any equipment used with the PCS Service.

9.2.   Limitations on Liability

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

24



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

  9.2.1.   Direct Damages

Except as set forth in Section 9.2.3 and any Party’s payment obligations under
this Agreement, in no event shall any Party’s cumulative liability arising from
or related to this Agreement exceed the greater of: (a) $[***]; or (b) an amount
equal to [***].

  9.2.2.   No Liability for Certain Damages

Except as set forth in Section 9.2.3, neither Party shall be liable to the other
for special, indirect, exemplary, punitive or consequential damages, including
loss of profits, related to or arising out of a Party’s performance under this
Agreement.

  9.2.3.   Exceptions

Neither the limitation of liability under Section 9.2.1 nor the exclusion of
certain categories of damages under Section 9.2.2 shall apply with respect to:
(i) damages arising from a Party’s gross negligence or willful misconduct;
(ii) damages arising from a Party’s failure to comply with Sections 10 or 15;
(iii) damages arising from Sprint’s abandonment of its obligations under this
Agreement; and (iv) a Party’s obligations with respect to third party claims
under Section 12. As used in this Section, “abandonment” means Sprint’s refusal
to perform its material obligations under this Agreement that is not excused
under this Agreement or applicable law.

10.   Trade Name, Trade Marks and Service Marks

10.1.   Sprint’s Rights

Purchaser recognizes Sprint’s ownership of service marks, trademarks, and trade
names used in connection with the service and products sold by Sprint and Sprint
Affiliates, including “Sprint” and all other Sprint-owned trademarks and logos
(“Sprint Marks”). Purchaser will not engage in any activities or commit any
acts, directly or indirectly, that contest, dispute, or otherwise impair
Sprint’s rights in the Sprint Marks. Purchaser acknowledges and agrees that
nothing in this Agreement grants to Purchaser the right to use any Sprint Mark
or any service mark, trademark, or trade name that is confusingly similar to or
a colorable imitation of any of the Sprint Marks, including in any of
Purchaser’s advertisements, and will not incorporate the Sprint Marks into any
service mark, trademark or trade name used or developed by Purchaser. Purchaser
does not acquire or claim any right, title or interest in or to the Sprint Marks
through purchase of PCS Services, the provision of Private Label Service or
otherwise. Purchaser agrees that it will not identify Sprint by name, Sprint
Marks or otherwise including as set forth in the Private Label Operations Manual
with respect to network identification. Upon Sprint’s request, Purchaser will
provide to Sprint any materials using the Sprint Marks for Sprint’s review to
determine compliance with this Agreement. Purchaser may delete non-public price
information prior to submitting those materials for Sprint’s review. Sprint will
use commercially reasonable efforts to notify Purchaser within 10 business days
of receipt of any requested materials, if any sections need to be modified or
deleted in order to ensure compliance with this Agreement. Purchaser must comply
with any adjustments or requests from Sprint on any requested materials and may
not use a Sprint Mark without Sprint’s express written consent.

10.2.   Purchaser’s Rights

Sprint recognizes Purchaser’s ownership of service marks, trademarks, and trade
names used in connection with the service and products sold by Purchaser and
Purchaser’s Affiliates (“Purchaser Marks”). Sprint will not engage in any
activities or commit any acts, directly or indirectly, that contest, dispute, or
otherwise impair Purchaser’s rights in Purchaser’s Marks. Sprint acknowledges
and agrees that nothing in this Agreement grants to Sprint the right to use any
Purchaser Mark or any service mark, trademark, or trade name that is confusingly
similar to or a colorable imitation of any of the Purchaser Marks and will not
incorporate the Purchaser Marks into service mark, trademark or trade name used
or
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

25



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

developed by Sprint. Sprint does not acquire or claim any right, title or
interest in or to the Purchaser Marks through sale of PCS Services, or
otherwise.

10.3.   Remedies for Violations

The limitations in Section 9.2 do not apply to either Party’s violations of
Section 10. If either Party violates or threatens to violate Section 10, the
other Party may exercise any right or remedy under this Agreement and any other
right or remedy that it may have (now or hereafter existing) at law, in equity
or under statute. The Parties agree that damages for violations of Section 10
may be difficult to ascertain or inadequate and that if either Party violates or
threatens to violate Section 10, the other Party may suffer irreparable harm and
therefore may seek injunctive relief in addition to any other right or remedy
under this Agreement and any other right or remedy that it may have (now or
hereafter existing) at law, in equity or under statute. The Party that violates
or threatens to violate Section 10 will not raise the defense of an adequate
remedy at law.

11.   Insurance

Both Parties will obtain and keep commercially reasonable levels of insurance
(or reasonable self insurance policies and practices) and will provide the other
Party with evidence of such insurance as reasonably requested from time to time.

12.   Indemnification

12.1.   Purchaser’s General Third Party Indemnity

Purchaser will indemnify and defend Sprint, the Sprint Service Provider
Affiliates, the Sprint Affiliates, and their respective directors, officers,
agents, and employees (each, a “Sprint Indemnitee”) from and against all claims,
damages, losses, liabilities, costs, expenses and reasonable attorney’s fees
(collectively “Damages”) arising out of a claim by a third party against a
Sprint Indemnitee (i) of actual or alleged infringement or misappropriation of
any patent, copyright, trademark, trade name, trade dress, trade secret or any
other intellectual property right, now known or later developed arising from any
product or service supplied by Purchaser including any claim by a third party
regarding Devices or accessories provided by Purchaser or the Private Label
Services (except to the extent such Private Label Services are included under
subsection (i) of Section 12.2 below); (ii) that results from or is alleged to
have resulted from any failure of Purchaser to comply with Section 15;
(iii) that results from or alleged to have resulted from any violation of
applicable law or regulation by Purchaser or its Affiliates or any
representations made by Purchaser to its End Users; or (iv) that results from or
alleged to have resulted from fraud, gross negligence or willful misconduct by
Purchaser, its Affiliates, or any of their respective agents.

12.2.   Sprint’s General Third Party Indemnity

Sprint will indemnify and defend Purchaser, its Affiliates its Related Entities,
their respective Resellers and IRs, and their respective directors, officers,
agents, employees and End Users (each, a “Purchaser Indemnitee”) from and
against all Damages arising out of a claim by a third party against a Purchaser
Indemnitee (i) of actual or alleged infringement or misappropriation of any
patent, copyright, trademark, trade name, trade dress, trade secret or any other
intellectual property right, now known or later developed based on any product
or service supplied by Sprint, including any claim by a third party regarding
the Facilities or PCS Services; (ii) that results from or is alleged to have
resulted from any failure of Sprint to comply with Section 15; (iii) that
results from or alleged to have resulted from any violation of applicable law or
regulation by Sprint, its Affiliates, or any of their respective agents; or
(iv) that results from or alleged to have resulted from fraud, gross negligence
or willful misconduct by Sprint, its Affiliates, or any of their respective
agents. Sprint’s obligations to indemnify under clause (i) above will not apply
to the extent that the infringement or misappropriation (1) is caused by
Sprint’s adherence to functional or other specifications that were provided by
Purchaser, (2) is caused by Purchaser’s continued use of infringing services
after Sprint provides reasonable notice to Purchaser of the infringement and
completes its obligations under the next paragraph; or (3) the Claim alleges
that the specific Devices chosen by Purchaser or other materials provided by
Purchaser infringe or misappropriate the applicable third party’s intellectual
property rights.
Purchaser/Sprint Confidential Information — RESTRICTED

26



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

For any third party claim that the PCS Services infringes or misappropriates a
third party’s intellectual property rights that Sprint receives, or to minimize
the potential for such a claim, Sprint shall, at its option and expense, use
commercially reasonable efforts to either: (1) procure the right for Purchaser
and the End Users to continue using the applicable PCS Services; or (2) replace
or modify the applicable PCS Services to address the infringement claim provided
it does so without adversely affect the reliability, performance, quality and
functionality of the Sprint Network, Purchaser, or the End Users. If neither
option (1) nor option (2) in the previous sentence is commercially reasonable as
determined by Sprint in its reasonable discretion, Purchaser may terminate the
applicable PCS Services, and Purchaser’s Total Minimum Revenue Commitment and to
the extent the removal materially and adversely impacts a material component of
the services to be provided under this Agreement, the charges and rates under
this Agreement shall be equitably and proportionately reduced. Sprint’s
obligation to obtain a right or replace PCS Services under this paragraph and
Purchaser’s right to terminate the applicable PCS Services under this paragraph
shall not apply to the extent Sprint is not obligated to indemnify Purchaser
under the immediately preceding paragraph.

12.3.   Indemnification Procedures

  (i)   Promptly, upon becoming aware of any matter which is subject to the
provisions of Section 12.1 and 12.2 (a “Claim”), the Party seeking
indemnification (the “Indemnified Party”) must give notice of the Claim to the
other Party (the “Indemnifying Party”), accompanied by a copy of any written
documentation regarding the Claim received by the Indemnified Party.     (ii)  
The Indemnifying Party will, at its option, settle or defend, at its own expense
and with its own counsel, the Claim. The Indemnified Party will have the right,
at its option, to participate in the settlement or defense of the Claim, with
its own counsel and at its own expense; but the Indemnifying Party will have the
right to control the settlement or defense to the extent the Indemnified Party
seeks indemnification under this Agreement. The Indemnifying Party will not
enter into any settlement that imposes any liability or obligation on the
Indemnified Party without the Indemnified Party’s prior written consent. The
Parties will cooperate in the settlement or defense of any Claim for which the
Indemnified Party seeks indemnification under this Agreement and in such event
shall give each other full access to all relevant information.     (iii)   If
the Indemnifying Party (i) fails to notify the Indemnified Party of the
Indemnifying Party’s intent to take any action within 30 days after receipt of a
notice of a Claim or (ii) fails to proceed in good faith with the prompt
resolution of the Claim, the Indemnified Party, with prior written notice to the
Indemnifying Party and without waiving any rights to indemnification, including
reimbursement of reasonable attorney’s fees and legal costs, may defend or
settle the Claim without the prior written consent of the Indemnifying Party.
The Indemnifying Party will reimburse the Indemnified Party on demand for all
Damages incurred by the Indemnified Party in defending or settling the Claim.  
  (iv)   Neither Party is obligated to indemnify and defend the other with
respect to a Claim (or portions of a Claim) if and to the extent both of the
following conditions are met:

  (a)   the Indemnified Party fails to promptly notify the Indemnifying Party of
the Claim and fails to provide reasonable cooperation and information to defend
or settle the Claim; and     (b)   such failure to so notify materially
prejudices the Indemnifying Party’s ability to satisfactorily defend or settle
the Claim.

13.   Breach, Remedies and Early Termination of the Agreement

13.1.   Breach

In addition to other events of breach set forth in this Agreement, each of the
following constitutes a “Material Breach” of this Agreement:

  (i)   Sprint or Purchaser fails to make a payment of money that is not subject
to dispute under Section 6.4, which failure continues for more than 10 days
after notice from the other Party;

Purchaser/Sprint Confidential Information — RESTRICTED

27



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

  (ii)   Sprint fails to comply with any material representation, warranty,
obligation or covenant set forth in this Agreement, which breach is not cured
within 30 days after written notice detailing such breach is provided; provided,
however, that if the breach is of a type that cannot be cured within the 30 day
period or cannot be cured within 30 days because of circumstances beyond
Sprint’s control, then the period for cure will be extended if Sprint proceeds
in a diligent and determined manner and continuously works to cure such breach,
but in no event beyond 90 days after Purchaser sends written notice to Sprint
regarding the breach;

  (iii)   Purchaser:

(A) materially breaches its obligations under any of Section 2.2, Section 2.3,
the notice obligations set forth in Section 14, or Section 15; or
(B) fails to comply with any material representation, warranty, obligation or
covenant set forth in this Agreement that results in a material adverse effect
(1) on the Sprint Network (or [***] Network as applicable) or (2) on the use of
Sprint services by a significant number of Customers;

      which breach is not cured within 30 days after written notice detailing
such breach is provided; provided, however, that if the breach is of a type that
cannot be cured within the 30 day period or cannot be cured within thirty
(30) days because of circumstances beyond Purchaser’s control, then the period
for cure will be extended if Purchaser proceeds in a diligent and determined
manner and continuously works to cure such breach, but in no event beyond
one-hundred eighty (180) days after Sprint sends written notice to Purchaser
regarding the breach. Moreover, if the breach is of a nature that it cannot be
cured, Sprint will not have a termination right under this subsection
(iii) unless such breach has a material and adverse impact on Sprint; provided
that Purchaser proceeds in a diligent and determined manner to minimize the
likelihood of future breaches that are the same as or substantially similar to
the breach that could not be cured.

  (iv)   Sprint or Purchaser fails to comply with Section 10, if that failure is
not cured immediately upon receipt of notice from the Party owning or enforcing
that mark or in the case of repeated violations after receipt of the notice on
one occasion;     (v)   Sprint or Purchaser ceases to do business as a going
concern, liquidates or dissolves; or     (vi)   Sprint or Purchaser is unable to
pay or admits its inability to pay its debts as they become due.

If a Party Materially Breaches this Agreement, the other Party may, upon notice
to the breaching Party, terminate this Agreement in its entirety without any
liability, and pursue any other right or remedy under this Agreement. Except as
otherwise provided, the termination will be effective on the day following the
end of the applicable phase-out period.
The pricing for each Market in effect immediately before the date of the
termination notice will remain in effect during the phase-out period. Sprint
will invoice Purchaser for the amounts due under this Section and Purchaser will
pay those amounts in accordance with Section 6.

13.2.   Early Termination Due to Loss of Licenses

In the unlikely event a Governmental Authority revokes Sprint’s License to
provide PCS Services in one or more Market(s), Sprint may terminate this
Agreement with respect to the affected Market(s) without liability to the extent
that the basis for the revocation is solely due to factors other than Sprint’s
acts or omissions; provided, however, in the event the termination includes
Markets that, along with any previous
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

28



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

terminations under this Section, result in a loss of covered POPs in excess of
[***]% of the total covered POPs as of the Effective Date, all future Minimum
Annual Revenue Commitments (including any additional Minimum Annual Revenue
Commitments under Section 14.1.2) will be equitably reduced taking into
consideration the adverse impacts (if any) on Purchaser resulting from the loss
of such Markets. Sprint will provide commercially reasonable notice to Purchaser
of any reasonably anticipated limitations under this Section and the Parties
will work together to minimize any adverse impacts on End Users.
In the unlikely event that a Governmental Authority revokes Sprint’s License to
provide PCS Services in one or more Market(s), Purchaser may terminate this
Agreement with respect to the affected Market(s) without liability to the extent
that the basis for the revocation is solely due to Sprint’s acts or omissions;
provided, however, in the event the termination includes Markets that, along
with any previous terminations under this Section, result in a loss of covered
POPs in excess of [***]% of the total covered POPs as of the Effective Date, all
future Minimum Annual Revenue Commitments (including any additional Minimum
Annual Revenue Commitments under Section 14.1.2) will be equitably reduced
taking into consideration the adverse impacts (if any) on Purchaser resulting
from the loss of such Markets.

13.3.   Early Termination by Purchaser for Extended Force Majeure

Purchaser may terminate this Agreement without liability and with respect to
impacted Markets by providing notice to Sprint if there is one or more Force
Majeure Events that materially affect Sprint’s ability to perform its
obligations under this Agreement in such Markets for ninety (90) or more days;
provided, however, in the event the terminated Markets result in a loss of
covered POPs in excess of [***]% of the total covered POPs as of the Effective
Date, Purchaser may terminate the Agreement without liability. In the event
Purchaser terminates fewer than all Markets, all future Minimum Annual Revenue
Commitments (including any additional Minimum Annual Revenue Commitments under
Section 14.1.2) will be equitably reduced taking into consideration the adverse
impacts (if any) on Purchaser resulting from the loss of such Markets.

13.4.   Length of and Duties During the Phase-out Period

Upon giving of notice of termination of this Agreement in its entirety or with
respect to a specific Market or Markets, at Purchaser’s (or its successor in
interest) request, Sprint will continue to provide PCS Services and any
ancillary service to Purchaser (or its successor in interest) in the terminated
Market(s) during the applicable phase-out period as described below. Purchaser
(or its successor in interest) may continue to add new End Users or MDNs during
the initial thirty (30) days of the phase-out period. After the initial thirty
(30) days of the phase-out period, Purchaser is prohibited from adding new End
Users, and Sprint may enforce this by prohibiting Purchaser from accessing the
API described in Schedule 1.0 if an API has been implemented for Purchaser as
described in Schedule 1.0. At the end of the phase-out period, Sprint may
terminate the PCS Services to Purchaser (or its successor in interest) and the
End Users on the Sprint Network without incurring any liability. The pricing for
each Market in effect immediately before the date of the termination notice will
remain in effect during the phase-out period.

  (i)   The phase-out period for termination under Section 13.2 is 365 days (to
the extent legally able) after the date of the notice of termination and applies
to those End Users on the Sprint Network as of the 30th day after the date of
the notice of termination.     (ii)   The phase-out period for termination under
Sections 13.1(ii) through (vi) is [***] days after the date of the notice of
termination and applies to those End Users on the Sprint Network as of the date
of the notice of termination.     (iii)   The phase-out period for termination
under Section 13.1(i) is 10 days after the date of the notice of termination and
applies to those End Users on the Sprint Network as of the date of the notice of
termination.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

29



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

  (iv)   Upon expiration of the Term, the phase-out period will be [***] days
after the expiration date and applies to those End Users on the Sprint Network
as of the expiration date.     (v)   The phase-out period for termination under
Section 14.1 is [***] days after the date of termination and applies to those
End Users on the Sprint Network as of the date of the notice of termination.    
(vi)   The phase-out period for termination under Section 17.13 is [***] days
after the date of the notice of termination and applies to those End Users on
the Sprint Network as of the date of the notice of termination.

13.5.   Effect of Termination

Termination of this Agreement is without prejudice to any other right or remedy
of the Parties under this Agreement. Termination of this Agreement for any cause
does not release either Party from any liability which, at the time of
termination, has already accrued to the other Party, or which may accrue in
respect of any act or omission prior to termination or from any obligation which
is expressly stated to survive the termination. Purchaser will remain
responsible for its obligations to its agents and End Users.
Sprint shall provide Purchaser, its Affiliates, and its Related Entities with
all commercially reasonable assistance with the transition to Purchaser or
another successor provider (including by providing information regarding the End
Users that is reasonably and customarily required to activate such End Users on
the new network), provided that Purchaser will be responsible for the costs of
such transition. Sprint shall not refuse to take any action or withhold any
information that is necessary for Purchaser to effect such transition in a
reasonable manner. Sprint acknowledges and agrees that damages at law are an
inadequate remedy for the breach of this paragraph and, accordingly, Purchaser
shall be entitled to injunctive relief with respect to any such breach or
violation without having to establish that monetary damages are inadequate.
Except as permitted under Section 14.3, Sprint agrees that the End Users are
Purchaser’s End Users and Sprint shall not market (as a targeted group, but not
as the recipient of any general marketing or promotion)or authorize others to
market (as a targeted group, but not as the recipient of any general marketing
or promotion) wireless telecommunications services to the End User accounts
until the third anniversary of the effective date of termination or expiration
of this Agreement.

14.   Change of Control; Liquidation and Other Events

14.1.   Termination Option Upon the Occurrence of Change of Control

  14.1.1.   Change of Control Event Involving Purchaser and a Facilities Based
Wireless Services Provider Other than MetroPCS

        (a) In the event Purchaser or any of its Affiliates directly or
indirectly enters into an agreement with a Facilities-Based Wireless Services
Provider (other than MetroPCS or any of its Affiliates) that effects or upon
consummation will effect a Change of Control Event, Purchaser will provide
immediate (within three (3) days) written notice (“CoC Event Notice”) to Sprint
of such event. In such event, either Party may terminate this Agreement by
providing written notice of termination (“CoC Termination Notice”) to the other
Party, which Notice must be provided no earlier than the date of closing of the
Change of Control Event and no later than sixty (60) days after the closing of
the Change of Control Event. The termination will be effective as of the date of
the CoC Termination Notice. If the agreement effects the Change of Control Event
upon execution, closing will be deemed to have occurred as of date Purchaser
executes such agreement. If, however, the agreement effects the Change of
Control Event at some point after the execution date of such agreement, closing
will be deemed to have occurred on the date the Change of Control Event is
consummated in accordance with the agreement. In all events, Purchaser will
provide Sprint with immediate (within three (3) days) notice of the closing of
the Change of Control Event.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

30



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

     (b) If either Party elects to terminate under this paragraph, Purchaser
will pay to Sprint on the effective date of termination an amount equal to:
     A x (B – C), where:

      A = The Payment Percentage set forth in Table 3 below, determined as of
the date that Purchaser enters into an agreement that effects or upon
consummation will effect a Change of Control Event.         B = the Total
Minimum Revenue Commitment as may be adjusted in accordance with the Agreement.
        C = all amounts paid by Purchaser (i) under Schedule 1.0 of this
Agreement from and after the Effective Date through the last day of the
applicable Phase-Out Period (including amounts paid for Wireless Data Device
usage by End Users), plus (ii) those amounts paid under the [***] during a
monthly billing cycle after the Effective Date and through the last day of the
applicable Phase-Out Period; subject to, in the case of clause (ii), the
limitations on the charges under the [***] that can be applied against a Minimum
Annual Revenue Commitment set forth in Section 2.8.

          Table 3: Payment Percentage Contract Year Agreement   “Payment
Percentage”
Effective Date through December 31, 2011 (Contract Year 1)
    40 %
January 1 through December 31, 2012 (Contract Year 2)
    30 %
January 1 through December 31, 2013 (Contract Year 3)
    20 %
January 1 through December 31, 2014 (Contract Year 4)
    10 %
January 1 through December 31, 2015 (Contract Year 5)
    10 %

[Remainder of page intentionally blank]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

31



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

     (c) As an example to illustrate application of this Section 14.1.1, assume
that during 2012, Purchaser enters into an agreement that contemplates a Change
of Control Event involving Purchaser and a Facilities-Based Wireless Services
Provider (other than MetroPCS Communications). Assume further, that Sprint or
Purchaser provides the CoC Termination Notice on the last day of 2013 and that
during 2010, 2011, 2012, and 2013, that there have been no adjustments to any
Minimum Annual Revenue Commitment, and that Purchaser paid the following amounts
in PCS Service Usage Charges and monthly payments under the [***]; subject to
the limitations on the charges under the [***] that can be applied against a
Minimum Annual Revenue Commitment set forth in Section 2.8:

                              Paid PCS Service       Commitment Shortfall
Contract Year   Usage Charges   Paid[***]   Payments
Effective Date through December 31, 2011
  $ 15,000,000     $ 1,000,000     $9,000,000 * paid in first billing cycle
following completion of Contract Year 1
 
                       
 
                  *($25,000,000-$16,000,000)
 
                       
2012
  $ 80,000,000     $ 2,000,000     $0    
 
                       
2013
  $ 50,000,000     $ 3,000,000     $15,000,000* paid in first billing cycle
following completion of Contract Year 1
 
                       
 
                  ($75,000,000 - $53,000,000 - $7000,000**)
 
                       
 
                  **carry-forward from Contract Year 2

In this example, if either Sprint or Purchaser were to exercise its termination
right under this provision, Purchaser would pay to Sprint $37,500,000 determined
as follows:
30% x ($300M - ($15M+$1M+$9M+$80M+$2M+$50M+$3M+$15M))
This amount would be due and owing in the last billing cycle during the
applicable phase-out period.
     (d) The terms and provisions of Section 2.8.1 will continue to apply during
the period from the date Purchaser enters into the transaction through the date
of the CoC Termination Notice, with any Minimum Annual Revenue Commitment
(including any additional Minimum Annual Revenue Commitments under
Section 14.1.2) for a partial Contract Year pro-rated based on the number of
days in such Contract Year prior to the date of the CoC Termination Notice. For
example, if the date of the CoC Termination Notice described in the example in
(c) above were to occur on the 253rd day of Contract Year 3, the Minimum Annual
Revenue Commitment for Contract Year 3 would be $51,780,821 (252/365ths or
69.04% of $75,000,000) and measurement of any shortfall liability under
Section 2.8.1 would occur on such date.

  14.1.2.   Change of Control Event of Purchaser or a Competitive Acquisition by
Purchaser of MetroPCS

        (a) In the event Purchaser or any of its Affiliates directly or
indirectly enters into an agreement with MetroPCS or any of its Affiliates that
effects or upon consummation will effect a Change of Control Event or a
Competitive Acquisition by Purchaser or its Affiliates of MetroPCS or its
Affiliates,
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

32



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

Purchaser will provide immediate (within three (3) days) written notice (“Metro
Event Notice”) to Sprint of such event. The Agreement shall continue in full
force and effect; provided, however, that the adjustments described in
Section 14.1.2(b) shall be made, which adjustments shall be effective as of the
first day of the first full billing cycle following the closing date of the
Change of Control Event or Competitive Acquisition, as the case may be. If the
agreement effects the Change of Control Event or Competitive Acquisition upon
execution, closing will be deemed to have occurred as of the date Purchaser or
its Affiliates executes such agreement. If, however, the agreement effects the
Change of Control Event or Competitive Acquisition at some point after the
execution date of such agreement, closing will be deemed to have occurred on the
date the Change of Control Event or Competitive Acquisition is consummated in
accordance with the agreement. In all events, Purchaser will provide Sprint with
immediate (within 3 days) notice of the closing of the Change of Control Event
or Competitive Acquisition.
            (b) The following adjustments will be made:

  i.   The lowest monthly recurring charge for each Pricing Bundle set forth in
Schedule 1.0 will no longer be available in the Secondary Markets and the next
lowest monthly recurring charge shall apply.

  ii.   The Total Minimum Revenue Commitment will be increased to $350,000,000
with the Minimum Annual Revenue Commitments for the Contract Year after the
closing date of the Change of Control Event or Competitive Acquisition and each
subsequent Contract Year for which there is a Minimum Annual Revenue Commitment
increased by $50,000,000 (in the aggregate), which increase shall be allocated
in proportion to the relative weightings of the Minimum Annual Revenue
Commitment among such years; provided however in the event Purchaser has, as of
the date of closing, fulfilled its $300,000,000 Total Minimum Revenue
Commitment, the $50,000,000 (less any amounts in excess of such $300,000,000
Total Minimum Revenue Commitment paid by Purchaser under this Agreement that
would be contributory to its Total Minimum Revenue Commitment under
Section 2.8.1) shall be treated as a new Minimum Annual Revenue Commitment under
Section 2.8.1 for the 12 month period beginning with the date of closing (and
the Term shall be extended to be coterminous with such 12 month period if less
than 12 months remain in the Term) and, provided further, if closing occurs
after expiration of the Term and Purchaser has not paid more than the
$350,000,000 Total Minimum Revenue Commitment, Purchaser will pay the difference
between total spend during the Term and $350,000,000 Total Minimum Revenue
Commitment at the end of the Term. For purposes of clarity, in no event shall
Purchaser be obligated to pay a Total Minimum Revenue Commitment that exceeds
$350,000,000, and any additional commitments under this Section 14.1.2(b)ii
shall be subject to reduction to the extent the otherwise applicable Minimum
Annual Revenue Commitments would be subject to reduction under this Agreement.

            (c) Once Purchaser has fulfilled its $350,000,000 Total Minimum
Revenue Commitment (as it may have been adjusted in accordance with this
Agreement), Sprint will have the option to remove the lowest monthly recurring
charge for each Pricing Bundle set forth in Schedule 1.0 from Primary Markets
and the next lowest monthly recurring charge shall apply.

  14.1.3.   Definition of Change of Control Event and Competitive Acquisition

     (a) “Change of Control Event” means:

  (i)   A transaction of merger or consolidation pursuant to which Purchaser
merges or consolidates with or into a Person unless, immediately following such
transaction, more than 50% of the voting power of the then outstanding Voting
Securities of Purchaser (or,

Purchaser/Sprint Confidential Information — RESTRICTED

33



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

      if Purchaser does not survive the transaction, of the surviving entity
resulting from consummation of such transaction) is held by the shareholders (or
their Affiliates) of Purchaser immediately prior to such transaction; or    
(ii)   A transaction of merger or consolidation pursuant to which any Parent of
Purchaser merges or consolidates with or into a Person unless, immediately
following such transaction, more than 50% of the voting power of the then
outstanding Voting Securities of such Parent (or, if such Parent does not
survive the transaction, of the surviving entity resulting from consummation of
such transaction) is held by the shareholders (or their Affiliates) of such
Parent immediately prior to such transaction; or     (iii)   Purchaser, directly
or indirectly, sells, assigns, conveys, transfers, leases or otherwise disposes
of all or substantially all of the assets of Purchaser (including all of its End
User accounts), to a Person other than (A) to a Person who is an Affiliate of
Purchaser immediately prior to the consummation of such transaction, or
(B) subject to subsections (i) and (ii) above, by way of merger or
consolidation); or     (iv)   The acquisition of more than fifty percent (50%)
of the outstanding Voting Securities of Purchaser or of any Parent of Purchaser,
in either case by a Person or “group” (as such term is used in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended) of Persons (other than any
acquisition by a Person (A) who is an Affiliate of Purchaser immediately prior
to the consummation of such transaction or by a “group” of Persons that is
comprised of Persons who are Affiliates of Purchaser immediately prior to the
consummation of such transaction, or (B) subject to subsections (i) and
(ii) above, by way of merger or consolidation).

(b) As used herein, the term “Parent” means any Person that (A) directly owns
more than fifty percent (50%) of the outstanding Voting Securities of Purchaser,
or (B) indirectly owns more than fifty percent (50%) of the outstanding Voting
Securities of Purchaser, through one or more subsidiaries of which more than
fifty percent (50%) of the outstanding Voting Securities of each such subsidiary
is owned, directly or indirectly, by such Person. As used herein, the term
“Voting Securities” means any securities entitled to vote in the ordinary course
(and without regard to the occurrence of any contingency) in the election of
directors of a corporation or Persons serving in a similar governing capacity of
any partnership, limited liability company or other Person.
(c) “Competitive Acquisition” means a “Change of Control Event” involving
MetroPCS or any of its Affiliates with the definition in subsections (a)(i)-(iv)
immediately above modified such that “MetroPCS” is “Purchaser” and “Purchaser or
its Affiliates” are “a Person,” in each case in determining whether a Change of
Control Event that constitutes a Competitive Acquisition has occurred.

14.2.   Rights to Market to End User Accounts in Connection with Liquidation or
Dissolution

If Purchaser, directly or indirectly, approves any plan or proposal for
liquidation or dissolution of Purchaser (other than into an Affiliate of
Purchaser or in connection with a Change of Control Event) or winds up,
liquidates, or dissolves and in connection with that action (or independent of
that action) Purchaser and its Affiliates cease to provide Private Label Service
to End Users as a result of such winding up, liquidation, or dissolution,
Purchaser will (i) permit Sprint to market a Sprint or Sprint Affiliate provided
alternative service to all of Purchaser’s End User accounts (whether or not
those accounts are active) and (ii) use commercially reasonable efforts to
remove any impediments to Sprint’s solicitation efforts and (iii) provide to
Sprint all necessary End User information, as permitted by applicable law. For
purposes of clarification, this provision will not apply if such liquidation or
dissolution is a result of a Change of Control Event.

14.3.   Non-Solicitation/Non-Disclosure Obligations

Purchaser/Sprint Confidential Information — RESTRICTED

34



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      



Purchaser agrees not to market or authorize others to market wireless
telecommunications services specifically targeted to the End User accounts
purchased by Sprint under Section 14.2 for a period of three (3) years from the
such liquidation, dissolution or cessation. Purchaser further agrees that all
information regarding the End User accounts on and after the date of such
liquidation, dissolution or cessation is Sprint Confidential Information.

14.4.   Remedies

The limitations in Section 9.2 do not apply to Purchaser’s violations of
Section 14. If Purchaser violates or threatens to violate Section 14, Sprint may
exercise any right or remedy under this Agreement and any other right or remedy
that it may have (now or hereafter existing) at law, in equity or under statute.
The Parties agree that damages for violations of Section 14 may be difficult to
ascertain or inadequate and that if Purchaser violates or threatens to violate
Section 14, Sprint may suffer irreparable harm and therefore may seek injunctive
relief in addition to any other right or remedy under this Agreement and any
other right or remedy that it may have (now or hereafter existing) at law, in
equity or under statute. Purchaser will not raise the defense of an adequate
remedy at law.

15.   Restrictions on Disclosure, Use, Storage, and Handling of Confidential and
End User Account Information

15.1.   Restrictions on Use and Disclosure

Neither Party will disclose any Confidential Information received from the other
Party, except as expressly provided in this Agreement or to exert its rights or
assert a defense in connection with a dispute between the Parties and/or their
Affiliates. Each Party will use the Confidential Information received from the
other Party only for the purpose of this Agreement except as otherwise permitted
under this Section 15. Sprint agrees that End User Account Information received
in the course of providing PCS Services to such End Users will not be
(a) disclosed to any Person, except as expressly authorized in advance by
Purchaser; and (b) used except as necessary to provide PCS Services under and as
contemplated by this Agreement. Sprint shall not communicate directly with End
Users for any purposes, including marketing purposes, except as permitted in
Section 14.2. Sprint may disclose Confidential Information, subject to the terms
of this Agreement, to any entity (i) for which it is building a wireless
network, or (ii) for which it has an obligation to associate the wireless
network of the entity to the Sprint Network; provided, however that such
disclosure is necessary for such build or association.

15.2.   Care

The receiving Party must provide the same care to avoid disclosure or
unauthorized use of the Confidential Information as it provides to protect its
own similar proprietary information. All Confidential Information must be
retained by the receiving Party in a secure place with access limited to only
those of the receiving Party’s employees, lenders, purchasers, investors,
agents, Affiliates, attorneys, accountants, consultants, or content providers
who need to know that information for purposes of this Agreement and to third
parties as the disclosing Party has consented to by prior written approval
provided any such recipient of the other Party’s Confidential Information either
agree in writing to protect the confidentiality of such Confidential Information
in a manner substantially equivalent to that required under this Section 15.2 or
are otherwise under an obligation of confidentiality under (i) applicable law or
regulation or (ii) any mandatory industry code or policy and any standard
enforceable by law (e.g., a state’s bar rules on professional conduct).
Confidential Information supplied is not to be reproduced in any form except as
required to accomplish the intent of this Agreement. In the case of End User
Account Information, Sprint shall use the same level of care to avoid disclosure
or unauthorized use of End User Account Information as it provides to protect
similar information with respect to its Retail Subscribers.

15.3.   Return

All Confidential Information, unless otherwise specified in writing, must be
returned to the disclosing Party or destroyed after the receiving Party’s need
for it has expired or upon request of the disclosing Party. At the request of
the disclosing Party, the receiving Party will furnish a certificate of an
officer of the receiving Party certifying that Confidential Information not
returned to disclosing Party has been destroyed.
Purchaser/Sprint Confidential Information — RESTRICTED

35



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

15.4.   Limitation

The Parties agree that the term “Confidential Information” does not include
information which:

  (i)   has been published or is otherwise in the public domain through no fault
of the receiving Party;     (ii)   prior to disclosure under this Agreement is
properly within the legitimate possession of the receiving Party;     (iii)  
subsequent to disclosure under this Agreement is lawfully received from a third
party having rights in the information without restriction of the third party’s
right to disseminate the information and without notice of any restriction
against its further disclosure;     (iv)   is independently developed by the
receiving Party through parties who have not had, either directly or indirectly,
access to or knowledge of Confidential Information; or     (v)   is obligated to
be produced under order of a court of competent jurisdiction or other similar
requirement of a Governmental Authority, so long as the Party required to
disclose the information provides the other Party with prior notice of the order
or requirement, unless prohibited from doing so.

15.5.   Relief

The limitations of liability in this Agreement do not apply to either Party’s
violations of this Section. If either Party violates or threatens to violate
this Section, the other Party may exercise any right or remedy under this
Agreement and any other right or remedy that it may have (now or hereafter
existing) at law, in equity or under statute. The Parties agree that damages for
violations of this Section may be difficult to ascertain or inadequate and that
if either Party violates or threatens to violate this Section, the other Party
may suffer irreparable harm and therefore may seek injunctive relief in addition
to any other right or remedy under this Agreement and any other right or remedy
that it may have (now or hereafter existing) at law, in equity or under statute.

15.6.   Information Security

For purposes of this Section 15.6, “Security Standards” means best commercial
security features in all material hardware and software systems and platforms
that Purchaser uses to access Sprint’s Confidential Information.

  (i)   To protect Sprint’s Confidential Information from unauthorized use,
including disclosure, loss or alteration, Purchaser will meet the Security
Standards and (ii) inventory and test Security Standards before accepting
Sprint’s Confidential Information.     (ii)   Upon Sprint’s reasonable request,
Purchaser will provide information to Sprint to enable Sprint to determine
compliance with this Section 15.6.     (iii)   Purchaser will promptly inform
Sprint of any known or suspected compromises of Sprint’s Confidential
Information as a result of Purchaser’s failure to comply with the Security
Standards.

Notwithstanding any provision of this Section 15, if Purchaser fails to meet the
obligations in this Section 15.6, Sprint will notify Purchaser of this failure
as provided in this Agreement. Purchaser will have 30 days from receiving that
notice to correct the cause for such failure. If Purchaser has failed to remedy
the failure within this 30-day period, Sprint has the right to terminate this
Agreement to the extent provided in Section 13.1.

15.7.   SEC Filing

Notwithstanding any provision of this Section 15, if Purchaser is required by
law to disclose and file this Agreement with the SEC, Purchaser may disclose and
file this Agreement with the SEC, provided that Purchaser must notify Sprint and
allow Sprint to identify language in the Agreement it deems should be redacted
prior to such filing and disclosure. Purchaser will use its reasonable efforts
to redact portions of the Agreement that Sprint identifies as described herein
prior to its disclosure and filing with the SEC,
Purchaser/Sprint Confidential Information — RESTRICTED

36



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

except to the extent that disclosure of any such portions are required by the
applicable rules, regulations, bulletins, and practices of the SEC. If Purchaser
receives any notice or other indication from the SEC that its request for
confidential treatment has been denied with respect to the identified pricing
under this Agreement, it will promptly notify Sprint and the Parties will
thereafter work together to coordinate the appropriate response.

16.   Assignment

Purchaser may not assign this Agreement without Sprint’s prior written consent
unless the assignment is to an Affiliate or in connection with a Change of
Control Event or Competitive Acquisition with regard to which the Agreement is
not terminated pursuant to Section 14.1 above, which consent may be granted or
denied in Sprint’s sole discretion. Sprint may not assign this Agreement without
Purchaser’s prior written consent unless the assignment is to an Affiliate or in
connection with the sale of all or substantially all of Sprint (and its
Affiliates) assets, which consent may be granted or denied in Purchaser’s sole
discretion. Neither Party shall be relieved of their obligations under this
Agreement as a result of any assignment permitted under this Section 16 or
otherwise. Any assignment in violation of this provision is null and void.

17.   General Provisions

17.1.   Notices and Inquiries

Except as otherwise provided, all notices and inquiries will be in writing and
mailed (certified or registered mail, postage prepaid, return receipt requested)
or sent by hand or overnight courier, (with acknowledgment received by the
courier), or by facsimile (with facsimile acknowledgment) addressed as follows:
If to Purchaser:
Cricket Communications, Inc.
Attn: General Counsel
5887 Copley Dr
San Diego, CA 92111
(f) (858) 587-2648
With a copy to:
Jeremiah Wolsk
Latham & Watkins, LLP
555 11th Street, NW, Suite 1000
Washington, DC 20004
If to Sprint:
Sprint Spectrum L.P. (d/b/a Sprint)
6360 Sprint Parkway
KSOPHE0402 — 4C727
Overland Park, KS 66251
Attention: Vice President, Customer Management — Wholesale
With a copy to:
Sprint Spectrum L.P. (d/b/a Sprint)
6450 Sprint Parkway
Overland Park, KS 66251
Attention: V.P., Law, Marketing and Sales (MVNO Support)
Purchaser/Sprint Confidential Information — RESTRICTED

37



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

Any Party may from time to time specify a different address by notice to the
other Party. Any notice is considered given as of the date delivered.

17.2.   Construction

The definitions in this Agreement apply equally to both the singular and plural
forms of the terms defined. The words “include”, “includes” and “including” are
deemed to be followed by the phrase “without limitation”. If any action or
notice is to be taken or given on or by a particular calendar day, and that
calendar day is not a business day for Sprint or Purchaser then the action or
notice will be deferred until, or may be taken or given on, the next business
day. Except as otherwise provided, if there are any inconsistencies between any
Schedule or Exhibit, and the body of this Agreement, the body of this Agreement
controls. If there is any conflict or inconsistency between the Private Label
Operations Manual and this Agreement, this Agreement controls.

17.3.   Independent Contractors

The Parties do not intend to create any agency, partnership, joint venture or
other profit-sharing arrangement, landlord-tenant, or lessor-lessee
relationship, or any relationship other than seller-buyer. Purchaser will not
represent itself (i) as an agent or representative of Sprint or (ii) as a
purchaser of PCS Service in any way not specifically provided for herein. Each
Party will be solely responsible for the payment of compensation, workers’
compensation, unemployment insurance and for withholding or paying employment
related taxes to or with respect to its own employees. Sprint will be solely
responsible for or entitled to the payment or receipt of any fees paid to or
received from third party service providers with respect to data, content or
services, if any.

17.4.   Survival

Sections 1 (Definitions), 2.7, 2.8 (with respect to any payment obligations
thereunder that are due as of the effective date of termination, including as a
result of acceleration under Section 2.8.1(h) or (i), and that may be due after
the effective date of termination pursuant to Section 2.8.1(h)), 6 (Billing and
Terms of Payment), 7.5 (Subpoena Compliance), 7.6 (Electronic Surveillance), 9
(Limitations of Liability), 10 (Trade Name, Trade Marks and Service Marks), 12
(Indemnification), 13.4 (Length of and Duties During the Phase-Out Period), 14
(with respect to any payment that may be due thereunder, but not with respect to
increases to the Total Monthly Recurring Charge that would otherwise be
triggered as a result of a Change of Control Event that occurs during the
applicable phase-out period under Section 13.4), 14.2 (Rights to Market to End
User Accounts in Connection with Liquidation or Dissolution), 14.3
(Non-Solicitation/Non-Disclosure Obligations; 14.4 (Remedies); 15 (Restrictions
on Disclosure, Use, Storage and Handling of Confidential and End User Account
Information), and 17 (General Provisions) of this Agreement will survive the
termination or expiration of this Agreement.

17.5.   Headings

The article and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision of this Agreement.

17.6.   Severability

Every provision of this Agreement is intended to be severable unless expressly
indicated otherwise. If any term or provision of this Agreement is illegal,
invalid or unenforceable for any reason whatsoever, that term or provision will
be enforced to the maximum extent permissible so as to effect the intent of the
Parties, and the illegality, invalidity or unenforceability will not affect the
validity or legality of the remainder of this Agreement. If necessary to effect
the intent of the Parties, the Parties will negotiate in good faith to amend
this Agreement to replace the unenforceable language with enforceable language
which as closely as possible reflects the intent.

17.7.   Governing Law; Venue

This Agreement will be governed by and construed in accordance with the
procedural and substantive laws of the State of New York without giving effect
to its choice of law rules. All actions and proceedings
Purchaser/Sprint Confidential Information — RESTRICTED

38



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

arising out of or relating to this Agreement shall be heard and determined in
state federal court located in New York City, New York, and the Parties hereto
hereby irrevocably submit to the exclusive jurisdiction of such courts in any
such action or proceeding. Each Party hereby acknowledges that the foregoing
venue provisions have been chosen as the appropriate and convenient forum for
any such actions and waive any right to object to jurisdiction on the basis of
lack of personal jurisdiction or forum non conveniens.

17.8.   Waiver of Jury Trial

Each Party waives its respective rights to a trial by jury of all claims or
causes of action (including counterclaims) related to or arising out of this
Agreement or the transactions contemplated by this Agreement brought by any
Party against any other Party. This waiver applies to all subsequent amendments
of this agreement.

17.9.   Counterpart Execution

This Agreement may be executed in any number of counterparts with the same
effect as if each Party had signed the same document. All counterparts will be
construed together and will constitute one agreement.

17.10.   Entire Agreement; Amendments

This Agreement sets forth the entire agreement and understanding between the
Parties as to the subject matters covered therein and supersede all prior
agreements, oral or written, and other communications between the Parties
relating to the subject matter of this Agreement. Except as otherwise provided
in this Agreement, no amendment or modification of this Agreement will be valid
or binding upon the Parties unless made in writing and signed by the duly
authorized representatives of both Parties.

17.11.   Parties in Interest; Limitation on Rights of Others

Except as otherwise provided in this Agreement, this Agreement is binding upon
and inures to the benefit of the Parties hereto and their permitted successors
and assigns. Nothing in this Agreement, whether express or implied, will be
construed to give any Person other than the Parties any legal or equitable
right, remedy or claim under or in respect of this Agreement or any covenants,
conditions or provisions contained in this Agreement.

17.12.   Waivers; Remedies

The observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) by the Party
entitled to enforce the term, but any waiver is effective only if in a writing
signed by the Party against which the waiver is to be asserted. Except as
otherwise provided in this Agreement, no failure or delay of any Party in
exercising any right under this Agreement will operate as a waiver thereof, nor
will any single or partial exercise of any right, or any abandonment or
discontinuance of steps to enforce the right, preclude any other or further
exercise thereof or the exercise of any other right.

17.13.   Force Majeure

If the performance of this Agreement is interfered with by any circumstance
beyond the reasonable control of the Party affected, the Party affected by the
force majeure is excused on a day-by-day basis to the extent of the
interference, if the Party notifies the other Party as soon as practicable of
the nature and expected duration of the claimed force majeure, uses all
commercially reasonable efforts to avoid or remove the causes of nonperformance
and resumes performance promptly after the causes have been removed. A “force
majeure” under this Section 17.13 includes (i) acts of God, such as fire, flood,
earthquake or other natural cause; (ii) terrorist events, riots, insurrections,
war or national emergency; (iii) strikes, boycotts, lockouts or other labor
difficulties to the extent the action is not attributable to any action or
omission on the part of the Party seeking excuse under this Section 17.13; and
(iv) judicial, legal or other action of any Governmental Authority to the extent
the action is not attributable to any action or omission on the part of the
Party seeking excuse under this Section 17.13.
Purchaser/Sprint Confidential Information — RESTRICTED

39



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

17.14.   Disclosure

Subject to Section 15.7 and except as required by applicable law or the rules of
any stock exchange or association, neither Party shall make any media releases,
public announcements or other similar disclosures relating to this Agreement,
its subject matter or the purpose of this Agreement without obtaining the other
Party’s consent in writing (including by electronic mail) prior to the release
thereof (such consent not to be unreasonably withheld, conditioned, or delayed),
and coordinating the release, announcement or disclosure with such other Party.

17.15.   Compliance with Laws

Each Party will perform its obligations hereunder in material compliance with
all applicable material federal, state, county and local laws, rules,
regulations and orders that apply to it, its operations and facilities.

17.16.   Audits

(a) Sprint shall maintain its records in a commercially reasonable manner and at
all times in accordance with U.S. Generally Accepted Accounting Principles.
Without limiting the generality of the foregoing, Sprint shall maintain its
financial records and the raw data used to generate the Reporting Package in
accordance with records retention policies established under prevailing industry
practices.
(b) Sprint shall allow Purchaser and its auditors (including internal audit
staff and external auditors) (collectively, the “Auditors”) to perform, at
Purchaser’s cost, access to the Facilities, Sprint employees and employees of
its agents who are performing Sprint’s obligations hereunder for purposes of
conducting audits of (i) Sprint’s compliance with the terms and provisions of
this Agreement or (ii) Sprint’s satisfaction of the requirements of any
applicable law or the requirements of any Governmental Authority, including
audits required to enable Purchaser to make any statements, attestations or
similar certifications or statements which it is obligated to make pursuant to
any applicable laws, rules or regulations of any Governmental Authority.
(c) Audits conducted by Persons other than inspectors and regulators under this
Section 17.16 will be conducted in accordance with mutually agreed procedures
and as follows: (i) Sprint may require the Purchaser’s employees or agents to
conduct the audits requiring access to the premises of Sprint during normal
working hours; (ii) Sprint may have an employee or representative present at all
times during the audit; (iii) Purchaser will not have direct access to the
Sprint computer databases that contain competitively sensitive information of
Sprint without the consent of Sprint (but Sprint shall make available a suitable
staff member who does have such access and the authority to provide information
reasonably requested to Purchaser); (iv) Purchaser may review only those
specific records of Sprint directly related to the obligations of Sprint under
this Agreement and not those records to the extent they contain highly
confidential information of Sprint that is not subject to disclosure under any
instances (including information that details Sprint’s underlying cost
structures or other similar information that is competitively sensitive except
with respect to information necessary for the calculation of charges invoiced to
Purchaser for Customized Services), in which event Sprint will provide a summary
thereof containing as much information and detail as possible consistent with
avoiding disclosing highly confidential or competitive information; (v) subject
to subsection (iii) above, Purchaser shall have access to information and record
detail supporting the calculation of any price adjustment under Schedule 1.0,
including worksheets and calculations used by Sprint to make such calculation,
and reasonable access to Sprint’s personnel who were materially involved in the
calculation of such price or price adjustment.
(d) Purchaser will require that the Auditors conduct audits in such a fashion so
as not to unreasonably interfere with Sprint’s normal course of business.
Purchaser may
Purchaser/Sprint Confidential Information — RESTRICTED

40



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

use appropriate third party representatives to conduct its audit, provided that
any representative or agent of Purchaser that participates in the audit may be
required to execute and deliver a non-disclosure agreement in favor of Sprint.
Sprint will cooperate in good faith with Purchaser and such representatives.
(e) Subject to the terms and provisions of Section 6.4, if an audit uncovers
overcharges, Sprint shall promptly, and in no event later than 45 days after
notice from Purchaser, refund the overcharge plus interest thereon at the
Interest Rate, from the date of payment of the overcharge through the date the
overcharge is refunded by Sprint. Following an audit, Sprint will use its
commercially reasonable efforts to correct any agreed upon deficiencies related
to performance uncovered by such audit.
(f) Sprint may request the results of any audit conducted by Purchaser to be
reviewed by Sprint’s internal auditing staff or by Sprint’s independent
accountants who then audit the publicly filed financial statements of Sprint
("Independent Auditors") with the results of such review reported back to
Purchaser and Sprint, subject to all applicable confidentiality restrictions.
For the avoidance of doubt, the Independent Auditors shall themselves have
access (without the right to disseminate) to Sprint’s highly confidential
records referred to above and not just to the summary. Sprint will bear the
costs of any audit under this subsection.
[Signatures appear on next page.]
Purchaser/Sprint Confidential Information — RESTRICTED

41



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy      

IN WITNESS WHEREOF, the Parties have caused this Private Label PCS Services
Agreement to be executed by their respective duly authorized representatives on
the date indicated below.

              SPRINT SPECTRUM L.P.   CRICKET COMMUNICATIONS, INC.
 
           
By:
  /s/ WT Esrey   By:   /s/ S. Douglas Hutcheson Name: Bill Esrey   Name: S.
Douglas Hutcheson Title: Vice President   Title: CEO Date: 8/2/10   Date:

Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Schedule 1.0
PCS Services

1.   Description of Services, Rates and Charges       Itemized below are the
charges for the PCS Service.   2.   Rates and Charges       The rates and
charges under this Agreement are exclusively those set forth in Schedule 1.0 and
such other rates, charges, costs and fees expressly set forth or otherwise
referenced in this Agreement, including charges for Customized Services under
Section 5.7 of this Agreement. Any other rates and charges will be as mutually
agreed by the Parties pursuant to a written amendment to this Agreement;
provided, however, that Sprint acknowledges and agrees that there are a number
of its obligations for which there is not a separate charge or rate specified in
this Agreement and that nothing in this Schedule 1.0 shall limit Sprint’s
responsibility to perform its obligations in accordance with this Agreement.    
  There shall be no adjustments to the charges or rates under this Agreement or
additional amounts payable under this Agreement except as specifically set forth
in this Agreement, including this Schedule 1.0.       Allocation of
responsibility for taxes and certain other applicable fees and surcharges
between the Parties is set forth in Section 6.5 of the Agreement.

  2.1.   Handset and Aircard Service Usage Pricing

  2.1.1.   MRC Price Plans — Handsets.

Purchaser may assign each End User with a Handset to any Pricing Bundle (as
defined in Section 2.1.1(a)) or, subject to applicable restrictions, the Suspend
Plan described in Section 2.1.1(b).

  (a)   Monthly Recurring Charge — Handsets.

For purposes of this Schedule 1.0,
“Base MRC Bundles” mean the bundle plans set forth in Table 1-2 below, as the
usage in such plans may be adjusted in accordance with Section 2.1.3.
“EOP Active End User” means an End User who is assigned to a Pricing Bundle as
of the end of a monthly billing cycle.
“Monthly Average Handset End Users” for a monthly billing cycle means the total
number of Net End Users on the first day of the monthly billing cycle and the
number of Net End Users at the end of the monthly billing cycle, divided by two
(2). For this purpose, Net End Users exclude End Users who only have a Wireless
Data Device.
“Pricing Bundles” means the Base MRC Bundles and any of the bundle plans
established pursuant to Section 2.1.3 or 2.1.4.
For each End User assigned to any Pricing Bundle during a monthly billing cycle,
Sprint will determine the applicable Monthly Average Handset End User tier set
forth in Table 1-1 for such billing cycle based on the number of Monthly Average
Handset End Users assigned to any and all Pricing Bundles or the Suspend Plan,
which is calculated as of the last day of the immediately preceding calendar
month.
The Monthly Recurring Charges for a monthly billing cycle shall be the sum of
the Pricing Bundle MRCs for such cycle. “Pricing Bundle MRC” for a Pricing
Bundle is:

1



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

(i) the Monthly Recurring Charge under Table 1-1 that applies to the Pricing
Bundle during such cycle; multiplied by
(ii) the total number of End Users assigned to such Pricing Bundle during the
monthly billing cycle;
as reduced to reflect any partial monthly billing cycle in accordance with the
immediately following paragraph.
The Monthly Recurring Charges for an End User shall be prorated for any partial
monthly billing cycle during which the End User is assigned to a Pricing Bundle
in accordance with the pro-rating methodology described in Attachment No. 2. For
example, if an End User is assigned to a Base MRC Bundle for the first half of a
monthly billing cycle, then the Monthly Recurring Charges for such End User for
such monthly billing cycle of that Contract Year shall be 50% of the applicable
Monthly Recurring Charge. More detailed examples of proration are set forth in
Attachment No. 2.
Table 1-1: Monthly Recurring Charge

          Monthly   Monthly     Average   Recurring Rate     Handset End   for
Pricing     Users   Bundle 1   [***] [***]   $[***]   $[***]

Table 1-2: Pricing Bundles as of the Effective Date

                  Service Plan Component         SMS     Pricing   Voice Minutes
  (terminated or     Bundle   (MOU)   originated)   Data (MB)
1
  [***]   [***]   [***]
[***]
  [***]   [***]   [***]

As used above, “MOU” means minutes of voice usage on the Sprint Network during a
billing cycle. MOUs exclude all minutes during which the End User is Roaming
(domestic and international), and any minutes of use attributable to an
incomplete call.
As used above, “SMS” means an alphanumeric message of up to 160 characters that
an End User sends or receives on the Sprint Network. SMSs exclude all Roaming
(domestic and international).
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

2



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

As used above, “MB” means megabytes (i.e., 1,048,576 bytes, or 2 to the 20th
power) of data usage by an End User on the Sprint Network other than in
connection with sending or receiving SMSs and “KB” means Kilobytes (i.e., 1,024
bytes, or 2 to the 10th power) of data usage by an End User on the Sprint
Network other than in connection with sending or receiving SMSs. MB exclude all
Roaming (domestic and international). For purposes of clarity, the usage of data
and charges therefor are set forth in this Schedule 1.0 in MBs, but Sprint shall
measure and invoice for such usage on a per KB basis.
In addition, if in any monthly billing cycle Purchaser has MOU, SMS or MB
Overage (as defined below), Sprint shall charge Purchaser an amount equal to
[***]
The calculation of the overage charges for a monthly billing cycle will be made
[***] for each of MOU, SMS and Data. For purposes of this Schedule 1.0, “MOU,
SMS or MB Overage” with respect to a monthly billing cycle is calculated as
follows:
MOU, SMS or MB Overage = [***]
A = total usage of the applicable category of usage (MOU, SMS, and MB) for [***]
during the monthly billing cycle
Bx = Dx x Ex, where “x” is the number assigned to the Pricing Bundle (e.g.,
Pricing Bundle 1, [***])
C = the applicable overage rate set forth in Table 1-3
Dx = the total number of EOP [***] as of the last day of the monthly billing
cycle, where “x” is the number assigned to such Pricing Bundle
Ex = the level of usage set forth in Table 1-2 included in the applicable
category of usage with respect to the applicable Pricing Bundle, where “x” is
the number assigned to such Pricing Bundle
Table 1-3: Overage Rates

              Per SMS     Voice (per   (terminated or     MOU)   originated)  
Data (per MB) $[***]   $[***]   $[***]

An example of the calculation of overage charges is set forth in Attachment 4.0
For reference, the per KB rate is $[***].

  (b)   Suspend Plan.

For End Users assigned to the Suspend Plan, Sprint will charge Purchaser the
usage rates set forth in Table 1-4 below for minutes of use of Service. There is
no Monthly Recurring Charge or Overage for End Users assigned the Suspend Plan
and all usage of such End Users will be billed on a per unit basis as set forth
below.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

3



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Table 1-4: Suspend Plan Per Unit Pricing

              Per SMS     Voice (per   (terminated or     MOU)   originated)  
Data (per MB) $[***]   $[***]   $[***]

For reference, the per KB rate is $[***].
Purchaser will not knowingly assign an End User to the Suspend Plan for greater
than [***] days. If Sprint provides notice to Purchaser that an End User has
been assigned to the Suspend Plan for a period of greater than [***] days
Purchaser will thereafter terminate the End User or assign such End User to one
of the other Pricing Bundles. If Purchaser does not terminate such End User or
assign such End User to another Pricing Bundle within five days of receipt of
notice, Sprint may assign the End User to Pricing Bundle 1 under
Section 2.1.1(a), and charge the Bundle 1 Monthly Recurring Charge set forth in
Table 1-1, and such End Users will be included in the calculation of Net End
Users for such plan and will otherwise be treated as an End User assigned
Pricing Bundle 1. Purchaser agrees that it will not change plan assignments with
the purpose of artificially extending the [***] day period.

  2.1.2.   Price Plans — Wireless Data Device

The charge for End Users’ use of a Wireless Data Device during a billing cycle
is the product of the aggregate number of MBs of usage on the Sprint Network by
such Wireless Data Devices and $[***]. For reference, the per KB rate is $[***].
There is no Monthly Recurring Charge or Overage for use of Wireless Data
Devices.

  2.1.3.   Review of Existing Pricing Bundles.

At the end of each [***] during the Term commencing with [***], Purchaser may
request that Sprint and Purchaser review the actual average MOU, SMS and MB
across all End Users with respect to any of the then-current Pricing Bundles. If
the actual average MOUs, SMSs or MBs by Handsets assigned to End Users who have
selected the same Pricing Bundle during the [***] deviates from the MOU, SMS
and/or MB included in such Pricing Bundle by more than the Deadband Percentage,
Purchaser may request, and Sprint shall propose within 30 days of such request,
commercially reasonable adjustments to the MOU, SMS or MB levels of the
applicable then-current Pricing Bundle and the Monthly Recurring Charges
associated therewith. The “Deadband Percentage” for a category of usage (i.e.,
MOU, SMS or MB) with fewer than [***] units is [***]% and for a category of
usage with [***] or more units is [***]%. If the Parties are unable to agree to
such Monthly Recurring Charge within 60 days of Purchaser’s request and
Purchaser still wishes to implement a change to the existing Pricing Bundle(s),
Purchaser may treat the reasonableness of Sprint’s proposed adjustment as a
dispute under the Agreement. Once the Parties have established a change to an
existing Pricing Bundle under this paragraph, such Pricing Bundle will be
effective on the first day of the monthly billing cycle immediately following
such establishment.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

4



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

  2.1.4.   New Pricing Bundles

From time to time during the Term, Purchaser may request that new Pricing
Bundles be created and implemented. Within 30 days of receipt of such a request,
Sprint shall propose a commercially reasonable Monthly Recurring Charge for the
new Pricing Bundle. The Parties will then meet to negotiate in good faith such
request and response, it being understand that if the Parties are unable to
agree to the applicable Monthly Recurring Charge within 60 days after
Purchaser’s request under this Section 2.1.4, and Purchaser still wishes to
establish the new Pricing Bundle(s), Purchaser may treat the reasonableness of
Sprint’s proposed Monthly Recurring Charge as a dispute under the Agreement Once
the Parties have established a new Pricing Bundle under this paragraph, such
Pricing Bundle will be effective on the first day of the monthly billing cycle
immediately following such establishment.

  2.1.5.   Price Protection

  (a)   General. On August 4, 2010, the In-Service Date and every [***]
anniversary of the In-Service Date during the Term (each, a “Benchmark Date”),
the Parties will determine the Benchmark Retail Price [***] (as defined in
Section 2.1.5(h) below) and conduct the analysis set forth in this
Section 2.1.5.     (b)   Adjustment Amount. In the event of any change in the
[***] from the [***] determined as of the immediately preceding Benchmark Date,
each Monthly Recurring Charge shall be modified in an amount equal to [***];
provided, however, that although there shall [***] adjustment under this
provision, any [***] adjustment that [***] applied will be used to [***] any
[***] adjustments until such time as the [***] of such [***] adjustments have
been [***] (i.e. if there is an [***]of [***[ that [***] will be used to [***]
the [***] has been [***]). In addition to the foregoing, there shall be [***]
adjustment under this Section 2.1.5(b) as a result of a change in the [***]
during the period commencing on August 4, 2010 and ending on the In Service Date
unless the such change is [***] of the [***] as of August 4, 2010 and only by an
amount equal to [***] of the adjustment that [***] apply under this
Section 2.1.5(b).     (c)   Implementation of Adjustments. The Parties will
determine each Benchmark Retail Price [***] to be used to calculate the [***]
and calculate the [***] within 30 days of each Benchmark Date. Any adjustments
under this Section 2.1.5 will be prospective only and will be effective as of
the first day of the first full billing cycle following the applicable Benchmark
Date.     (d)   Limited Application of Adjustments. For purposes of
clarification, any adjustment determined under this Section 2.1.5 will be used
to adjust only the Monthly Recurring Charges for Handsets set forth in
Section 2.1.1(a) of this Schedule 1.0 and any additional Monthly Recurring
Charges for new Pricing Bundles that may be established pursuant to
Section 2.1.4 (each, a “Handset Offering Monthly Recurring Charge”). In

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

5



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

      no event will the adjustments (if any) determined under this Section 2.1.5
be applied to any other pricing under this Agreement.     (e)   Adjustment
Limitation. Except as specifically set forth in this Section 2.1.5(e), [***]
(i) the Handset Offering Monthly Recurring Charges set forth in Section 2.1.1(a)
of this Schedule 1.0 for any Base MRC Plan [***] the applicable amount from the
table below; or (ii) the Handset Offering Monthly Recurring Charges for any
other Pricing Bundle [***] Monthly Recurring Charge for such Pricing Bundle as
established in accordance with Section 2.1.3 or 2.1.4, as the case may be.

Table 1-5: Pricing Adjustment Limitations

      Bundle (Section 2.1.1(a) , Table 1-2 of   Limitation on Adjustments this
Schedule 1.0)   to MRC in Section 2.1.1(a)
1
  $[***]
[***]
  $[***]

  (f)   If, absent the limitation under Section 2.1.5(e), an adjustment would
result in a Monthly Recurring Charge of less than $[***] for [***] at
Purchaser’s then-effective volume tier in Table 1-1, prior to implementing such
adjustment, Sprint may elect to either: (A) [***] of the adjustments to Monthly
Recurring Charges for [***] Pricing Bundles in accordance with this
Section 2.1.5; or (B) [***] such adjustments to the extent such adjustments
would result in a monthly recurring charge of [***] than the applicable amounts
from Table 1-5 (i.e. the Monthly Recurring Charge would thereafter be set at
[***] Monthly Recurring Charge for each Pricing Bundle in effect as of the
applicable Benchmarking Date). If Sprint elects to [***] any such adjustment,
[***].     (g)   Sprint shall make its election under Section 2.1.5(f) within
30 days of the determination of the adjustment that that gives rise to the
election.     (h)   Definitions. Capitalized terms not otherwise defined below
or in this Section 2.1.5 will have the meanings set forth in the Agreement.    
    “Benchmark [***] Plan” means a retail, consumer, Prepaid Wireless Service
Offering offered by the National Prepaid Service Provider as of the applicable
Benchmark Date that has the following characteristics: [***]. The Benchmark
[***] Plans in the United States as of the Effective Date are set forth in
Attachment No. 3.         “National Prepaid Service Provider” means any provider
of Prepaid Wireless Service Offerings in the United States that has at least
[***] subscribers enrolled in such Prepaid Wireless Service Offerings as of the
applicable Benchmark Date. For example, [***] and [***] will each be used in the
calculation as separate and distinct National Prepaid

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

6



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

      Providers. In the case of such providers, other than Sprint or Purchaser,
that do not separately report the number of subscribers for each brand or brands
with respect to Prepaid Wireless Service Offerings, the number of subscribers
for each such brand shall be the aggregate number of subscribers of the
provider’s Prepaid Wireless Service Offerings.         [***]         “Benchmark
Retail Price [***]” means with respect to a Benchmark [***] Plan as of a
Benchmark Date, the most recently published monthly charge for such Benchmark
[***] Plan as of such Benchmark Date, plus any applicable fees and surcharges
associated with such plan that are not included in the monthly charge.     (i)  
Change in Pricing Structures; Insufficient Number of National Prepaid Service
Providers. The Parties agree to negotiate in good faith to agree to appropriate
modifications or replacements to this Section 2.1.5 if on any Benchmark Date
(i) there are fewer than [***] Benchmark [***] Plans, (ii) there are fewer than
[***] National Prepaid Service Providers, or (iii) any of Purchaser, [***] or
[***] have ceased offering a Benchmark [***] Plan.     (j)   Examples. The
Parties shall use reasonable efforts to develop an appropriate example of the
calculations and adjustments under this Section 2.1.5 and will attach such
example to this Schedule 1.0.

  2.1.6.   Voice PCS Service — Included         There shall be no charge for End
Users’ utilization of the features identified in this Section 2.1.6 other than
the applicable MOUs, if any.

  •   Call Forwarding     •   Call Waiting     •   Three Way Calling

(However, if Purchaser utilizes Telcordia to enable Purchaser to offer pre-paid
services to End Users, Three Way Calling will not be available.)

  •   Caller ID     •   Caller ID Blocking (Purchaser must elect)     •   Basic
Network Fraud Monitoring     •   Voicemail (Purchaser must elect)     •   Toll
Blocking (Purchaser must elect)

In addition, Sprint shall provide the daily, weekly and monthly reports
described in the Private Label Operations Manual at the frequency specified
therein.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

7



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

  2.2.   Automatic Roaming Charges:         Sprint shall charge for End Users’
Roaming.

  2.2.1.   Automatic Domestic Roaming — Voice

Sprint shall make available to Purchaser domestic voice Roaming service for End
Users (and not for other Purchaser subscribers that are homed to networks other
than the Sprint Network and not for subscribers other than those provisioned to
the Sprint Network under this Agreement) in accordance with this paragraph.
Sprint will charge Purchaser a blended pass through rate based on Sprint’s most
recent quarterly rates for domestic Roaming, plus all other applicable charges
imposed by Governmental Authorities or the third party roaming service provider,
such as taxes and toll charges. From and after the Effective Date, domestic
voice Roaming rates will be updated quarterly based on Sprint’s most recent
quarterly rates for domestic Roaming. The blended pass through rates Sprint will
charge Purchaser for domestic voice Roaming service will be calculated by
dividing the total domestic voice Roaming charges invoiced to Sprint by its
Roaming partners during a calendar quarter by the total domestic voice Roaming
MOUs for such calendar quarter. The blended pass through per minute rate for
domestic voice Roaming service as of the Effective Date is $[***].

  2.2.2.   Automatic Domestic Roaming — Data

Sprint shall make available domestic data transport Roaming service described in
this Section 2.2.2 to Purchaser after Purchaser’s written request, the timing of
the availability of domestic data transport Roaming service to Purchaser being
subject to technical, resource and logistical constraints of Sprint and its
Roaming providers. For domestic data transport Roaming MB usage, Sprint will
charge Purchaser a blended pass through rate based on Sprint’s most recent
quarterly rates for domestic data transport Roaming, plus all other applicable
charges imposed by Governmental Authorities or the third party roaming service
provider, such as taxes and toll charges. Domestic data transport Roaming rates
will be updated quarterly based on Sprint’s most recent quarterly rates for
domestic data transport Roaming. The blended pass through rates Sprint will
charge Purchaser for domestic data transport Roaming MB usage will be calculated
by dividing the total domestic data transport Roaming charges invoiced to Sprint
by its Roaming partners during a calendar quarter by the total domestic data
transport Roaming MB usage for such calendar quarter. The blended pass through
per MB rate for domestic data Roaming service as of the Effective Date is
$[***]. For reference, the blended pass through per KB rate for domestic data
Roaming service as of the Effective Date is $[***].

  2.2.3.   Automatic International Roaming — Voice

Sprint shall make available voice international Roaming service to Purchaser for
End Users in all countries where Sprint provides voice international Roaming.
Sprint will charge Purchaser the blended pass through rates in the 4 categories
listed set forth in Table 2.2.2 below, based on Sprint’s most recent quarterly
rates for voice international Roaming, plus all other applicable charges imposed
by Governmental Authorities or the third party roaming service provider, such as
taxes and toll charges. From and after the Effective Date, Sprint will perform a
quarterly analysis of Sprint’s voice international Roaming rates with respect to
each of the 4 categories listed in the table below, and if such analysis results
in a different blended pass through rate for any
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

8



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

such category. Sprint will update the rate it charges for such category
accordingly. The blended pass through rates Sprint will charge Purchaser for
international voice Roaming service will be calculated by dividing the total
international voice Roaming charges invoiced to Sprint by its Roaming partners
during a calendar quarter by the total international voice Roaming MOUs for such
calendar quarter. The blended pass through per minute rates for international
voice Roaming service as of the Effective Date is set forth in Table 1-6.
Table 1-6: Blended Pass Through Rates for Voice
(International) As Of the Effective Date

          Country   Per Minute
Guam, Puerto Rico, & US Virgin Islands
  $ [***]  
Canada
  $ [***]  
Mexico
  $ [***]  
All other countries (i.e., except Guam, Puerto Rico, US Virgin Islands, Canada &
Mexico)
  $ [***]  

  2.2.4.   Automatic International Roaming — Data

Sprint shall make available international data transport Roaming service
described in this Section 2.2.4 to Purchaser after Purchaser’s written request,
the timing of the availability of international data transport Roaming service
to Purchaser being subject to technical, resource and logistical constraints of
Sprint and its Roaming providers. For international data transport Roaming MB
usage, Sprint will charge Purchaser a blended pass through rate based on
Sprint’s most recent quarterly rates for international data transport Roaming,
plus all other applicable charges imposed by Governmental Authorities or the
third party roaming service provider, such as taxes and toll charges.
International data transport Roaming rates will be updated quarterly based on
Sprint’s most recent quarterly rates for international data transport Roaming.
The blended pass through rates Sprint will charge Purchaser for international
data transport Roaming KB usage will be calculated by dividing the total
international data transport Roaming charges invoiced to Sprint by its Roaming
partners during a calendar quarter by the total international data transport
Roaming KB usage for such calendar quarter. The blended pass through per MB rate
for international data transport Roaming service as of the Effective Date is set
forth in Table 1-7. For reference, the blended pass through per KB rate for
international data transport Roaming service as of the Effective Date is also
set forth in Table 1-7.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

9



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Table 1-7: Blended Pass Through Rates for Data (International)
As Of the Effective Date

                  Country   Per MB Rate   Per KB Rate
Canada
  $ [***]     $ [***]  
Guam
  $ [***]     $ [***]  
Mexico
  $ [***]     $ [***]  
Puerto Rico
  $ [***]     $ [***]  
All other countries (i.e., except Guam, Puerto Rico, Canada & Mexico)
  $ [***]     $ [***]  

  2.2.5.   Automatic Domestic Roaming — SMS

Sprint will charge Purchaser a blended pass through rate for all Roaming SMS
usage based on Sprint’s most recent quarterly rates for all Roaming SMS, plus
all other applicable charges imposed by Governmental Authorities or the third
party roaming service provider, such as taxes and toll charges. All Roaming SMS
rates will be updated quarterly based on Sprint’s most recent quarterly rates
for all Roaming SMS.

  2.2.6.   Automatic International Roaming — SMS

Sprint will charge Purchaser a blended pass through rate for all Roaming
International SMS usage based on Sprint’s most recent quarterly rates for all
Roaming International SMS, plus all other applicable charges imposed by
Governmental Authorities or the third party roaming service provider, such as
taxes and toll charges. All Roaming International SMS rates will be updated
quarterly based on Sprint’s most recent quarterly rates for all Roaming
International SMS.

  2.2.7.   Blocking Roaming

At Purchaser’s sole discretion and election, it may block all data roaming (not
on an End User by End User basis. At Purchaser’s sole discretion and election,
it may block voice (international and domestic roaming) and SMS roaming by
assigning the appropriate roaming list to such End Users through the
provisioning process.

  2.3.   Manual Roaming Charges:

Manual Roaming charges are billed directly to the End User credit or calling
card by the serving carrier at carrier defined rates.

  2.4.   International Toll Charges:

Purchaser shall have the right to elect to have Sprint provide international
toll services to Purchaser and charge Purchaser the international per minute
base rates set forth in Attachment No. 1 to Schedule 1.0 or have Sprint route
toll calls to Purchaser as set forth in Section 4.1 of Schedule 5.0.

  2.5.   Short Message Service (SMS)

  2.5.1   Mobile Terminated SMS Messages (MTSMS)

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

10



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

      Each MTSMS message can include up to 160 characters. Individual Devices
may not be able to receive an MTSMS if the Device is: (a) turned off; (b)
Roaming; or (c) traveling in a Market that does not have text messaging
capabilities. Purchaser must pay for each MTSMS message regardless of whether or
not it is actually delivered to a Device.              2.5.2  Mobile Originated
SMS Messages (MOSMS)         Each End User MOSMS message can include up to 160
characters. Individual Devices must have mobile originations capabilities in the
Device client. Individual Devices may not be able to terminate the origination
of a message if the Device is (a) not provisioned; (b) turned off; or
(c) traveling in a Sprint Service Provider Affiliate Market that does not have
text messaging capabilities. Purchaser will pay for each MOSMS regardless of
whether or not it is actually terminated to a Device.

  2.6.   Reserved     2.7.   LBS Charges         As requested by Purchaser,
Sprint will provide access to Sprint’s base station almanac allowing Purchaser
to provide location-based services independently at the following rates: For
purposes of clarity, there shall be a single monthly charge for any month based
on the number of Net End Users for such month (e.g., the monthly charge under
this Section 2.7 for a month in which the Net End Users is 1,500,000 would be
$[***].

      Net End Users   Monthly Charge [***]


There shall be no charges imposed under this Section 2.7 prior to the In Service
Date.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

11



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

  2.8.   Other Charges:

  2.8.1.   Call Forwarding: standard airtime rates (per unit or MRC MOU
decrement, as applicable) will apply. Sprint will enable and authorize
Purchaser, at Purchaser’s sole discretion and election, to block an End User
from receiving Call Forwarding capabilities.     2.8.2.   Operator Services:
Sprint will not provide Operator Services under this agreement and will route
Operator Services calls back to Purchaser for processing. Sprint’s standard
airtime (per unit or MRC MOU decrement, as applicable) and applicable toll
charges will apply.     2.8.3.   Directory Assistance: Sprint will not provide
Directory Assistance under this agreement and will route Directory Assistance
calls back to Purchaser for processing. Sprint’s standard airtime (per unit or
MRC MOU decrement, as applicable) and applicable toll charges will apply.    
2.8.4.   911 and E911: Standard airtime (per unit or MRC MOU decrement, as
applicable) will apply.     2.8.5.   Wireless Local Number Portability: Sprint
will charge Purchaser $[***] per End User port (both incoming and outgoing).    
2.8.6.   611 — Direct Routing to Purchaser’s Customer Care:        
Implementation: $[***]         Sprint agrees that this implementation charge
shall only be charged to Purchaser if Purchaser fails to meet its obligation to
pay the Minimum Annual Revenue Commitment for the 2011 Contract Year, as such
Minimum Annual Revenue Commitment may be adjusted or deferred in accordance with
this Agreement. If Purchaser pays the Minimum Annual Revenue Commitment for the
2011 Contract Year, Sprint shall waive this implementation charge and Purchaser
shall have no obligation to pay it.         Airtime Rates: Standard airtime
rates (per unit or MRC MOU decrement, as applicable) will apply         This
service allows Purchaser’s End Users to be directly routed to Purchaser’s
customer care when dialing 611.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

12



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

  2.8.7.   Call Tracing: $[***] per request     2.8.8.   Voicemail Password
Reset: $[***]     2.8.9.   Custom Routing Code: $[***] per custom routing code
requested by Purchaser after the In Service Date that allows Purchaser to
provide a unique code for End User customer care calls, subject to availability.
    2.8.10.   Non-standard reports: As quoted pursuant to the Work Order process
described in the Agreement.     2.8.11.   Device Certification: As quoted
pursuant to the Work Order process described in the Agreement.

  2.9.   Initial Implementation Fee         Sprint will charge Purchaser an
“Initial Implementation Fee” of $[***], which will include the account setup
services described below in this Section 2.9. The Initial Implementation Fee
will be invoiced by Sprint upon completion of the account setup services.      
  Sprint agrees that this Initial Implementation Fee shall [***].     2.10.  
Account Setup Services         Sprint will perform the following account setup
services:

  •   Establish Purchaser’s account in Sprint’s wholesale billing system;     •
  Build Purchaser’s price plans in the Sprint wholesale billing system;     •  
Build Purchaser’s product feature codes (SOCs) in the Sprint wholesale billing
system;     •   Establish access to Sprint’s Citrix server for Purchaser’s
staff;     •   Establish MVNO.com access for Purchaser’s staff;     •  
Establish Purchaser’s access to Sprint’s trouble ticketing system;     •  
Establish Purchaser’s access to Sprint’s WLNP porting systems;     •   Establish
Purchaser’s access to Sprint’s MapServer tool;     •   Establish technical
points of contact (TPOC) with Sprint’s help desk and rapid problem management
(RPM) group; and     •   Coordinate connectivity between Sprint and Purchaser’s
data center (Purchaser is responsible for applicable circuit costs).

  2.11.   Application Provisioning Interface (“API”)         API Implementation
Fee: $[***]         If requested by Purchaser, Sprint will implement API for
Purchaser. The API implementation includes up to 6 weeks of access to the Sprint
release test bed using standard test data. Unique data requests, unique test bed
access, and access to the test

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

13



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

      bed beyond 6 weeks will only be available pursuant to a Work Order and
subject to payment of fees determined under such Work Order. API will allow
Purchaser to provision End Users through Purchaser’s billing/activation system
which will interface with and update Sprint’s billing system automatically. API
will be able to perform End User subscription activities that would otherwise be
performed on the Sprint maintained Private Label Services web site (e.g,
activations, deactivations, suspends, feature changes). In order to receive API,
Purchaser must establish a direct connection into the Sprint data center through
a dedicated circuit at Purchaser’s expense. Purchaser may utilize the same
direct connection to Sprint for MAF, API and AMS. However, Purchaser is
responsible for monitoring and ensuring adequate capacity on its circuit(s). API
will be provided as set forth in the Agreement and the Functional Requirements
Specification document provided to Purchaser by Sprint.         Sprint agrees
that this implementation charge shall [***].     2.12.   Billing Records
Interfaces         Billing Records Interfaces Implementation Fee: $[***]        
Message Acquisition & Formatting (“MAF”) and Application Mediation System
(“AMS”) are individually referred to as a “Billing Records Interface” and
jointly referred to as “Billing Records Interfaces.” Subject to Purchaser’s
payment of the Billing Records Interfaces implementation fee, Sprint will
implement one Billing Records Interface or both Billing Records Interfaces, as
designated by Purchaser.         Sprint agrees that this implementation charge
shall [***].

  2.12.1.   Message Acquisition & Formatting (MAF)         If requested by
Purchaser, Sprint will implement MAF for Purchaser as described in Section 2.12
above. MAF will allow Purchaser to receive unrated Call Detail Records (“CDRs”)
on a near real-time basis. In order to receive MAF, Purchaser must obtain a
license to use CIBER formatted records from MACH at Purchaser’s sole expense. In
addition, in order to receive access to the MAF data, Purchaser, at its sole
expense, will need to establish a direct connection to Sprint through a
dedicated circuit, complete a MAF questionnaire, and comply with the
requirements set out in the Private Label Operations Manual and other applicable
documentation provided by Sprint. Sprint will not provide access to MAF until
all such requirements are met. Purchaser may utilize the same direct connection
to Sprint for MAF, API and AMS. However, Purchaser is responsible for monitoring
and ensuring adequate capacity on its circuit(s). MAF will be provided as set
forth in the Agreement and the Private Label Operations Manual.     2.12.2.  
Application Mediation System (AMS)         If requested by Purchaser, Sprint
will implement AMS for Purchaser as described in Section 2.12 above. AMS will
provide Purchaser with unrated 3G packet data transport usage billing records
(“IPDRs”) and, where applicable, transactional detail records (“TDRs”), which
will allow Purchaser to rate 3G Data Services on a per kilobyte basis. In order
to receive access to AMS data records, Purchaser, at its sole expense, will need
to establish a direct connection to Sprint through a dedicated circuit, and
comply with the requirements set out in the Private Label

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

14



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Operations Manual and other applicable documentation provided by Sprint.
Purchaser may utilize the same direct connection to Sprint for MAF, API and AMS.
However, Purchaser is responsible for monitoring and ensuring adequate capacity
on its circuit(s). Sprint will not provide access to AMS until all such
requirements are met. AMS will be provided as set forth in the Agreement and the
Private Label Operations Manual.

  2.13.   Application to Person SMS Connectivity (“A2P”)         A2P
Implementation Fee: $[***]         If requested by Purchaser pursuant to a Work
Order and subject to payment of the A2P implementation fee, Sprint will
implement A2P for Purchaser. A2P will allow Purchaser to send SMS messages to
Devices from an application service whereby A2P traffic is sent through Sprint’s
short message peer to peer (“SMPP”) protocol by direct connection to Sprint’s
messaging infrastructure. Sprint will invoice Purchaser for all SMS messages
Purchaser sends through A2P at the rates set forth above in this Schedule 1.0.
In order to send SMS messages through the SMPP, Purchaser, at its sole expense,
will need to establish a direct connection to Sprint in accordance with the
specifications in the “SMPP Protocol Requirements and NCRF Template” document,
complete required request forms, and comply with the requirements set out in the
Private Label Operations Manual and SMPP Protocol Requirements and NCRF Template
provided by Sprint. Sprint will not provide access to A2P until all such
requirements are met. A2P will be provided as set forth in the Agreement, the
Private Label Operations Manual, and the SMPP Protocol Requirements and NCRF
Template.         Sprint agrees that this implementation charge shall [***].

3.   Procedures and Guidelines       Sprint shall round usage and pro-rate
service plan prices in accordance with Attachment No. 2 to this Schedule 1.0. If
Sprint modifies its rounding or pro-rating methodology in the future, it will
provide Purchaser with commercially reasonable notice of such changes and to the
extent such changes result in material adverse financial impacts on Purchaser,
Sprint will make such adjustments (whether through credits, refunds or
adjustments to charges) as are necessary to negate such adverse financial
impacts.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

15



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 — International Toll Charges
 

*   denotes NADP countries

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Afghanistan
  93   $[***]   $[***]
Albania
  355   $[***]   $[***]
Algeria
  213   $[***]   $[***]
American Samoa
  +1-684*   $[***]   $[***]
Andorra
  376   $[***]   $[***]
Angola
  244   $[***]   $[***]
Anguilla
  +1-264*   $[***]   $[***]
Antigua & Barbuda
  +1-268*   $[***]   $[***]
Argentina
  54   $[***]   $[***]
Armenia
  374   $[***]   $[***]
Aruba
  297   $[***]   $[***]
Ascension Island
  247   $[***]   $[***]
Australia — all calls except to Satellite
  61   $[***]   $[***]
Australia — all calls to Satellite
  611   $[***]   $[***]
Australian External Territories
  672   $[***]   $[***]
Austria
  43   $[***]   $[***]
Azerbaijan
  994   $[***]   $[***]
Bahamas
  +1-242*   $[***]   $[***]
Bahrain
  973   $[***]   $[***]
Bangladesh
  880   $[***]   $[***]
Barbados
  +1-246*   $[***]   $[***]
Belarus
  375   $[***]   $[***]
Belgium
  32   $[***]   $[***]
Belize
  501   $[***]   $[***]
Benin
  229   $[***]   $[***]
Bermuda
  +1-441*   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Bhutan
  975   $[***]   $[***]
Bolivia
  591   $[***]   $[***]
Bosnia & Herzegovina
  387   $[***]   $[***]
Botswana
  267   $[***]   $[***]
Brazil
  55   $[***]   $[***]
British Virgin Islands
  +1-284*   $[***]   $[***]
Brunei
  673   $[***]   $[***]
Bulgaria
  359   $[***]   $[***]
Burkina Faso
  226   $[***]   $[***]
Burundi
  257   $[***]   $[***]
Cambodia
  855   $[***]   $[***]
Cameroon
  237   $[***]   $[***]
Canada
  +1*   $[***]   $[***]
Canada — Northern Territories - 867
  867   $[***]   $[***]
Cape Verde Islands
  238   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

2



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 to Schedule 1.0 (continued)
International Toll Charges
 

*   denotes NADP countries

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Cayman Islands
  +1-345*   $[***]   $[***]
Central African Republic
  236   $[***]   $[***]
Chad Republic
  235   $[***]   $[***]
Chile
  56   $[***]   $[***]
China
  86   $[***]   $[***]
Colombia
  57   $[***]   $[***]
Comoros
  269   $[***]   $[***]
Congo
  242   $[***]   $[***]
Congo Dem Rep. (Zaire)
  243   $[***]   $[***]
Cook Islands
  682   $[***]   $[***]
Costa Rica
  506   $[***]   $[***]
Croatia
  385   $[***]   $[***]
Cuba
  53   $[***]   $[***]
Cuba — Guantanamo Bay
  5399   $[***]   $[***]
Cyprus
  357   $[***]   $[***]
Czech Republic
  420   $[***]   $[***]
Denmark
  45   $[***]   $[***]
Diego Garcia
  246   $[***]   $[***]
Djibouti
  253   $[***]   $[***]
Dominica
  +1-767*   $[***]   $[***]
Dominican Republic
  +1-809* and +1-829*   $[***]   $[***]
East Timor
  670   $[***]   $[***]
Ecuador
  593   $[***]   $[***]
Egypt
  20   $[***]   $[***]
El Salvador
  503   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

3



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Equatorial Guinea
  240   $[***]   $[***]
Eritrea
  291   $[***]   $[***]
Estonia
  372   $[***]   $[***]
Ethiopia
  251   $[***]   $[***]
Falkland Islands
  500   $[***]   $[***]
Faroe Islands
  298   $[***]   $[***]
Fiji Islands
  679   $[***]   $[***]
Finland
  358   $[***]   $[***]
France
  33   $[***]   $[***]
French Guiana
  594   $[***]   $[***]
French Polynesia
  689   $[***]   $[***]
Gabon
  241   $[***]   $[***]
Gambia
  220   $[***]   $[***]
Georgia
  995   $[***]   $[***]
Germany
  49   $[***]   $[***]
Ghana
  233   $[***]   $[***]
Gibraltar
  350   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

4



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 to Schedule 1.0 (continued)
International Toll Charges
 

*   denotes NADP countries

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Global Mobile Satellite System (GMSS) — Iridium-6
  8816   $[***]   $[***]
Global Mobile Satellite System (GMSS) — Iridium-7
  8817   $[***]   $[***]
Global Mobile Satellite System (GMSS) — Globalstar-8
  8818   $[***]   $[***]
Global Mobile Satellite System (GMSS) — Globalstar-9
  8819   $[***]   $[***]
Greece
  30   $[***]   $[***]
Greenland
  299   $[***]   $[***]
Grenada
  +1-473*   $[***]   $[***]
Guadeloupe
  590   $[***]   $[***]
Guatemala
  502   $[***]   $[***]
Guinea
  224   $[***]   $[***]
Guinea-Bissau
  245   $[***]   $[***]
Guyana
  592   $[***]   $[***]
Haiti
  509   $[***]   $[***]
Honduras
  504   $[***]   $[***]
Hong Kong
  852   $[***]   $[***]
Hungary
  36   $[***]   $[***]
Iceland
  354   $[***]   $[***]
India
  91   $[***]   $[***]
Indonesia
  62   $[***]   $[***]
Inmarsat SNAC (Satellite-Based Networks)
  870   $[***]   $[***]
Inmarsat — Ocean Atlantic East
  871   $[***]   $[***]
Inmarsat — Ocean Atlantic West
  874   $[***]   $[***]
Inmarsat — Ocean Indian
  873   $[***]   $[***]
Inmarsat — Ocean Pacific
  872   $[***]   $[***]
International Networks — Thuraya Rmss Network
  88216   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

5



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
International Networks — Emsat
  88213   $[***]   $[***]
International Networks — MCP
  88232   $[***]   $[***]
International Networks — Global Networks Antartica
  88234   $[***]   $[***]
International Networks — Telenor
  88299   $[***]   $[***]
Iran
  98   $[***]   $[***]
Iraq
  964   $[***]   $[***]
Ireland
  353   $[***]   $[***]
Israel
  972   $[***]   $[***]
Italy — all calls except to Satellite Elsacom
  39   $[***]   $[***]
Italy — all calls to Satellite Elsacom
  39310   $[***]   $[***]
Ivory Coast
  225   $[***]   $[***]
Jamaica
  +1-876*   $[***]   $[***]
Japan
  81   $[***]   $[***]
Jordan
  962   $[***]   $[***]
Kazakhstan
  7   $[***]   $[***]
Kenya
  254   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

6



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 to Schedule 1.0 (continued)
International Toll Charges
 

*   denotes NADP countries

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Kiribati
  686   $[***]   $[***]
Kuwait
  965   $[***]   $[***]
Kyrgyzstan
  996   $[***]   $[***]
Laos
  856   $[***]   $[***]
Latvia
  371   $[***]   $[***]
Lebanon
  961   $[***]   $[***]
Lesotho
  266   $[***]   $[***]
Liberia
  231   $[***]   $[***]
Libya
  218   $[***]   $[***]
Liechtenstein
  423   $[***]   $[***]
Lithuania
  370   $[***]   $[***]
Luxembourg
  352   $[***]   $[***]
Macau
  853   $[***]   $[***]
Macedonia
  389   $[***]   $[***]
Madagascar
  261   $[***]   $[***]
Malawi
  265   $[***]   $[***]
Malaysia
  60   $[***]   $[***]
Maldives
  960   $[***]   $[***]
Mali Republic
  223   $[***]   $[***]
Malta
  356   $[***]   $[***]
Marshall Islands
  692   $[***]   $[***]
Martinique
  596   $[***]   $[***]
Mauritania
  222   $[***]   $[***]
Mauritius
  230   $[***]   $[***]
Mayotte Island
  262   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

7



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Mexico:
           
Mexico — Factor Two Cities
  See Factor Two List below   $[***]   $[***]
Mexico — Guadalajara
  5233   $[***]   $[***]
Mexico — Mexico City
  5255   $[***]   $[***]
Mexico — Monterrey
  5281   $[***]   $[***]
Mexico — all other calls
  52   $[***]   $[***]
Micronesia
  691   $[***]   $[***]
Moldova
  373   $[***]   $[***]
Monaco
  377   $[***]   $[***]
Mongolia
  976   $[***]   $[***]
Montenegro
  382   $[***]   $[***]
Montserrat
  +1-664*   $[***]   $[***]
Morocco
  212   $[***]   $[***]
Mozambique
  258   $[***]   $[***]
Myanmar (Burma)
  95   $[***]   $[***]
Namibia
  264   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

8



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 to Schedule 1.0 (continued)
International Toll Charges
 

*   denotes NADP countries

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Nauru
  674   $[***]   $[***]
Nepal
  977   $[***]   $[***]
Netherlands
  31   $[***]   $[***]
Netherlands Antilles
  599   $[***]   $[***]
New Caledonia
  687   $[***]   $[***]
New Zealand
  64   $[***]   $[***]
Nicaragua
  505   $[***]   $[***]
Niger
  227   $[***]   $[***]
Nigeria
  234   $[***]   $[***]
Niue Island
  683   $[***]   $[***]
North Korea
  850   $[***]   $[***]
Norway
  47   $[***]   $[***]
Oman
  968   $[***]   $[***]
Pakistan
  92   $[***]   $[***]
Palau
  680   $[***]   $[***]
Palestine Authority
  970   $[***]   $[***]
Panama
  507   $[***]   $[***]
Papua New Guinea
  675   $[***]   $[***]
Paraguay
  595   $[***]   $[***]
Peru
  51   $[***]   $[***]
Philippines
  63   $[***]   $[***]
Poland
  48   $[***]   $[***]
Portugal
  351   $[***]   $[***]
Qatar
  974   $[***]   $[***]
Reunion Island
  262   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

9



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Romania
  40   $[***]   $[***]
Russia
  7   $[***]   $[***]
Rwanda
  25   $[***]   $[***]
San Marino
  378   $[***]   $[***]
Sao Tome & Principe
  239   $[***]   $[***]
Saudi Arabia
  966   $[***]   $[***]
Senegal
  221   $[***]   $[***]
Serbia
  381   $[***]   $[***]
Seychelles
  248   $[***]   $[***]
Sierra Leone
  232   $[***]   $[***]
Singapore
  65   $[***]   $[***]
Slovakia
  421   $[***]   $[***]
Slovenia
  386   $[***]   $[***]
Solomon Islands
  677   $[***]   $[***]
Somalia
  252   $[***]   $[***]
South Africa
  27   $[***]   $[***]
South Korea (Republic of)
  82   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

10



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 to Schedule 1.0 (continued)
International Toll Charges
 

*   denotes NADP countries

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Spain
  34   $[***]   $[***]
Sri Lanka
  94   $[***]   $[***]
St Helena
  290   $[***]   $[***]
St Kitts & Nevis
  +1-869*   $[***]   $[***]
St Lucia
  +1-758*   $[***]   $[***]
St Pierre & Miquelon
  508   $[***]   $[***]
St Vincent and The Grenadines
  +1-784*   $[***]   $[***]
Sudan
  249   $[***]   $[***]
Suriname
  597   $[***]   $[***]
Swaziland
  268   $[***]   $[***]
Sweden
  46   $[***]   $[***]
Switzerland
  41   $[***]   $[***]
Syria
  963   $[***]   $[***]
Taiwan
  886   $[***]   $[***]
Tajikistan
  992   $[***]   $[***]
Tanzania
  255   $[***]   $[***]
Thailand
  66   $[***]   $[***]
Togo
  228   $[***]   $[***]
Tokelau
  69   $[***]   $[***]
Tonga Islands
  676   $[***]   $[***]
Trinidad & Tobago
  +1-868*   $[***]   $[***]
Tunisia
  216   $[***]   $[***]
Turkey
  90   $[***]   $[***]
Turkmenistan
  993   $[***]   $[***]
Turks & Caicos Islands
  +1-649*   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

11



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

                      Per Minute Rates         Wireline   Mobile Country  
Country Code   Terminated   Terminated
Tuvalu
  688   $[***]   $[***]
Uganda
  256   $[***]   $[***]
Ukraine
  380   $[***]   $[***]
United Arab Emirates
  971   $[***]   $[***]
United Kingdom
  44   $[***]   $[***]
United Kingdom — NTS845
  440   $[***]   $[***]
United Kingdom — NTS870
  440   $[***]   $[***]
United Kingdom — NTS871
  440   $[***]   $[***]
Uruguay
  598   $[***]   $[***]
Uzbekistan
  998   $[***]   $[***]
Vanuatu
  678   $[***]   $[***]
Vatican City
  39   $[***]   $[***]
Venezuela
  58   $[***]   $[***]
Vietnam
  84   $[***]   $[***]
Wallis & Futuna Islands
  681   $[***]   $[***]
Western Samoa
  685   $[***]   $[***]
Yemen, Republic of
  967   $[***]   $[***]
Zambia
  260   $[***]   $[***]
Zimbabwe
  263   $[***]   $[***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

12



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 to Schedule 1.0 (continued)
Mexico — Factor Two Cities

          City   City Code   Digit String
Acaponeta
  325   52-325
Acapulco
  744   52-744
Actopan
  772   52-772
Agua Prieta
  633   52-633
Aguascalientes
  449   52-449
Allende
  826   52-826
Apatzingan
  453   52-453
Apizaco
  241   52-241
Arcelia
  732   52-732
Atlacomulco
  712   52-712
Atliaca/Tixtla
  754   52-754
Atlixco
  244   52-244
Autlan
  317   52-317
Bahia De Huatulco
  958   52-958
Cabo San Lucas
  624   52-624
Caborca
  637   52-637
Cadereyta Jimenez
  828   52-828
Campeche
  981   52-981
Cananea
  645   52-645
Cancun
  998   52-998
Celaya
  461   52-461
Cerralvo
  892   52-892
Chetumal
  983   52-983
Chihuahua
  614   52-614
Chilapa
  756   52-756
Chilpancingo
  747   52-747
Cintalapa De Figueroa
  968   52-968
Ciudad Acuna
  877   52-877
Ciudad Altamirano
  767   52-767
Ciudad Camargo B
  891   52-891

Sprint/Cricket Confidential Information — RESTRICTED

13



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

          City   City Code   Digit String
Ciudad Constitucion
  613   52-613
Ciudad Cuauhtemoc
  625   52-625
Ciudad Del Carmen
  938   52-938
Ciudad Delicias
  639   52-639
Ciudad Guzman
  341   52-341
Ciudad Hidalgo
  962   52-962
Ciudad Juarez
  656   52-656
Ciudad Lazaro Cardenas
  753   52-753
Ciudad Mante
  831   52-831
Ciudad Obregon
  644   52-644
Ciudad Sahagun
  791   52-791
Ciudad Valles
  481   52-481
Ciudad Victoria
  834   52-834
Coatzacoalcos
  921   52-921

Sprint/Cricket Confidential Information — RESTRICTED

14



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 to Schedule 1.0 (continued)
Mexico — Factor Two Cities

          City   City Code   Digit String
Colima
  312   52-312
Cordoba
  271   52-271
Cosamaloapan
  288   52-288
Cozumel
  987   52-987
Cuautla
  735   52-735
Cuernavaca
  777   52-777
Culiacan
  667   52-667
Durango
  618   52-618
Encarnacion De Diaz
  475   52-475
Ensenada
  646   52-646
Estación Manuel
  836   52-836
Fresnillo
  493   52-493
General Tapia/China
  823   52-823
Guamuchil
  673   52-673
Guanajuato
  473   52-473
Guasave
  687   52-687
Guaymas
  622   52-622
Guerrero Negro/Santa Rosa
  615   52-615
Hermosillo
  662   52-662
Heroica Ciudad De Ures
  623   52-623
Hidalgo
  829   52-829
Huatabampo
  647   52-647
Huetamo
  435   52-435
Huimanguillo
  917   52-917
Huitzuco
  727   52-727
Iguala
  733   52-733
Irapuato
  462   52-462
Ixtapan De La Sal
  721   52-721
Ixtlan Del Rio
  324   52-324
Izucar De Matamoros
  243   52-243

Sprint/Cricket Confidential Information — RESTRICTED

15



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

          City   City Code   Digit String
Jalapa
  228   52-228
Jalpa
  463   52-463
Jerez De Garcia Salinas
  494   52-494
Jojutla
  734   52-734
Juchitan
  971   52-971
La Barca
  393   52-393
La Paz
  612   52-612
La Piedad
  352   52-352
Lagos De Moreno
  474   52-474
Leon
  477   52-477
Lerdo De Tejada
  284   52-284
Lerma
  728   52-728
Linares
  821   52-821

Sprint/Cricket Confidential Information — RESTRICTED

16



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 to Schedule 1.0 (continued)
Mexico — Factor Two Cities

          City   City Code   Digit String
Los Mochis
  668   52-668
Los Reyes
  354   52-354
Magdalena
  632   52-632
Manuel
  836   52-836
Manuel Ojinaga
  626   52-626
Manzanillo
  314   52-314
Martinez De La Torre
  232   52-232
Matamoros
  868   52-868
Matehuala
  488   52-488
Mazatlan
  222   52-222
Merida
  999   52-999
Mexicali
  686   52-686
Minatitlan
  922   52-922
Monclova
  866   52-866
Morelia
  443   52-443
Moroleon
  445   52-445
Nacozari De Garcia
  634   52-634
Navojoa
  642   52-642
Nogales
  631   52-631
Nuevo Casas Grandes
  636   52-636
Nuevo Laredo
  867   52-867
Oaxaca De Juarez
  951   52-951
Ocotlan
  392   52-392
Ometepec
  741   52-741
Orizaba
  272   52-272
Pachuca
  771   52-771
Palenque
  916   52-916
Parral
  627   52-627
Parras De La Fuente
  842   52-842
Patzcuaro
  434   52-434

Sprint/Cricket Confidential Information — RESTRICTED

17



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

          City   City Code   Digit String
Penjamo
  469   52-469
Petatlan
  758   52-758
Piedras Negras
  878   52-878
Playas De Rosarito
  661   52-661
Poza Rica De Hgo
  782   52-782
Puebla
  222   52-222
Puerto Peñasco
  638   52-638
Puerto Vallarta
  322   52-322
Puruandiro
  438   52-438
Queretaro
  442   52-442
Quimichis /Tecuala
  389   52-389
Reynosa
  899   52-899
Rio Grande
  498   52-498
Rio Verde
  487   52-487

Sprint/Cricket Confidential Information — RESTRICTED

18



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 to Schedule 1.0 (continued)
Mexico — Factor Two Cities

          City   City Code   Digit String
Sabinas
  861   52-861
Sahuayo
  353   52-353
Salamanca
  464   52-464
Saltillo
  844   52-844
Salvatierra
  466   52-466
San Andres Tuxtla
  294   52-294
San Cristobal De Las Casas
  967   52-967
San Fernando
  841   52-841
San Jose De Gracia
  381   52-381
San Juan Del Rio
  427   52-427
San Luis De La Paz
  468   52-468
San Luis Potosi
  444   52-444
San Luis Rio Colorado
  653   52-653
San Martin Pachivia /Teloloapa
  736   52-736
San Miguel De Allende
  415   52-415
San Quintin
  616   52-616
Santa Ana
  641   52-641
Santa Rosalia De Camargo
  648   52-648
Santiago Ixcuintla
  323   52-323
Santiago Papasquiaro
  674   52-674
Santiago Tianguistenco
  713   52-713
Silao
  472   52-472
Tala
  384   52-384
Tampico
  833   52-833
Tapachula
  962   52-962
Taxco
  762   52-762
Tecate
  665   52-665
Tecoman
  313   52-313
Tecpan De Galeana
  742   52-742
Tehuacan
  238   52-238

Sprint/Cricket Confidential Information — RESTRICTED

19



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

          City   City Code   Digit String
Tenancingo
  714   52-714
Tenango Del Aire/Tlalmanalco
  597   52-597
Tepatitlan
  378   52-378
Tepic
  311   52-311
Tequila
  374   52-374
Texcoco
  595   52-595
Teziutlan
  231   52-231
Ticul
  997   52-997
Tijuana
  664   52-664
Tizayuca
  779   52-779
Tizimin
  986   52-986
Tlapa De Comonfort/Alcozauca De Gro.
  757   52-757
Tlaxcala
  246   52-246
Toluca
  722   52-722

Sprint/Cricket Confidential Information — RESTRICTED

20



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 1 to Schedule 1.0 (continued)
Mexico — Factor Two Cities

          City   City Code   Digit String
Torreon
  871   52-871
Tula
  773   52-773
Tulancingo
  775   52-775
Tuxpan
  783   52-783
Tuxtepec
  287   52-287
Tuxtla Gutierrez
  961   52-961
Uruapan
  452   52-452
Valle De Bravo
  726   52-726
Veracruz
  229   52-229
Villa Flores
  965   52-965
Villahermosa
  993   52-993
Yurecuaro
  356   52-356
Zacapu
  436   52-436
Zacatecas
  492   52-492
Zamora
  351   52-351
Zihuatanejo
  755   52-755
Zinapecuaro
  451   52-451
Zitacuaro
  715   52-715
Zumpango
  591   52-591

Sprint/Cricket Confidential Information — RESTRICTED

21



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 2 — Billing Rounding and Pro-Ration Policies
There are two types of rounding that take place in Sprint’s billing system:

•   Event Duration: The rounding of events (e.g., calls; data usage)

•   Event Rating: The rounding of charges that result in fractional cents to the
nearest whole cent

Sprint currently rounds each event (call/data usage) up to the next whole
second/minute/kilobyte, as applicable. At the end of the bill cycle, each event
is rated by multiplying the individual rounded events by the applicable rate(s)
at 4 decimal places for voice/SMS/2G data and at 8 decimal places for 3G data,
subtotaled at the end user level with the subtotal rounded to four decimal
places (whole cent). The billing system then adds all end user subtotaled
amounts together per invoice category and rounds the totals to two decimal
places for invoice presentation.
The specific rounding policies for voice PCS, 2G data service and 3G data
transport service are described in more detail below.
Without limiting the generality of Section 3 of Schedule 1.0, the rounding
policies described below are subject to change by Sprint.

1



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

      Service   Policy
Voice PCS and 2G Data
  Sprint will round voice PCS and 2G data service usage on a per-call basis up
to the next whole minute or second dependent upon established period rules. At
the end of the bill cycle, each rounded call is multiplied by the applicable
rate(s) at 4 decimal places and subtotaled by end user, with the subtotal for
each end user rounded at the 4th decimal place ($.XXX4 and below is rounded down
and $.XXX5 and above is rounded up). Finally, each end user’s rounded subtotal
is then added together based on invoice line item and rounded to 2 decimal
places for invoice presentation.

      Service   Policy
Sprint 3G Data Transport
  Sprint 3G data transport service usage is rounded up to the next whole
kilobyte.
 
   
 
  Rounding up occurs, and a new usage record (IPDR) is created upon the earliest
to occur of:
 
   
 
 
•    Sprint 3G data transport service usage exceeds 10,000 kilobytes
 
   
 
 
•    The beginning of each clock hour
 
   
 
 
•    The end of a 3G data session.
 
   
 
  An individual 3G data session, depending on the length and number of kilobytes
used may generate multiple IPDRs. Sprint will round Sprint 3G data transport
service usage on a per IPDR basis up to the next kilobyte. At the end of the
bill cycle, each rounded IPDR multiplied by the applicable rate(s) at 8 decimal
places and subtotaled by end user, with the subtotal for each end user rounded
at the 4th decimal place ($.XXX4 and below is rounded down and $.XXX5 and above
is rounded up). Finally, each end user’s rounded subtotal is then added together
based on invoice line item and rounded to 2 decimal places for invoice
presentation.

Sprint/Cricket Confidential Information — RESTRICTED

2



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Sprint bills monthly recurring charges (MRC) in advance on its invoices. Sprint
will pro-rate the MRC based upon a set 30 day period (not calendar month) when
an end user (1) activates in the middle of a bill cycle, or (2) if an end user’s
price plan changes in the middle of a bill cycle, or (3) if an end user
deactivates or cancels service in the middle of a bill cycle.
Pro-rated MRC is based upon the number of days remaining in the bill cycle and
include a charge or credit amount on the invoice, if applicable, as well as the
regular MRC for the next month, where applicable. MRC credits are applied a
month in arrears.
The following is an example of how Sprint applies a pro-rated charge to an MRC.

      Step   Action
1
  The MVNO is on bill cycle 29, which covers the timeframe from the 29th of the
month to the 28th of the following month, or for this example, June Cycle 29
covers all activity from 5/29 to 6/28.
 
   
2
  A new end user activates on 6/22 under a price plan with a $10 MRC.
 
   
3
  On the MVNO’s 6/29 invoice, they will be charged the following : $2.33
pro-rated MRC for 6/22 to 6/28 plus $10 advance MRC for 6/29 to 7/28 for a total
charge of $12.33. Pro-rated MRC will be calculated as follows: ($10 divided by
30 days = $.3333 daily MRC rate, multiplied by 7 days).
 
   
4
  The MVNO will be billed an advanced MRC of $10 on each subsequent bill cycle
as long as the end user remains on the $10 plan.

The following is an example of how Sprint applies a pro-rated credit and charge
to an MRC.

      Step   Action
1
  The MVNO is in bill cycle 29, which covers the period beginning on the 29th of
each month to the 28th of the following month, or for this example, July Cycle
29 covers all activity from 6/29 to 7/28.
 
   
2
  An end user has a plan swap from a $10 plan to a $20 plan. $10 plan expires on
7/5 and the $20 plan has an Effective Date of 7/6.
 
   
3
  On the MVNO’s 7/29 invoice, they will receive a MRC Credit of $7.67 for the
advance MRC charge that was billed on their 6/29 invoice for the $10 plan. MRC
Credit will calculate as follows: ($10 divided by 30 days = $.3333 daily MRC
rate, multiplied by 23 days) for the period 7/6 to 7/28.

Sprint/Cricket Confidential Information — RESTRICTED

3



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

      Step   Action
4
  In addition, the MVNO will be charged a pro-rated MRC of $15.33 for being on
the new price plan from 7/6 to 7/28 plus a $20 advance MRC for the period 7/29
to 8/28. The pro-rated MRC charge will calculate as follows: ($20 divided by
30 days = $.6666 daily MRC rate, multiplied by 23 days). The total MRC Charge
that will appear on the MVNO’s 7/29 invoice will be $27.66, which breaks out as
follows:
 
  $15.33 (pro-rated MRC new $20 plan) plus $20 (advance MRC new $20 plan) minus
$7.67 (advance MRC credit from old $10 plan).
 
   
5
  The MVNO will be billed an advanced MRC of $20 on each subsequent bill cycle
as long as the end user remains on the $20 plan.

The following is an example of an End User who is on the Suspend Plan during a
given month and reactivates on the same $20 Pricing Bundle in the same month.

      Step   Action
1.
  The MVNO is in bill cycle 29, which covers the period beginning on the 29th of
each month to the 28th of each following month, or for this example, July Cycle
29 covers all activity from 6/29 to 7/28.
 
   
2.
  An end user who was active on 6/29 on a $20 Pricing Bundle swaps to the
Suspend Plan on 7/15 and then swaps back to the same $20 Pricing Bundle on 7/20.
 
   
3.
  On the MVNO’s 7/29 invoice, they will receive a MRC Credit of $8.67 for the
advance MRC charge that was billed on their 6/29 invoice for the $20 Pricing
Bundle Plan. The MRC Credit will calculate as follows: ($20 divided by 30 days =
$.6666 daily MRC rate, multiplied by 13 days) for the period 7/16 to 7/28. Then
when the end user is swapped back to the $20 Pricing Bundle Plan a pro-rated MRC
of $5.33 will be charged. The pro-rated MRC charge will calculate as follows:
 
  ($20 divided by 30 days = $.6666 daily MRC rate, multiplied by 8 days) for the
period 7/21 to 7/28. In addition on the 7/29 invoice the end user will be
charged a $20 Advance MRC for period of 7/29 — 8/28
 
   
4.
  The MVNO will be billed an advanced MRC of $20 on each subsequent bill cycle
as long as the end user remains on the $20 plan.

Sprint/Cricket Confidential Information — RESTRICTED

4



--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 3 — Benchmark [***] Plans
[***]
[Six Pages Of Pricing Information Redacted Pursuant To A Confidential Treatment
Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------



 



      Confidential   Execution Copy

Attachment No. 4: Example of Calculation of Overage Charges
Table 1-A: Example of Calculation of Level of Usage of Each
Category of Service for each Pricing Bundle (defined as “B1”, [***]
in Section 2.1.1(a))

                                              Total       Bundle 1     [***]    
Allowance  
EOP Active End Users
    [***]       [***]       [***]  
MOU Allowance
    [***]       [***]       [***]  
SMS Allowance
    [***]       [***]       [***]  
Data Allowance
    [***]       [***]       [***]  

Table 1-B: Example of Calculation of Total Usage of Each Category of Service
(defined
as “A” in Section 2.1.1(a))

                              Bundle 1     [***]     Total Actual Usage  
MOU’s
    [***]       [***]       [***]  
SMS
    [***]       [***]       [***]  
Data
    [***]       [***]       [***]  

Table 1-C: Example of Calculation of MOU, SMS or MB Overage

                                              Total Allowance     Total Actual
Usage     Difference (Only if     Overage             from Table 1-A     from
Table 1-B     Actual > Allowance)     Rate     Overage $  
MOU’s
    [***]       [***]       [***]     $ [***]     $ [***]  
SMS
    [***]       [***]       [***]     $ [***]     $ [***]  
Data
    [***]       [***]       [***]     $ [***]     $ [***]  

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Sprint/Cricket Confidential Information — RESTRICTED

6



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 2.0
Sprint Markets
Sprint represents and warrants the markets listed on this Schedule 2.0
constitute all of the markets in which Sprint provides 3G PCS services that are
provided to Purchaser under this Agreement, including Sprint voice service,
Sprint Data Transport Service, and Short Messaging Service.
Alabama East / Georgia West
Opelika, AL
Albany, GA
Columbus, GA
La Grange, GA
Tifton, GA
Alabama South
Daleville, AL
Dothan, AL
Langdale, AL
Albany, NY
Amarillo/Abilene, TX
Arkansas Northwest
Bentonville, AR
Clarksville, AR
Fayetteville, AR
Forth Smith, AR
Greenwood, AR
Russellville, AR
Siloam Springs, AR
*Atlanta, GA
Augusta, GA
Baton Rouge, LA
Beaumont, TX
Biloxi, MS
Birmingham, AL
*Boston, MA
Bowling Green, KY
*Buffalo, NY
Camden, SC
Charleston, WV
*Charlotte, NC
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 2.0 (continued)
Sprint Markets
*Chicago, IL
*Cincinnati, OH
Clarksburg, WV
*Cleveland, OH
Columbia / Jefferson City, MO
*Columbus, OH
*Dallas, TX
*Denver, CO
Des Moines, IA
*Detroit, MI
El Paso, TX / Albuquerque, NM
Evansville, IN
Flagstaff, AZ
*Fresno, CA
Georgetown, SC
Georgia Central
Butler, GA
Cordele, GA
Dublin, GA
Gray, GA
Hawkinsville, GA
Macon, GA
Milledgeville, GA
Perry, GA
Georgia North
Blue Ridge, GA
Calhoun, GA
Cedartown, GA
Chatsworth, GA
Dalton, GA
Ellijay, GA
Jasper, GA
Rome, GA
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 2.0 (continued)
Sprint Markets
Georgia South
Adel, GA
Brunswick, GA
Douglas, GA
Homerville, GA
Valdosta, GA
Waycross, GA
*Green Bay, WI
Goldsboro, NC
Hartford, CT
Hendersonville, NC
*Honolulu, HI
Hot Springs, AR
*Houston, TX
Huntsville, AL
*Indianapolis, IN
Jackson, MS
Jackson Hole, WY
*Jacksonville, FL
Kansas Central
Marion, IL
Quincy, IL
Emporia, KS
Junction City, KS
Manhattan, KS
McPherson, KS
Salina, KS
Cape Girardeau, MO
Hannibal, MO
Kirksville, MO
Poplar Bluff, MO
Sikeston, MO
*Kansas City
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 2.0 (continued)
Sprint Markets
Knoxville, TN
Laredo, TX
*Las Vegas, NV
*Little Rock, AR
Logan, UT
*Los Angeles, CA
Louisville, KY
Lynchburg, VA
Manchester, NH
Medford, OR
*Memphis, TN
*Miami, FL
*Milwaukee, WI
*Minneapolis / St. Paul, MN
Minnesota Central
Alexandria, MN
Bemidji, MN
Brainerd, MN
Detroit Lakes, MN
Duluth, MN
E Grand Forks, MN
Fergus Falls, MN
Grand Rapids, MN
Hibbing, MN
Hinckley, MN
Hutchinson, MN
Little Falls, MN
Marshalltown, MN
Moorhead, MN
St. Cloud, MN
Virginia, MN
Wadena, MN
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 2.0 (continued)
Sprint Markets
Minnesota Central (continued)
Wahpeton, MN
Wilmar, MN
Zimmerman, MN
Fargo, ND
Grand Forks, ND
Jamestown, ND
Minnesota South
Albert Lea, MN
Austin, MN
Fairbault, MN
Fairmont, MN
Mankato, MN
Marshalltown, MN
New Ulm, MN
Owatonna, MN
Red Wing, MN
Rochester, MN
Waseca, MN
Worthington, MN
Missouri South
Carbondale, IL
Pittsburg, KS
Aurora, MO
Branson, MO
Carbondale, MO
Fort Leonard Wood, MO
Joplin, MO
Lebanon, MO
Monett, MO
Rolla, MO
Springfield, MO
West Plains, MO
Montgomery, AL
Myrtle Beach, SC
*Nashville, TN
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 2.0 (continued)
Sprint Markets
*New Orleans, LA
*New York, NY
*Oklahoma City, OK
*Omaha, NE
Oregon North / Washington South
Bend, OR
Hermiston, OR
Hood River, OR
Madras, OR
Milton-Freewater, OR
Pendleton, OR
The Dalles, OR
Cle Elum, WA
Ellensburg, WA
Ephrata, WA
Kennewick, WA
Moses Lake, WA
Pasco, WA
Prosser, WA
Sunnyside, WA
Walla Walla, WA
Wenatchee, WA
White Salmon, WA
Yakima, WA
*Orlando, FL
Pensacola, FL
*Philadelphia, PA
*Phoenix, AZ
*Pittsburgh, PA
*Portland, OR
Pueblo, CO
Poughkeepsie, NY
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 2.0 (continued)
Sprint Markets
Puerto Rico, PR
*Reno, NV
Richmond, VA
Roanoke, VA
*Salt Lake City, UT
*San Antonio, TX
*San Diego, CA
*San Francisco, CA
*Savannah, GA
*Seattle, WA
Shreveport, LA
Spartanburg, SC
*Spokane, WA
*St. Louis, MO
*Syracuse, NY
Tallahassee, FL
*Tampa, FL
Terra Haute, IN
Texarkana, TX
Virgin Islands, VI
*Wichita, KS
Wichita Falls, TX / Stillwater, OK
*Washington DC
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 2.0 (continued)
Sprint Markets
Former iPCS (formerly Horizon) Market
Cambridge, OH
Erie, PA
Ft. Wayne, IN
Jamestown, NY
Kingsport, TN
Lima, OH
Logan, WV
South Bend, IN
Williamsport, PA
Former iPCS Market
Cedar Rapids, IA
Grand Island, IA
Grand Rapids, MI
Illinois North (Bloomington, Champaign, Charleston, Danville, Decatur,
Effingham, Galesburg, Kankakee, La Salle, Lincoln, Litchfield, Macomb, Mattoon,
Mendota, Pekin and Peoria)
Illinois South (Jacksonville, Mount Vernon, Springfield, Taylorville and
Vandalia)
Quad Cities (Iowa: Burlington, Clinton, Davenport, Dubuque, Fort Madison,
Keokuk, Muscatine and Waterloo / Illinois: Geneseo, Kewanee, Rock Island and
Sterling)
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Sprint Service Provide Affiliate Markets
Shentel Market
Hagerstown, MD
York / Harrisburg, PA
Swiftel Market
Sioux City, IA
Sioux Falls, SD
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 3.0
Intentionally omitted
Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 4.0
[***]
[Ten Pages Of Commercially Sensitive Information Redacted Pursuant To A
Confidential Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Purchaser/Sprint Confidential Information — RESTRICTED

 



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Schedule 5.0
Technical Services and Integration Statement of Work
This Technical Services and Integration Statement of Work (“Integration SOW”) is
agreed between Sprint and Purchaser for the purpose of specifying the
integration, implementation methodologies, testing and acceptance,
responsibilities, and other relevant terms relating to the interconnection and
integration (the “Integration”) of Purchaser’s systems and platforms (“Network
Elements”) and any modifications or additions thereto, as determined mutually by
the Parties as necessary for Purchaser to receive and provide the PCS Services
during the Term.
Capitalized terms that are not contained in the definitions set out below or
otherwise defined in this Integration SOW shall have the meaning determined
first by reference (i) to the Agreement, if used in the Agreement, (ii) then to
a Schedule to the Agreement, if used in a Schedule and not in the Agreement, and
finally, (iii) to the generally understood meaning in the wireless
telecommunications industry, if not used in the Agreement, a Schedule thereto,
or this Integration SOW.

1.   Integration Management

  1.1.   Generally

The Parties shall each be responsible for performing certain tasks relating to
Integration, as such tasks are identified as their respective responsibilities
in the Agreement (including this Integration SOW and the Project Plan (as
defined below)).

  1.2.   Project Plan

Within 30 days of the Effective Date, Sprint will develop and deliver to
Purchaser for Purchaser’s review and comment, a written project plan, which
shall provide a high level overview of the scope of work described herein and
the tasks and responsibilities of each Party to complete the Integration (the
“Proposed Project Plan”). Each Party will thereafter work diligently on the
Proposed Project Plan to finalize and agree upon a detailed Project Plan within
90 days after the Effective Date (the “Agreed Project Plan”). The Agreed Project
Plan will, at a minimum, set forth (i) the tasks and responsibilities of each
Party to complete the Integration, clearly allocating primary responsibility for
each such task and responsibility to one Party; (ii) a description of the means
and frequency by which the Parties will communicate during Integration; (iii) a
schedule setting forth the deadlines relating to Integration; and (iv) the
testing and acceptance procedures pursuant to which Integration shall be
completed. Sprint and Purchaser will each provide sufficient resources to
complete the Integration in accordance with the Agreed Project Plan. The Parties
may not amend or alter the Project Plan except in writing (including electronic
mail).
During the development of the Proposed Project Plan and the Agreed Project Plan,
Purchaser shall provide such information and guidance and make such decisions as
are reasonably requested by Sprint.

1



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

2.   Integration Support

  2.1.   Prior to the In Service Date

From and after the Effective Date and for a period expiring on the In Service
Date (the “Pre-Launch Support Period”), each Party will assign the resources
necessary and sufficient to oversee and manage their respective responsibilities
to complete the Integration, as such responsibilities shall be set forth in the
Project Plan, and each Party will assign one employee as the principal point of
contact with whom the other Party may correspond in any matters relating to
Integration (each a “Technical Manager”). As of the Effective Date, Denise
Beatty is the Sprint Technical Manager and Dan Graf is the Purchaser Technical
Manager. Either Party may change the individual serving as such Party’s
Technical Manager upon prior written notice to the other Party.
Each Party’s Technical Manager will:

  a)   Be responsible for such Party’s day-to-day management and
responsibilities to complete the Integration;     b)   Monitor all aspects of
the Integration by reference to the Project Plan; and     c)   Facilitate such
Party’s functional team meetings with the other Party, as either Party may
request from time to time, or as otherwise set forth in the Project Plan.    
2.2.   After the In Service Date

From and after the expiration of the Pre-Launch Support Period and ending on the
last day of any applicable phase-out period, Sprint will provide post-launch
support, on a 24x7 basis, to Purchaser with respect to incidents affecting and
questions regarding Sprint Network interfaces to the Network Elements, in a
manner consistent with the support provisions and processes set forth in the
Private Label Operations Manual. During such support, the Parties shall
(a) cooperate as necessary to construct a complete file of all non-privileged
information relating to the unresolved issue, and (b) work in good faith to
resolve the issue, and meet as required in consideration of the nature of the
unresolved issue, either in person, by video conference, phone, or email, as
appropriate.

3.   Integration Testing

  3.1.   Prior to the In Service Date

  3.1.1.   Integration Testing

As part of the Agreed Project Plan, Sprint and Purchaser will jointly develop an
integration test plan that details the integration tests that will be executed
to verify that the Network Elements are integrated with the Sprint Network and
function in accordance with the requirements and designs agreed upon by the
Parties, including the specifications set forth in this Integration SOW and the
Agreed Project Plan. The Parties will perform the following integration test
activities:

  •   Sprint will perform integration testing to ensure the Sprint Network is
performing in accordance with the requirements and designs agreed upon by the
Parties in the Agreed Project Plan.

2



--------------------------------------------------------------------------------



 



Confidential   Execution Copy



  •   Sprint will perform integration testing to ensure the Sprint interfaces to
the Purchaser’s Network Elements are functioning correctly and adhere to the
interface specifications defined and agreed upon between the Parties in the
Agreed Project Plan.     •   Purchaser will perform integration testing to
ensure the Purchaser’s Network Elements are performing in accordance with the
requirements and designs agreed upon by the Parties in the Agreed Project Plan.
    •   Purchaser will perform integration testing to ensure the interfaces from
the Purchaser’s Network Elements are functioning correctly and adhere to the
interface specifications defined and agreed upon between the Parties in the
Agreed Project Plan.     •   Sprint will provide assistance to Purchaser to help
troubleshoot issues within the Purchaser’s Network Elements related to the
interface between Sprint Network and the Purchaser’s Network Element.   The
Parties shall conduct Integration testing in accordance with the integration
test plan. Integration testing will be conducted during intervals that shall be
defined in the Agreed Project Plan.

  3.1.2.   Integration Acceptance

The Agreed Project Plan shall set forth the procedures by which Purchaser and
Sprint may each accept the Integration of each Network Element (on an individual
basis and, with respect to Purchaser only, in operation together) upon the
completion of the integration tests set forth in the integration test plan.

  3.2.   After the In Service Date

From time to time during the Term, Purchaser may modify a Network Element that
has been integrated with the Sprint Network (a “Modified Element”). With respect
to any Modified Element, at Purchaser’s request, Sprint shall provide reasonable
assistance to perform integration testing to verify the Modified Element
continues to function with respect to its integration with the Sprint Network.
Sprint and Purchaser shall cooperate in good faith to determine the scope,
timing, and any applicable costs of such integration testing regarding a
Modified Element.

4.   Integration Services

The costs set forth in Table 4-1 are the not-to-exceed costs that Sprint will
charge Purchaser for the customized Integration services that Purchaser elects
(“Customized Integration Services”), described in this Section 4. Sprint may
charge Purchaser an amount not to exceed the amounts set forth in Table 4-1.
Except for such charges, or to the extent Purchaser materially changes the scope
of work to be performed under this Integration SOW, there shall be no additional
charge to Purchaser for any work that is required under this Integration SOW.

3



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

Table 4-1: Not-To-Exceed Costs

                              Related Integration   Customized Integration
Service   Not to Exceed Cost     SOW Provision  
[***]
  $ [***]       4.12  
[***]
            4.14  
• Sprint Labor
  $  [***]          
• SMS Vendor Costs (at Purchaser’s option)
  $ [***]          
[***]
  $ [***]       4.2  
[***]
  $ [***]       4.4  
[***]
  $ [***]       4.13  
[***]
  $ [***]       4.3  
 
           
Total
  $ [***]          
 
           

  4.1.   Interconnection

As shall be set forth in the Project Plan, Sprint will physically interconnect
Purchaser’s facilities to Sprint’s facilities in a manner as necessary for
Purchaser to receive data and voice traffic that originates on the Sprint
Network in accordance with its obligations under the Agreement. Voice traffic
will be exchanged to Purchaser via SIP-T.
The Parties will interconnect their facilities in at least [***] different
physically diverse points of interconnection (“POIs”) to enable the delivery of
MVNO voice and data traffic from the Sprint Network to Purchaser’s network for
termination by Purchaser. The Parties will cooperate in good faith to reach
mutual agreement on the list of POIs as part of the Project Plan, provided,
however, that the agreed-upon POIs shall not require Purchaser to incur any
commercially unreasonable capital or operating expenditures. The Parties may add
additional POIs to the list of POIs from time to time during the Term by mutual
written agreement.

  4.2.   [***] Integration

As shall be set forth in the Project Plan, Sprint shall provide Purchaser the
[***] requirements specified by [***], as part of Integration. Sprint will
support Purchaser in establishing the provisioning feed to [***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

containing End Users for [***]. Upon activation of an End User, Purchaser will
notify Sprint of the frequency with which Purchaser will deliver provisioning
updates to [***].
Sprint will route [***] from Sprint’s [***] through the [***] to Purchaser’s
[***]. Sprint will route [***] from Sprint’s [***] to Purchaser’s [***]. Sprint
[***] to End Users will be routed to End Users via [***]. [***] to End Users
will be routed to Purchaser via [***] using the [***]. [***] will be routed to
Purchaser’s [***]. Purchaser’s [***] will [***].
As shall be set forth in the Project Plan, Sprint will assist in Purchaser’s
integration of standard [***].

  4.3.   Device Provisioning

  4.3.1.   [***]

As shall be set forth in the Project Plan, Purchaser shall provision Devices
through Purchaser’s [***]. Sprint acknowledges and agrees that it has received
documentation regarding Purchaser’s [***] architecture necessary to integrate
Purchaser’s [***]. Sprint will support Purchaser’s standard [***]. Subject to
the [***] set forth in Schedule 4.0, Sprint will endeavor towards ensuring that
all [***] information will be passed to the Purchaser [***] when the End User
initiates the [***] call.
Within 30 days of the Effective Date, Sprint will provide Purchaser with [***]
for Purchaser’s [***]. During the Term of the Agreement, Sprint will provide
Purchaser with written notice of any change in the [***] not less than 30 days
prior to any such change.
The Parties will each open up their respective [***] between their networks.

  4.3.2.   Dial String Code

As of the Effective Date, the Parties agree that [***] will be the dial string
code that End Users will be permitted to use to initiate [***] following
activation of the End User’s Device.

  4.3.3.   Delivery of [***] Parameters

Sprint will provide Purchaser the [***] parameters necessary for Purchaser to
build its own [***]. Following such delivery by Sprint, Purchaser shall have
sole control over managing the [***], provided that Purchaser causes [***].

  4.4.   [***]

As shall be set forth in the Project Plan, Sprint shall configure its Network so
that it can delivered calls to Purchaser’s [***] platform with the proper
routing digits to support Purchaser’s provision of [***] services to End Users.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

5



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

  4.5.   [***]

Sprint will set [***]. Notwithstanding the foregoing, Purchaser may select
[***], and Sprint will support such election provided that the [***] (i) is
available and, (ii) does not conflict with any other [***] in the Sprint [***].
Sprint [***] requested to Purchaser’ [***] shall be based on a [***]. Purchaser
will use [***] to [***].

  4.6.   Data Traffic

Sprint will route data traffic originating from End User handsets to [***].
Purchaser will provide data services to End User Devices.

  4.7.   [***]

No later than 90 days prior to the planned In Service Date, Sprint will provide
Purchaser with all of its [***] in a reasonable format, except Sprint will
provide Purchaser with any [***] required for the Parties to conduct Integration
testing in accordance with the integration test plan. During the Term of the
Agreement, Sprint will provide Purchaser with updates to such data as frequently
as Sprint makes such updates to such data for its own use.

  4.8.   [***]

During the Term, Purchaser shall employ its [***]. Sprint will route calls to
Purchaser’s [***] via a [***]. A call will be connected to the End User’s [***]
by a [***] between Sprint and Purchaser’s networks. Sprint will support
Purchaser’s use of [***]. Sprint will translate [***] into a [***] number to
connect an End User’s [***] call to Purchaser’s [***].
Sprint acknowledges and agrees that it can support the routing of calls for up
to [***] each with their own unique [***] number to reach. End Users will be
notified of new [***]. All such notifications shall be routed to Sprint [***] to
Sprint’s gateway.

  4.9.   Directory Assistance

Sprint will route 411 calls to Purchaser via [***].

  4.10.   Operator Services

Sprint will route operator calls to Purchaser via [***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6



--------------------------------------------------------------------------------



 



Confidential   Execution Copy

  4.11.   [***]

Purchaser shall use its [***] for [***]. Sprint shall provide its [***] for
[***]. The Parties shall use [***] to bind Purchaser’s [***] to the Sprint
[***]. Sprint will endeavor towards ensuring that [***] is routed to Purchaser
via domain that is provisioned in the End User’s handset.

  4.12.   Voice Authentication

Purchaser Devices must support voice authentication. Purchaser Devices will be
certified to support voice authentication as part of the Device certification
process.

  4.13.   International Voice Traffic Routing

Sprint will utilize [***] to route international voice traffic to the
Purchaser’s network. International traffic consists of voice calls that are
placed using the 011+ country code dialing sequence.

  4.14.   [***] routing

Sprint will support the routing of [***] from Purchaser’s active subscribers to
a [***] number defined by the Purchaser.

  4.15.   [***] Integration

Sprint will support the integration of the Sprint Network to the Purchaser’s
[***] to support [***]. [***] will be accomplished via the integration to the
Purchaser’s [***] by utilizing the [***] protocol as defined in the Sprint [***]
integration design document.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

7